




EXHIBIT 10.15.3




















AMENDED AND RESTATED LOAN AGREEMENT





`
Dated as of February 22, 2013
by and among






CBL & ASSOCIATES LIMITED PARTNERSHIP,
as Borrower,


CBL & ASSOCIATES PROPERTIES, INC.,
as Parent, solely for the limited purposes set forth in Section 13.22.,


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent and Lender




and


BANK OF AMERICA, N.A.,BRANCH BANKING AND TRUST COMPANY, GOLDMAN SACHS BANK USA,
WHITNEY BANK, SYNOVUS BANK, and TRUSTMARK NATIONAL BANK, and THEIR ASSIGNEES
UNDER SECTION 13.6., as Lenders,





1

--------------------------------------------------------------------------------








SCHEDULE 1        Commitments
SCHEDULE 1.1    Liens
SCHEDULE 7.1(b)    Ownership Structure
SCHEDULE 7.1(f)    Occupancy Status of Properties
SCHEDULE 7.1(h)    Material Contracts
SCHEDULE 7.1(i)    Litigation
SCHEDULE 7.1(r)    Affiliate Transactions
SCHEDULE 8.14(c)    Parent Guaranties of Indebtedness


Exhibit A Form of Assignment and Assumption Agreement
Exhibit B Form of Subsidiary Guaranty
Exhibit C Form of Notice of Borrowing
Exhibit D Form of Parent Guaranty
Exhibit E Form of Revolving Note
Exhibit F Form of Term Note
Exhibit G Form of Transfer Authorizer Designation Form
Exhibit H Form of Compliance Certificate



2

--------------------------------------------------------------------------------




Article I.
Definitions
Section 1.1.
Definitions.    1

Section 1.2.
General; References to Eastern Time.    27

Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries.    27

Article II.
Credit Facility
Section 2.1.
Revolving Loans.    28

Section 2.2.
Letters of Credit.    29

Section 2.3.
Term Loan.    33

Section 2.4.
Rates and Payment of Interest on Loans.    33

Section 2.5.
Number of Interest Periods. [Intentionally deleted.]    34

Section 2.6.
Repayment of Loans.    34

Section 2.7.
Prepayments.    34

Section 2.8.
Late Charges.    35

Section 2.9.
Continuation. [Intentionally deleted.]    35

Section 2.10.
Conversion. [Intentionally deleted.]    35

Section 2.11.
Notes.    35

Section 2.12.
Voluntary Reduction of the Revolving Commitment.    36

Section 2.13.
Extension of Maturity Date. [Intentionally deleted.]    36

Section 2.14.
Expiration or Maturity Date of Letters of Credit Past Maturity Date.    36

Section 2.15.
Amount Limitations.    37

Section 2.16.
Funds Transfer Disbursements.    37

Section 2.17.
Increase in Revolving Commitments    38

Article III. Payments, Fees and Other General Provision
Section 3.1.
Payments.    38

Section 3.2.
Pro Rata Treatment.    39

Section 3.3.
Sharing of Payments, Etc.    39

Section 3.4.
Several Obligations.    40

Section 3.5.
Fees.    40

Section 3.6.
Computations.    41

Section 3.7.
Usury.    42

Section 3.8.
Statements of Account.    42

Section 3.9.
Defaulting Lenders.    42

Section 3.10.
Taxes; Foreign Lenders.    45

Article IV.
[Reserved]
Article V.
Yield Protection, Etc.
Section 5.1.
Additional Costs; Capital Adequacy.    47

Section 5.2.
Suspension of LIBOR Loans.    49

Section 5.3.
Illegality.    49




--------------------------------------------------------------------------------






Section 5.4.
Compensation.    49

Section 5.5.
Treatment of Affected Loans.    50

Section 5.6.
Affected Lenders.    50

Section 5.7.
Change of Lending Office.    51

Section 5.8.
Assumptions Concerning Funding of LIBOR Loans.    51

Article VI.
Conditions Precedent
Section 6.1.
Initial Conditions Precedent.    51

Section 6.2.
Conditions Precedent to All Loans and Letters of Credit.    53

Section 6.3.
Conditions as Covenants.    54

Article VII.
Representations and Warranties
Section 7.1.
Representations and Warranties.    54

Section 7.2.
Survival of Representations and Warranties, Etc.    60

Article VIII.
Affirmative Covenants
Section 8.1.
Preservation of Existence and Similar Matters.    61

Section 8.2.
Compliance with Applicable Law.    61

Section 8.3.
Maintenance of Property.    61

Section 8.4.
Conduct of Business.    61

Section 8.5.
Insurance.    61

Section 8.6.
Payment of Taxes and Claims.    62

Section 8.7.
Books and Records; Inspections.    62

Section 8.8.
Use of Proceeds.    62

Section 8.9.
Environmental Matters.    63

Section 8.10.
Further Assurances.    63

Section 8.11.
Material Contracts.    63

Section 8.12.
REIT Status.    63

Section 8.13.
Exchange Listing.    63

Section 8.14.
Guarantors.    64

Article IX.
Information
Section 9.1.
Quarterly Financial Statements.    65

Section 9.2.
Year-End Statements.    65

Section 9.3.
Compliance Certificate.    66

Section 9.4.
Other Information.    66

Section 9.5.
Electronic Delivery of Certain Information.    69

Section 9.6.
Public/Private Information.    69

Section 9.7.
USA Patriot Act Notice; Compliance.    69




--------------------------------------------------------------------------------




Article X.
Negative Covenants
Section 10.1.
Financial Covenants.    70

Section 10.2.
Negative Pledge    72

Section 10.3.
Restrictions on Intercompany Transfers.    73

Section 10.4.
Merger, Consolidation, Sales of Assets and Other Arrangements.    73

Section 10.5.
Plans.    74

Section 10.6.
Fiscal Year.    75

Section 10.7.
Modifications of Organizational Documents and Material Contracts.    75

Section 10.8.
Subordinated Debt Prepayments; Amendments.    75

Section 10.9.
Transactions with Affiliates.    75

Section 10.10.
Environmental Matters.    76

Section 10.11.
Derivatives Contracts.    76

Article XI.
Default
Section 11.1.
Events of Default.    76

Section 11.2.
Remedies Upon Event of Default.    80

Section 11.3.
Remedies Upon Default.    81

Section 11.4.
Marshaling; Payments Set Aside.    82

Section 11.5.
Allocation of Proceeds.    82

Section 11.6.
Reserved.    83

Section 11.7.
Performance by Administrative Agent.    83

Section 11.8.
Rights Cumulative.    84

Article XII. The Administrative Agent
Section 12.1.
Appointment and Authorization.    84

Section 12.2.
First Tennessee as Lender.    85

Section 12.3.
Approvals of Lenders.    85

Section 12.4.
Notice of Events of Default.    86

Section 12.5.
Administrative Agent’s Reliance.    86

Section 12.6.
Indemnification of Administrative Agent.    87

Section 12.7.
Lender Credit Decision, Etc.    87

Section 12.8.
Successor Administrative Agent.    88

Section 12.9.
Titled Agents. [Reserved]    89

Article XIII.
Miscellaneous
Section 13.1.
Notices.    89

Section 13.2.
Expenses.    90

Section 13.3.
Stamp, Intangible and Recording Taxes.    91

Section 13.4.
Setoff.    91

Section 13.5.
Litigation; Jurisdiction; Other Matters; Waivers.    92

Section 13.6.
Successors and Assigns.    93

Section 13.7.
Amendments and Waivers.    97

Section 13.8.
Non-Liability of Administrative Agent and Lenders.    99

Section 13.9.
Confidentiality.    99




--------------------------------------------------------------------------------






Section 13.10.
Indemnification.    100

Section 13.11.
Termination; Survival.    102

Section 13.12.
Severability of Provisions.    102

Section 13.13.
GOVERNING LAW.    102

Section 13.14.
Counterparts.    102

Section 13.15.
Obligations with Respect to Loan Parties.    102

Section 13.16.
Independence of Covenants.    103

Section 13.17.
Limitation of Liability.    103

Section 13.18.
Entire Agreement.    103

Section 13.19.
Construction, Conflict of Terms.    103

Section 13.20.
Headings.    103

Section 13.21.
Limitation of Liability of Borrower’s General Partner.    104

Section 13.22.
Limited Nature of Parent’s Obligations.    104

Section 13.23.
Limitation of Liability of Borrower’s Directors, Officers, Etc.    104

Section 13.24.
AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION    104










--------------------------------------------------------------------------------






AMENDED AND RESTATED LOAN AGREEMENT
(This Amended and Restated Loan Agreement amends, restates, and replaces that
certain Amended and Restated Loan Agreement dated as of June 8, 2012, among the
undersigned Borrower and Administrative Agent.)
THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) dated as of February
22, 2013 by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”),
CBL &ASSOCIATES PROPERTIES, INC., a corporation organized under the laws of the
State of Delaware (the “Parent”), joining in the execution of this Agreement
solely for the limited purposes set forth in Section 13.22, BANK OF AMERICA,
N.A.BRANCH BANKING AND TRUST COMPANY, FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA, WHITNEY BANK, SYNOVUS BANK and TRUSTMARK NATIONAL
BANK,together with their successors and assignees (the “Lenders”) and FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association organized
and existing under the statutes of the United States of America, with a
principal office at 701 Market Street, Chattanooga, Tennessee 37402, as
Administrative Agent for the Lenders (“Administrative Agent”).
WHEREAS, some of the Lenders have made available to the Borrower a revolving
credit facility on the terms and conditions contained in that certain Amended
and Restated Loan Agreement dated as of June 8, 2012 (as amended and in effect
immediately prior to the date hereof, the “Existing Loan Agreement”) by and
among the Borrower, Parent, some of the Lenders, and Administrative Agent;
WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Loan Agreement in order to make available to the Borrower a One
Hundred Million Dollar ($100,000,000.00) unsecured revolving credit facility and
a Fifty Million Dollar ($50,000,000.00) unsecured term credit facility for the
purpose of providing working capital for pre-development expenses, development
costs, acquisitions, equity investments, capital expenditures, repayment of
indebtedness, letters of credit, and for general partnership purposes, all on
the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Loan Agreement is amended and restated in its entirety as
follows:


ARTICLE 1.
DEFINIITIONS
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means a Guaranty Supplement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 5.1.(b).

1





--------------------------------------------------------------------------------






“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.
“Administrative Agent” means First Tennessee Bank National Association, as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause(d) and of which such Person
is sole trustee; provided, however, in no event shall the Administrative Agent,
the Issuing Bank or any Lender or any of its or their respective Affiliates be
an Affiliate of Borrower, Parent or any other Loan Party. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person. In no event shall
the Administrative Agent, the Issuing Bank or any Lender be deemed to be an
Affiliate of the Borrower, Parent or any other Loan Party.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin to Revolving Loan” is
determined in accordance with the definition thereof upon the occurrence of a
Credit Rating Election Event:
Level
Annual Facility Fee (to be paid quarterly)
1
0.150%
2
0.175%
3
0.225%
4
0.300%
5
0.350%



Any change in the applicable Level at which the Applicable Margin to Revolving
Loan is determined shall result in a corresponding and simultaneous change in
the Applicable Facility Fee. The provisions of

2





--------------------------------------------------------------------------------




this definition shall be subject to Section 2.4.(d).
“Applicable Law” means all applicable provisions of constitutions, statutes,
treaties, rules, guidelines, administrative or judicial precedents or
authorities, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.
“Applicable Margin to Revolving Loan” means the percentage rate set forth below
corresponding to the ratio of Total Indebtedness to Total Asset Value as
determined in accordance with Section 10.1.(b):




Level
Ratio of Total Indebtedness to
Total Asset Value
Applicable
Margin (per annum)
1
Less than 0.45 to 1.00
1.55%
2
Greater than or equal to 0.45 to
1.00 but less than 0.50 to 1.00
1.70%
3
Greater than or equal to 0.50 to
1.00 but less than 0.55 to 1.00
1.85%
4
Greater than or equal to 0.55 to
1.00
2.10%



The Applicable Margin to Revolving Loan shall be determined by the
Administrative Agent from time to time, based on the ratio of Total Indebtedness
to Total Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3. Any adjustment to the
Applicable Margin to Revolving Loan shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3.; provided however, if the date for delivery of the
Compliance Certificate falls on a day that is not a Business Day, and the
Compliance Certificate is delivered on the next Business Day occurring
thereafter and such Business Day is in the month following the month in which
the due date occurs, the adjustment to the Applicable Margin to Revolving Loan
shall be effective as of the date the Compliance Certificate is delivered. If
the Borrower fails to deliver a Compliance Certificate pursuant to Section 9.3.,
and does not cure such failure within ten (10) days after notice from the
Administrative Agent (which notice may be given to the Executive Vice President
- Chief Financial Officer by email or telephone), the Applicable Margin to
Revolving Loan shall equal the percentages corresponding to Level 4 until the
first day of the calendar month immediately following the month that the
required Compliance Certificate is delivered. Notwithstanding the foregoing, for
the period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin to Revolving Loan
for Loans as set forth above, the Applicable Margin to Revolving Loan shall be
determined based on Level 3. Thereafter, such Applicable Margin to Revolving
Loan shall be adjusted from time to time as set forth in this definition. The
provisions of this definition shall be subject to Section 2.4.(d).
Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin to Revolving Loan shall mean the percentage rate set forth in
the table below corresponding to the level (each, a “Level”) into which the
Borrower’s Credit Rating then falls:

3





--------------------------------------------------------------------------------




Level
Credit Rating
Applicable
Margin (per annum)
1
A-/A3 or better
1.00%
2
BBB+/Baa1
1.075%
3
BBB/Baa2
1.175%
4
BBB-/Baa3
1.40%
5
Lower than BBB-/Baa3
1.75%



Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two (2) Credit Ratings
that are not equivalent, the Applicable Margin to Revolving Loan shall be
determined based on the Level corresponding to the higher of such two (2) Credit
Ratings. During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin to Revolving Loan shall
be determined based on such Credit Rating. During any period that the Borrower
has not received a Credit Rating from any Rating Agency, and provided a Credit
Rating Election Event has occurred, the Applicable Margin to Revolving Loan
shall be determined based on Level 5. The provisions of this definition shall be
subject to Section 2.4.(d).
“Applicable Margin to Term Loan” means one and ninety hundredths percent (1.90%)
per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
"Base Rate" means First Tennessee’s base commercial rate of interest established
from time to time.The Base Rate is currently three and twenty five hundredths
percent (3.25%) per annum.
"Base Rate Loan" means a LIBOR Loan which have been converted to Base Rate as
provided in Section 5.5.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of

4





--------------------------------------------------------------------------------




Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.4.(d).
“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Chattanooga,
Tennessee are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
“Capitalization Rate” means seven and one-half percent (7.5%).
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to(a) the aggregate square footage of all completed space of such
Property owned by the Borrower or any of its Subsidiaries times (b) $0.20 times
(c) the number of days in such period divided by (d) 365. If the term Capital
Reserves is used without reference to any specific Property, then it shall be
determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Cash Collateral used to collateralize Letters of Credit issued
by Issuing Bank shall not be counted in determining Borrower's net debt.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired;(b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by

5





--------------------------------------------------------------------------------




any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, as amended,
which have net assets of at least $500,000,000 and at least eighty-five percent
(85%) of whose assets consist of securities and other obligations of the type
described in clauses (a) through (d) above.
“Commitment” means a Revolving Commitment and the Term Commitment in an
aggregate amount up to, but not exceeding the amount set forth for such Lender
on Schedule I hereto as such Lender’s respective“Revolving Commitment Amount”
and "Term Commitment Amount" (as the same may be reduced from time to time
pursuant to Section 2.12. or otherwise pursuant to the terms of this Agreement).
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, and (b) the issuance of a Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Credit Rating Election Event” has the meaning given that term in Section
2.4.(b).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent and the Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, and the Issuing Bank in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,

6





--------------------------------------------------------------------------------




assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank and each Lender.
“Derivatives Contract”means (a) any transaction (including any master agreement,
confirmation or other agreement with respect to any such transaction) now
existing or hereafter entered into by the Parent, the Borrower or any of their
respective Subsidiaries (i) which is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for setoff by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the

7





--------------------------------------------------------------------------------




development have not been completed. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the Borrower, any Subsidiary or any Unconsolidated
Affiliate upon completion of construction pursuant to a contract in which the
seller of such real property is required to develop or renovate prior to, and as
a condition precedent to, such acquisition and (ii) a third party is developing
such property using the proceeds of a loan that is Guaranteed by, or is
otherwise recourse to, the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate. A Development Property on which all improvements
(other than tenant improvements on unoccupied space) related to the development
of such Property have been completed for at least fifteen (15) months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least eighty-five percent
(85%).
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person, for any period and without
duplication, the sum of (a) net income (loss) of such Person for such period
determined on a consolidated basis excluding the following (but only to the
extent included in determining net income (loss) for such period): (i)
depreciation and amortization expense (less depreciation and amortization
expense allocable to non-controlling interest in Subsidiaries of the Borrower
for such period); (ii) interest expense; (iii) income tax expense; (iv)
extraordinary or nonrecurring items, including without limitation, gains and
losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates plus (b) such Person’s Ownership Share
of EBITDA of Unconsolidated Affiliates for such period. EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 805. For purposes of
this definition, nonrecurring items shall be deemed to include (v) abandoned
projects, (w) impairments and other noncash charges, (x) gains and losses on
early extinguishment of Indebtedness, (y) cash or non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.7.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender or its Affiliates.
“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
wholly owned in fee simple (or with the consent of the Requisite Lenders, leased
under a Ground Lease) by the Borrower or a Wholly Owned Subsidiary (which
Subsidiary shall be a Guarantor unless Guarantors shall have been released
pursuant to the provisions of the second sentence of Section 8.14.(b) or shall
be the Management Company or any Wholly Owned Subsidiary of the Management
Company); (b) such Property is located in a State of the United States of
America or in the District of Columbia; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, nor, if such Property is
owned by a Subsidiary, any of the Borrower’s direct or indirect ownership
interest in such Subsidiary, is subject to (i) any Lien other than Permitted
Liens (but not Permitted Liens described in clause (g) of the definition of that
term) or (ii) any Negative

8





--------------------------------------------------------------------------------




Pledge; (d) regardless of whether such Property is owned (or with the consent of
the Requisite Lenders,leased under a Ground Lease) by the Borrower or a Wholly
Owned Subsidiary, the Borrower has the right directly, or indirectly through a
Wholly Owned Subsidiary, to take the following actions without the need to
obtain the consent of any Person: (i) to create Liens on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property; and (e) to
Borrower’s knowledge, such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property. The initial list of Eligible Properties shall be provided by
the Borrower to the Administrative Agent and the Lenders on the Agreement Date
in the Officer’s Certificate. For the avoidance of doubt, no Property owned or
leased by an Excluded Subsidiary (other than the Management Company or any
Wholly Owned Subsidiary of the Management Company) shall be an “Eligible
Property” hereunder.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

9





--------------------------------------------------------------------------------






“Excluded Subsidiary” means (a) any Subsidiary of the Borrower that (x)(i) holds
title to assets that are or are to become collateral for any Secured
Indebtedness of such Subsidiary or (ii) owns, directly or indirectly, any Equity
Interests in a Subsidiary or Unconsolidated Affiliate holding title to assets
that are or are to become collateral for any Secured Indebtedness of such
Subsidiary or Unconsolidated Affiliate and (y) in the case of any such
Subsidiary under clause (a)(x)(ii), (1) is prohibited from Guaranteeing the
Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents, which was included in such Subsidiary’s
organizational documents as a condition to the incurrence of such Secured
Indebtedness or (2) does not own any Specified Equity Interests, (b) any
Subsidiary of the Borrower (other than a Wholly Owned Subsidiary of the
Borrower) that is prohibited from Guaranteeing the Indebtedness of any other
Person pursuant to a provision of such Subsidiary’s organizational documents as
in effect as of the Agreement Date, (c) Hamilton Insurance Company, LLC,
Chattanooga Insurance Company, Ltd., and DM Cayman II, Inc., in each case solely
to the extent such Subsidiary continues to be in the business of insurance
services of the type in which it is engaged as of the Agreement Date, (d) the
Management Company and any of its Wholly Owned Subsidiaries and (e) Arbor Place
Limited Partnership, The Galleria Associates, L.P., Oak Park Holding I, LLC,
CBL/MS General Partnership, Montgomery Partners, L.P., Jarnigan Road Limited
Partnership, Laurel Park Retail Holding LLC, OK City Member, LLC, CW Joint
Venture, LLC, CBL SubREIT, Inc., Foothills Mall Associates, LP and The Pavilion
at Port Orange, LLC, in each case solely for so long as such Subsidiary would
have adverse tax consequences to any owner (either direct or indirect) of its
Equity Interests were it not designated an “Excluded Subsidiary” hereunder. The
initial list of Excluded Subsidiaries shall be provided by the Borrower to the
Administrative Agent and the Lenders on the Agreement Date in the Officer’s
Certificate.


“Existing Loan Agreement” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent, in either case such determination being subject to the Administrative
Agent’s review and reasonable approval.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other

10





--------------------------------------------------------------------------------






fees payable by the Borrower hereunder, under any other Loan Document.
“First Tennessee” means First Tennessee Bank National Association, and its
successors and permitted assigns.
“Fixed Charges” means, with respect to a Person and for a given period, without
duplication, the sum of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness). The Parent’s Ownership Share of the Fixed Charges of
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders (if those Lenders have remaining
availability), or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
net income (computed in accordance with GAAP), excluding gains (or losses) on
sales of operating properties, plus depreciation, amortization, and after
adjustments for unconsolidated partnerships, joint ventures and minority
interests. Adjustments for unconsolidated partnerships and joint ventures are
calculated on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the definition of "Funds From
Operations" as set forth in the Parent 's Form 10-Q for the second quarter of
Fiscal Year 2012 as filed with the Securities and Exchange Commission, as such
definition may be modified with the prior approval of Requisite Lenders.
“GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity including, without limitation, the
Securities and Exchange Commission, as may be approved by a significant segment
of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.
“General Partner” means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner’s successors and permitted assigns.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or

11





--------------------------------------------------------------------------------






foreign), any political subdivision thereof or any other governmental,
quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity that has the right to govern any of the parties to this
Agreement (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (b) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (c) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (d) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.
“Guarantors” means, individually and collectively, as the context shall require:
(i) the Parent, (ii) all Material Subsidiaries (other than Excluded
Subsidiaries), (iii) any Subsidiary of the Borrower (other than an Excluded
Subsidiary) that owns, directly or indirectly, any Equity Interests of any other
Guarantor and (iv) any Subsidiary that elects to become a Guarantor.
“Guaranty”, “Guaranteed” or to “Guarantee” or "Guaranty Agreement"as applied to
any obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of non-performance)
of any part or all of such obligation whether by: (i) the purchase of securities
or obligations, (ii) the purchase, sale or lease (as lessee or lessor) of
property or the purchase or sale of services primarily for the purpose of
enabling the obligor with respect to such obligation to make any payment or
performance (or payment of damages in the event of non-performance) of or on
account of any part or all of such obligation, or to assure the owner of such
obligation against loss, (iii) the supplying of funds to or in any other manner
investing in the obligor with respect to such obligation, (iv) repayment of
amounts drawn down by beneficiaries of letters of credit (including Letters of
Credit), or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean each
guaranty executed and delivered pursuant to Section 6.1. or 8.14. and
substantially in the form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

12





--------------------------------------------------------------------------------




“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit (but only to the extent of any outstanding balance), (ii)
evidenced by bonds, debentures, notes or similar instruments (but only to the
extent such debt is not otherwise included in Indebtedness), or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or for services rendered; (c) Capitalized Lease Obligations
of such Person; (d) all reimbursement obligations (contingent or otherwise) of
such Person under or in respect of any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against then existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness shall be included as
Indebtedness of such Person). All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower.
“Intellectual Property” has the meaning given that term in Section 7.1.(s).
“Interest Expense” means, with respect to any Person, for any period, without
duplication, (a) total interest expense of such Person (including, without
limitation, capitalized interest not funded under a construction loan interest
reserve account, interest expense attributable to Capitalized Lease Obligations,
letter of credit fees, and interest expense with respect to any Indebtedness in
respect of which such Person is wholly or partially liable whether pursuant to
any repayment, interest carry, performance guaranty or otherwise) determined on
a consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Ownership Share of Interest Expense of Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to each Loan, each period described in the
Note.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not

13





--------------------------------------------------------------------------------




of a controlling interest) by such Person, by means of any of the following: (a)
the purchase or other acquisition of any Equity Interest in another Person, (b)
a loan, advance or extension of credit to, capital contribution to, Guaranty of
Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any commitment to make an
Investment in any other Person, as well as any option of another Person to
require an Investment in such Person, shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.
“Issuing Bank” means First Tennessee Bank National Association or, after written
notice to Borrower, any other Lender replacing First Tennessee Bank National
Association, each in its capacity as an issuer of Letters of Credit pursuant to
Section 2.2.


“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).


“L/C "Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall not include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider. With respect to matters requiring
the consent or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, “all Lenders” shall be deemed to mean “all Lenders other than Defaulting
Lenders”.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.2.(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender

14





--------------------------------------------------------------------------------




(other than the Lender then acting as Issuing Bank) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.2. in the related Letter of Credit, and the Lender then acting
as the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders (other than the Lender then
acting as the Issuing Bank) of their participation interests under such Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR Loan” means a Loan bearing interest at the LIBOR Rate.
“LIBOR Rate” has the meaning given that term in the Note;provided, that if for
any reason the LIBOR Rate is unavailable, LIBOR Rate shall mean the per annum
rate of interest equal to the sum of the Base Rateplus one and ninety five
hundredths percent (1.95%) per annum.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.


“Limited Subsidiary” means any Subsidiary of the Parent that, directly or
indirectly, owns (a) any Equity Interest in any Loan Party or (ii) any Specified
Equity Interests.


“Loan” means a Revolving Loan and/or the Term Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, the Parent
Guaranty, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower, each Guarantor, the General Partner and
each other Person who guarantees all or a portion of the Obligations. Part I of
Schedule 7.1.(b) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date. For purposes of clarity, any Person which is a Loan Party
solely by virtue of having Guaranteed all or a portion of the Obligations shall
cease to be a Loan Party upon the release of such Person from all of its
obligations under such Guaranty.
“Management Company” means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of

15





--------------------------------------------------------------------------------




such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests at the option of the issuer of
such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for common stock or other equivalent
common Equity Interests, or, at the election of the Borrower, in exchange for
cash); in each case, on or prior to the Maturity Date.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries, or the Parent and
its Subsidiaries, in either case taken as a whole, (b) the ability of the
Borrower, any other Loan Party or the Parent to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders, the
Issuing Bank and the Administrative Agent under any of the Loan Documents or (e)
the timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.
“Material Contract” means any contract or other arrangement relating to a
Property (other than Loan Documents and Specified Derivatives Contracts),
whether written or oral, to which the Borrower, any Subsidiary or any other Loan
Party is a party as to which the breach, non-performance, cancellation or
failure to renew by any party to such contract or other arrangement could
reasonably be expected to have a Material Adverse Effect.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.
“Material Subsidiary” means any Subsidiary having assets with a Fair Market
Value greater than or equal to $10,000,000.
“Maturity Date” means the respective Maturity Date of Revolving Loan and
Maturity Date of Term Loan, as such date or dates may be extended pursuant to
Section 2.13.
"Maturity Date of Revolving Loan" means February 5, 2016.
"Maturity Date of Term Loan" means February 5, 2018.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.
“Mortgage Receivable” means Indebtedness secured by Mortgages in favor of the
Borrower or any Subsidiary.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five (5) plan years made contributions, including for

16





--------------------------------------------------------------------------------




these purposes any Person which ceased to be a member of the ERISA Group during
such five (5) year period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Parent and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) an imputed management fee in the amount of three percent (3%) of the
aggregate base rents and percentage rents received for such Property for such
period.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of (a) investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance and (b)
the aggregate amount of cash payments made to holders of Equity Interests of
such Person to retire or repurchase such Equity Interests during three calendar
month period following the date on which such Equity Issuance occurred, provided
that the amount under this clause (b) shall in no event exceed the aggregate
cash proceeds received from such Equity Issuance.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to non-recourse liability in a form reasonably acceptable
to the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note and/or a Term Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

17





--------------------------------------------------------------------------------




“Obligations” means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, the Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note. For the avoidance of doubt, “Obligations”
shall not include Specified Derivatives Obligations.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable owned square footage of such
Property actually occupied by tenants (unless due to a temporary cessation of
business, or tenants scheduled to open within the next one hundred twenty (120)
days) that are not affiliated with the Borrower and paying rent, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for one hundred twenty (120) or more days to (b) the aggregate owned
net rentable square footage of such Property.
“OFAC” has the meaning given that term in Section 7.1.(x).
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).
“Officer’s Certificate” means a certificate from a Senior Officer of the Parent
certifying (i) the “Eligible Properties”, (ii) each Subsidiary owning a direct
interest in each Eligible Property and (iii) the “Excluded Subsidiaries”, in
each case, as of the Agreement Date.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation or formation, articles of organization, partnership agreement,
joint venture agreement or other applicable organizational document of such
Subsidiary or Unconsolidated Affiliate.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.
“Parent Guaranty” means the Parent Guaranty executed and delivered by the Parent
in favor of the Administrative Agent and the Lenders and substantially in the
form of Exhibit D.
“Participant” has the meaning given that term in Section 13.6.(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any

18





--------------------------------------------------------------------------------




Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws), (b) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 8.6; (c) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (d) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (e) the rights of tenants under leases or subleases
not interfering with the ordinary conduct of business of such Person; (f) Liens
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, each Specified Derivatives Provider and the Issuing Bank; and (g) Liens
in existence on the Agreement Date and set forth in Schedule 1.1. hereto.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five (5) years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any Event of Default resulting from the
principal of any Loan or any Reimbursement Obligation not being paid when due,
the rate otherwise applicable plus an additional five percent (5%) per annum and
with respect to any Event of Default resulting from any other Obligation that is
not paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise) or any other Event of Default, a rate per
annum equal to: (a) for Revolving Loans, the LIBOR Rate as in effect from time
to time plus the Applicable Margin to Revolving Loan,plus five percent (5%) per
annum; and (b) for Term Loans, the LIBOR Rate as in effect from time to time
plus the Applicable Margin to Term Loan, plus five percent (5%) per annum.
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 701
Market Street, Chattanooga, Tennessee 37402, or such other office as the
Administrative Agent may notify the Borrower.
“Principals” means (a) Charles B. Lebovitz, John N. Foy, Ben S. Landress,
Stephen Lebovitz, Michael Lebovitz, Alan Lebovitz, Augustus N. Stephas and/or
Farzana Mitchell (b) any of such individual’s immediate family members
consisting of his spouse and his lineal descendants (whether natural or
adopted), (c) a trust, partnership or other similar entity of which any of the
Persons identified in either of the immediately preceding clauses (a) or (b) are
the sole beneficiaries of all of the interest therein, and (d) any Subsidiary of
any of the Persons identified in any of the immediately preceding clauses (a)
through (c), so long as any of the individuals identified in the immediately
preceding clause (a) owns or controls at least ten percent (10%) of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons

19





--------------------------------------------------------------------------------




performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate.
“Property Management Agreements” means, collectively, all agreements entered
into by the Borrower or any other Loan Party pursuant to which the Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property and/or to manage a given Property.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Revolving Commitment and Term Commitment to
(b) the aggregate amount of the Revolving Commitment and Term Commitment of all
Lenders; provided, however, that if at the time of determination the Revolving
Commitment or Term Commitment have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the ratio, expressed as a percentage of (A)
the sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans and Letter of Credit Liabilities owing to such Lender as of such date to
(B) the sum of the aggregate unpaid principal amount of all outstanding
Revolving Loans, Term Loans and Letter of Credit Liabilities of all Lenders as
of such date.
“Purchase Money Advances” means Indebtedness in favor of the Borrower or any
Subsidiary which has been advanced to a bona fide third party in connection with
an arm’s length sale by the Borrower or any Subsidiary of a Property to the
respective third party.
“Rating Agency” means S&P or Moody’s.
“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness, and for avoidance of doubt shall include all sums
owed by Borrower under each of that certain Third Amended and Restated Credit
Agreement by and among Borrower, Parent, and Wells Fargo Bank, National
Association (as Agent), dated as of November 13, 2012, and that certain Eighth
Amended and Restated Credit Agreement by and among Borrower, Parent, and Wells
Fargo Bank, National Association (as Agent), dated as of November 13, 2012.
“Register” has the meaning given that term in Section 13.6.(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity
requirements. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change,” regardless of the date enacted, adopted or issued.



20





--------------------------------------------------------------------------------




“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for any drawing honored by the Issuing Bank under a Letter of
Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Requisite Lenders” means, as of any date, (a) any three (3) Lenders and Lenders
having more than fifty one percent (51%) of the aggregate amount of the
Revolving Commitments and Term Commitments or (b) if the Lenders’ Revolving
Commitments or Term Commitments have been terminated or reduced to zero, any
three (3) Lenders and Lenders holding more than fifty one percent (51%) of the
principal amount of the aggregate outstanding Revolving Loans, Term Loan and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and the Pro Rata Shares shall be re-determined, for voting purposes
only, to exclude the Pro Rata Shares of such Defaulting Lenders and (ii) at all
times when two (2) or more Lenders are party to this Agreement (excluding
Defaulting Lenders), the term “Requisite Lenders” shall in no event mean less
than two (2) Lenders. For purposes of this definition, a Lender shall be deemed
to hold a Revolving Loan, Term Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.


“Retail Properties” means a Property developed and operated for retail use or
mixed-use.
“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1., and to participate in Letters of
Credit pursuant to Section 2.2.(i). in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
as the same may be reduced from time to time pursuant to Section 2.12. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.6.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

21





--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities at such time.“Revolving
Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financing
Services LLC business, and its successors.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent, shall include (without duplication), the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Officer” means the Chairman, Vice Chairman, CEO and President, an
Executive Vice President, Vice President - Finance, Vice President - Accounting,
Chief Operating Officer, and the Chief Financial Officer of the Borrower or the
Parent.
“Significant Subsidiary” means an Subsidiary which has assets having an
aggregate book value in excess of five percent (5%) of Total Asset Value.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, which relate to the
Obligations, whether as a result of an assignment or transfer or otherwise,
between the Borrower or any Loan Party and any Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“Specified Equity Interests” has the meaning given that term in Section
10.2.(b).
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance



22





--------------------------------------------------------------------------------




with the terms of such Letter of Credit.
“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Tangible Net Worth” means, with respect to any Person as of a given date, the
stockholders' equity of such Person determined on a consolidated basis plus (x)
increases in accumulated depreciation and amortization accrued after June 30,
2012 and (y) non-controlling interests (including redeemable non-controlling
interests) in any such Person or any Subsidiary of such Person, minus (to the
extent included when determining stockholders' equity and non-controlling
interests including redeemable non-controlling interests of such Person and its
Subsidiaries): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired (but excluding any such
write-up for purchase price adjustments of acquisition properties based on
GAAP), and (b) the aggregate of all amounts appearing on any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP (including net lease intangibles) all determined as
of such date on a consolidated basis, and (c) accumulated other comprehensive
income (or loss).
“Taxes” has the meaning given that term in Section 3.10.
“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.
“Term Commitment” means, as to each Lender, such Lender’s obligation to make the
Term Loan pursuant to Section 2.3., in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender’s “Term Commitment
Amount” or as set forth in any applicable Assignment and Assumption, as the same
may be terminated from time to time pursuant to Section 2.12. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 13.6.
"Term Commitment Percentage" means, as to each Lender with a Term Commitment,
the ratio, expressed as a percentage, of (a) the amount of such Lender’s Term
Commitment to (b) the aggregate amount of the Term Commitments of all Lenders
hereunder.
“Term Loan” means a loan made by the Lenders to the Borrower pursuant to Section
2.3.
"Term Exposure" means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Term Loans.

23





--------------------------------------------------------------------------------




“Term Note” means a separate promissory note of the Borrower substantially in
the form of Exhibit F, payable to the order of a Lender in a principal amount
equal to the amount of such Lender's Term Commitment.
“Third Party Affiliate” means any Person which owns any interest in Parent,
Borrower or any Subsidiary or Unconsolidated Affiliate of Borrower, but which
Person is neither a Senior Officer nor a Subsidiary of Borrower.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way, but including any escrow deposits for real estate taxes,
insurance, tenant allowances and capital expenditures); plus (b) the quotient of
(i) EBITDA of the Parent and its Subsidiaries calculated for the immediately
preceding period of four (4) consecutive fiscal quarters for (x) Properties
owned for four (4) or more quarters and (y) Properties owned for fewer than four
(4) quarters that have achieved an Occupancy Rate of eighty-five percent (85%)
or more, calculated on an annualized basis (excluding EBITDA attributable from
assets in (c), (d), (e), (f), (g), (h) and (i) below), divided by(ii) the
Capitalization Rate; provided that, for purposes of calculating Total Asset
Value only, “EBITDA” may include straight line rent leveling adjustments; plus
(c) the un-depreciated GAAP book value of Properties acquired during the four
(4) fiscal quarters most recently ended; plus (d) the GAAP book value of all
Development Properties; plus (e) the GAAP book value of Unimproved Land, plus
(f) the GAAP book value of Mortgages Receivable and Purchase Money Advances;
plus (g) the GAAP book value of Equity Interests; plus (h) with respect to any
purchase obligation, repurchase obligation or forward commitment evidenced by a
binding contract included when determining the Indebtedness of the Parent and
its Subsidiaries, the reasonably determined value of any amount that would be
payable, or property that would be transferable, to the Parent or any Subsidiary
as if such contract were closed as of such date; plus (i) to the extent not
included in the immediately preceding clauses (a) through (h), the value of any
real property owned by a Subsidiary (that is not a Wholly Owned Subsidiary) of
the Borrower or an Unconsolidated Affiliate of the Borrower (such Subsidiary or
Unconsolidated Affiliate being a "JV"), to the extent the Borrower or a
Subsidiary guarantees the Indebtedness of any JV in an amount in excess of its
ownership ratio in such JV, provided that if such Indebtedness is paid by the
Borrower or a Subsidiary of the Borrower, then the Borrower or a Subsidiary of
the Borrower shall automatically acquire, without the necessity of any further
payment or action, all Equity Interests in such JV not owned by the Borrower or
any Subsidiary. The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) will be included in the calculation of Total Asset Value consistent
with the above described treatment for wholly owned assets. EBITDA attributable
to Properties disposed of during the fiscal quarter ending immediately prior to
any date of determination of Total Asset Value shall not be included in the
calculation of Total Asset Value. Notwithstanding the foregoing, for purposes of
determining Total Asset Value, to the extent the amount of Total Asset Value
attributable to Properties leased under Ground Leases would exceed ten percent
(10%) of Total Asset Value, such excess shall be excluded.
“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of one
hundred percent (100%), including without limitation, all amounts budgeted with
respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements, (e) leasing commissions and (f) other hard and soft costs
associated with the development or redevelopment of such Property; provided,
however, Total Budgeted Cost shall be

24





--------------------------------------------------------------------------------




reduced by cash actually received by Borrower, such Subsidiary or such
Unconsolidated Affiliate as a result of governmental reimbursements or in
connection with the sale of outparcels. With respect to any Property to be
developed in more than one phase, the Total Budgeted Cost shall exclude budgeted
costs (other than costs relating to acquisition of land and related
improvements) to the extent relating to any phase for which (i) construction has
not yet commenced and (ii) a binding construction contract has not been entered
into by the Borrower, any other Subsidiary or any Unconsolidated Affiliate, as
the case may be.
“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all of its Subsidiaries.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to Section 6.1.,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.
“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through one or more
Subsidiaries, an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means the sum of (1) (a) (i) the sum of (x) the NOI
(excluding NOI attributable to Development Properties) for Eligible Properties
owned for four (4) or more quarters for the immediately preceding period of four
(4) consecutive fiscal quarters plus (y) the NOI (excluding NOI attributable to
Development Properties) for Eligible Properties owned for less than four (4)
quarters that have achieved an Occupancy Rate of eighty-five percent (85%) or
more, calculated on an annualized basis, divided by (ii) the Capitalization
Rate, plus (b) the undepreciated GAAP book value of all Eligible Properties
acquired during the four (4) fiscal quarters most recently ended, plus (c) cash
and Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way), plus (d) the GAAP book value of Unimproved
Land (which meets the requirements for Eligible Property) that is not subject to
any Lien (other than Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term)) or any Negative Pledge, plus (e) the
GAAP book value of Mortgages Receivable that are not subject to any Lien (other
than Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (f) the GAAP book value
of Purchase Money Advances that are not subject to any Lien (other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (g) the GAAP book value
of Development Properties (which meets the requirements for Eligible Property)
that are not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge, plus (h) Equity Interests that are not subject to any Lien (other than
Permitted Liens described in clause (f) of the definition of that term) or any
Negative Pledge, plus (2) Borrower’s Ownership Share of value, calculated as in
clause (1)(a) above, of non-wholly owned Properties that are not subject to any
Lien or any Negative Pledge. Notwithstanding the above, the percentage of
Unencumbered Asset Value attributable to Properties subject to a Ground Lease
will not exceed ten percent (10%) of the Unencumbered Asset Value. For purposes
of this definition, (i) to the extent the Unencumbered Asset Value attributable
to clause (1)(d) would exceed five percent (5%) of the Unencumbered Asset Value,
such excess shall be excluded, (ii) to the extent the Unencumbered Asset Value
attributable to clause (1)(e) would exceed five percent (5%) of the

25





--------------------------------------------------------------------------------




Unencumbered Asset Value, such excess shall be excluded, (iii) to the extent the
Unencumbered Asset Value attributable to clause (1)(f) would exceed five percent
(5%) of the Unencumbered Asset Value, such excess shall be excluded, (iv) to the
extent the Unencumbered Asset Value attributable to clause (1)(g) would exceed
ten percent (10%) of the Unencumbered Asset Value, such excess shall be
excluded, (v) to the extent the Unencumbered Asset Value attributable to clause
(1)(h) would exceed five percent (5%) of the Unencumbered Asset Value, such
excess shall be excluded, (vi) to the extent the Unencumbered Asset Value
attributable to clause (2) would exceed fifteen percent (15%) of the
Unencumbered Asset Value, such excess shall be excluded, (vii) to the extent the
Unencumbered Asset Value attributable to the sum of (d), (e), (f), (g) and (h)
of clause (1) and clause (2) would exceed twenty percent (20%) of the
Unencumbered Asset Value, such excess shall be excluded and (vii) to the extent
the Unencumbered Asset Value attributable to hotel and office properties would
exceed five percent (5%) of the Unencumbered Asset Value, such excess shall be
excluded.
“Unencumbered NOI” means, for any period, the sum of NOI from (i) all Eligible
Properties plus (ii) Borrower’s Ownership Share of NOI of any non-wholly owned
Properties to the extent such Properties are included in the calculation of
Unencumbered Asset Value and are not subject to any Lien or any Negative Pledge.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve (12) months; provided, however,
the term Unimproved Land shall not include (a) raw land subject to a Ground
Lease under which the Borrower or a Subsidiary is the lessor and a Person not an
Affiliate is the lessee; (b) any Development Property, (c) unimproved real
estate acquired within the prior eighteen (18) months that will become a
Development Property within eighteen (18) months of its acquisition (the
Borrower acknowledging that if such Property does not become a Development
Property within said eighteen (18) months period, such Property shall thereafter
be considered unimproved real estate for purposes of this definition unless and
until such Property in fact becomes a Development Property), (d) land subject to
a binding contract of sale under which the Borrower or one of its Subsidiaries
is the seller and the buyer is not an Affiliate of the Borrower, or (e)
out-parcels held for lease or sale at Properties which are either completed or
where development has commenced).
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such Period attributable to Unsecured
Indebtedness.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

26





--------------------------------------------------------------------------------




Section 1.2.    General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, Borrower shall give Administrative Agent written notice thereof
promptly after Borrower has knowledge thereof, and if either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or the Borrower (or a Subsidiary of such Subsidiary)
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower or the Parent. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Eastern time.
Section 1.3.    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included and (b) the Parent’s Ownership Share of the Borrower shall be deemed
to be one hundred percent (100.0%).

27





--------------------------------------------------------------------------------








ARTICLE II.
CREDIT FACILITY


Section 2.1.    Revolving Loans.


(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15. below, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Maturity Date of Revolving Loan, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, such Lender’s Revolving Commitment;
provided, however Revolving Loans shall not be made if restricted by the amount
limitations set forth in Section 2.15. Each borrowing of Revolving Loans
hereunder shall be in an aggregate principal amount of $100,000 and integral
multiples of $1,000 in excess of that amount (except that, subject to Section
2.15., any such borrowing of Revolving Loans may be in the aggregate amount of
the Revolving Commitments of all Lenders minus the sum of the aggregate
principal balance of all Revolving Loans outstanding and the Letter of Credit
Liabilities. Within the foregoing limits and subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and re-borrow Revolving Loans.
    
(b)    Requests for Revolving Loans. Each Lender will make its Revolving
Commitment Percentage of each Revolving Loan available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 13.1, or at such other office as the Administrative Agent
may designate in writing. Advances will be made no later than 12:00 p.m. Eastern
Time, for any Notice of Borrowing submitted by the Borrower on the previous
business day and by 2:00 p.m. Eastern Time for any Notice of Borrowing for an
advance submitted by the Borrower on the same business day specified in the
applicable Notice of Borrowing in dollars and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account designated by the
Borrower with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent;
provided however, until receipt from Lenders of such funds, Administrative Agent
may make up to its Revolving Commitment Percentage of the Revolving Loan
available to Borrower so long as such funds do not exceed the Administrative
Agent’s Revolving Commitment Percentage of Revolving Loan.Prior to delivering a
Notice of Borrowing, the Borrower may request that the Administrative Agent
provide the Borrower with the most recent LIBOR Rate available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.
(c)    Funding of Revolving Loans.Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than11:00 a.m. Eastern time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than1:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent. No
Lender shall be responsible for the failure of any other Lender to make a Loan
or to perform any other obligation to be made or performed by such other Lender
hereunder, and the failure of any Lender to make a Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

28





--------------------------------------------------------------------------------




(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent within three (3) Business Days
following written demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to LIBOR Loans. If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $20,000,000.00 as such amount may be reduced from time
to time in accordance with the terms hereof (the “L/C Commitment Amount”).
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend (except to the extent permitted under Section 2.14),
beyond the Maturity Date of Revolving Loan, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the Issuing Bank but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit (except to the extent permitted under Section 2.14)beyond
the Maturity Date of Revolving Loan. The initial Stated Amount of each Letter of
Credit shall be at least $50,000.00 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least four (4)
Business Days prior (or such shorter period as may be mutually agreed by the
Borrower and the Issuing Bank) to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount, (ii)

29





--------------------------------------------------------------------------------




beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Article 6.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in any event no later than the date four (4) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Lender to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the Issuing Bank shall
deliver to the Borrower a copy of (i) any Letter of Credit proposed to be issued
hereunder prior to the issuance thereof and (ii) each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans in an amount equal to the unpaid
Reimbursement Obligation and the Administrative Agent shall give each Lender
prompt notice thereof and of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Lender
shall be deemed to be utilized for all purposes of this Agreement

30





--------------------------------------------------------------------------------




in an amount equal to the product of (i) such Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit (provided, however, the within limitation shall not affect
Issuing Bank’s liability for paying a drawing under any Letter of Credit when
the beneficiary of such Letter of Credit has not substantially complied with the
requirements imposed by such Letter of Credit for such drawing; provided
further, Issuing Bank shall have no duty to verify the existence or
reasonableness of any act or condition referenced in or in connection with, or
any statement in or in connection with, any drawing or presentment under any
Letter of Credit); (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement or any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter

31





--------------------------------------------------------------------------------




of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply, but which does substantially comply, with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 13.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).
(i)    Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
the liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Revolving Commitment
Percentage of the Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of the Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to the Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).
(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, the maximum amount that any Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Lender’s Revolving Commitment Percentage of such drawing.
If the notice referenced in the second sentence of Section 2.4.(e) is received
by a Lender not later than 11:00 a.m. Eastern time, then such Lender shall make
such payment available to the Administrative Agent not later than 2:00 p.m.
Eastern time on the date of demand therefor; otherwise, such payment shall be
made available to the Administrative Agent not later than 1:00 p.m. Eastern time
on the next succeeding Business Day. Each Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without

32





--------------------------------------------------------------------------------




limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower, the Parent or any
other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Sections 11.1.(e) or (f) or (iv) the
termination of the Revolving Commitments. Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Lender and the Borrower a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).
(l)    Replacement Issuing Bank. In the event the original Issuing Bank can no
longer issue letters of credit, the Required Lenders shall designate a
replacement Issuing Bank, which shall be one of the Lenders capable of issuing
letters of credit.
Section 2.3.    Term Loan.
(a)    Term Loan. Subject to the terms and conditions hereof, including without
limitation Section 2.15., the Lenders agree to make the Term Loan to the
Borrower, on the Effective Date to the Maturity Date of Term Loan, in a
principal amount of $50,000,000.00. The borrowing of the Term Loan shall not
constitute usage of any Lender’s Revolving Commitment for purposes of
calculation of the fee payable under Section 3.5.(b).
(b)    Funding of Term Loan. On the Effective Date, the Administrative Agent
shall notify each Lender of the proposed Term Loan borrowing. Each Lender shall
deposit an amount equal to the Term Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 11:00 a.m. Eastern time on the Effective Date.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified in the Transfer Authorizer Designation Form, not later than 1:00 p.m.
Eastern time on the Effective Date, the proceeds of such amounts received by the
Administrative Agent. No Lender shall be responsible for the failure of any
other Lender to make a Loan or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender to make
a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.
The Borrower may not re-borrow any sums paid on the Term Loan.
Section 2.4.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    for the Revolving Loans at the LIBORRate (as in effect from time to
time), plus the Applicable Margin to Revolving Loan; and

33





--------------------------------------------------------------------------------




(ii)    for the Term Loan, at the LIBOR Rate (as in effect from time to time),
plus the Applicable Margin to Term Loan.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall, upon and after the Administrative Agent’s demand, pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).
(b)    Credit Rating Election Event. In the event the Borrower obtains an
Investment Grade Rating during the term of this Agreement, the Borrower may make
a one-time irrevocable election upon written notice to the Administrative Agent
(and the Administrative Agent shall promptly notify the Lenders thereof) to
utilize its Credit Rating in determining the Applicable Margin to Revolving Loan
(a “Credit Rating Election Event”), pursuant to the relevant table set forth in
the definition of Applicable Margin to Revolving Loan.
(c)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
fifth day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
(d)    Borrower Information Used to Determine Applicable Interest Rates The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s other rights under this Agreement.
Section 2.5.    Number of Interest Periods. [Intentionally deleted.]
Section 2.6.    Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
Section 2.7.    Prepayments.

34





--------------------------------------------------------------------------------




(a)    Optional. Subject to Section 5.4., the Borrower may prepay any Revolving
Loan at any time without premium or penalty. The Borrower may prepay the Term
Loan at any time but such prepayment shall be subject to the premium and penalty
described in the Term Note.The Borrower shall give the Administrative Agent at
least two (2) Business Days prior written notice of the prepayment of any Loan.
(b)    Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the aggregate amount of the Revolving Commitments,
the Borrower shall immediately pay to the Administrative Agent for the account
of the Lenders then holding Revolving Commitments (or if the Revolving
Commitments have been terminated, then holding outstanding Revolving Loans
and/or Letter of Credit Liabilities), the amount of such excess. All payments
under this subsection (b) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.
Section 2.8.    Late Charges.
So long as the Post-Default Rate is not payable with respect to the Obligations
as provided in Section 2.4., if any payment required under this Agreement is not
paid within ten (10) days after it becomes due and payable, the Borrower shall
pay a late charge for late payment to compensate the Lenders for the loss of use
of funds and for the expenses of handling the delinquent payment, in an amount
equal to five percent (5%) of such delinquent payment. Such late charge shall be
paid in any event not later than the due date of the next subsequent installment
of principal and/or interest. In the event the maturity of the Obligations
hereunder occurs or is accelerated pursuant to Section 11.2., this Section shall
apply only to payments overdue prior to the time of such acceleration. This
Section shall not be deemed to be a waiver of the Lenders’ right to accelerate
payment of any of the Obligations as permitted under the terms of this
Agreement.


Section 2.9.    Continuation. [Intentionally deleted.]
Section 2.10.    Conversion. [Intentionally deleted.]
Section 2.11.    Notes.
(a)    Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit E (each a “Revolving Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Term Loan made by the
Lenders to the Borrower shall, in addition to this Agreement, also be evidenced
by the Term Note payable to the order of the Lenders.
(b)    Records. The date, amount, and interest rate, of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a

35





--------------------------------------------------------------------------------




Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked, and (ii)(A) in the case of loss, theft or destruction, an unsecured
agreement of indemnity from such Lender in form reasonably satisfactory to the
Borrower, or (B) in the case of mutilation, inappropriate cancellation or
inappropriate marking, upon surrender and cancellation of such Note, the
Borrower shall at no expense to Borrower execute and deliver to such Lender a
new Note, identical in form and substance and dated the date of such lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked Note.
Section 2.12.    Voluntary Reductions of the Revolving Commitment.
The Borrower may terminate or reduce the unused amount of the Revolving
Commitments (for which purpose use of the Revolving Commitments shall be deemed
to include the aggregate amount of all Letter of Credit Liabilities) at any time
and from time to time without penalty or premium upon not less than five (5)
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Revolving Commitments shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”). Any such reduction shall reduce the
Revolving Commitments of all Lenders on a pro rata basis. Promptly after receipt
of a Commitment Reduction Notice the Administrative Agent shall notify each
Lender of the proposed termination or Revolving Commitment reduction. The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated. The Borrower shall pay all interest and fees, on
the Loans accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 5.4. of this Agreement.
Section 2.13.    Extension of Maturity Date. [Intentionally deleted.]
Section 2.14.    Expiration or Maturity Date of Letters of Credit Past Maturity
Date.
If on the date that is thirty (30) days prior to the Maturity Date of Revolving
Loan or any such other date upon which the Revolving Commitments are terminated
or reduced to zero (whether voluntarily, by reason of the occurrence of an Event
of Default or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date, pay to the Administrative Agent, for its
benefit and the benefit of the Lenders and the Issuing Bank, an amount of money
equal to the Stated Amount of such Letter(s) of Credit for deposit into the
Letter of Credit Collateral Account; provided, that the expiration date of such
Letter of Credit shall be no later than the one year anniversary of the Maturity
Date of Revolving Loan. If a drawing pursuant to any such Letter of Credit
occurs on or prior to the expiration date of such Letter of Credit, the Borrower
authorizes the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment. If no drawing occurs on or prior to the
expiration date of such Letter of Credit, the Administrative Agent shall pay to
the Borrower (or to whomever else may be legally entitled thereto) the monies
deposited in the Letter of Credit Collateral Account with respect to such
outstanding Letter of Credit, together with all interest accrued thereon, on or
before the date thirty (30) days after the

36





--------------------------------------------------------------------------------




expiration date of such Letter of Credit.
Section 2.15.    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan, the Issuing Bank shall not be
required to issue any Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time.
Section 2.16.    Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s name
and accepted by the Administrative Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the Borrower.
The Borrower further agrees and acknowledges that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrower to effect a wire or funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower. The Administrative Agent will inform Borrower
of any errors actually known by Administrative Agent in any information provided
by Borrower, but is not obligated or required in any way to take any actions to
detect errors in information provided by the Borrower. If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower or
between any Lender and the Borrower. The Borrower agrees to notify the
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after the Administrative Agent’s confirmation to the Borrower of such
transfer.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline, or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.
(c)    Limitation of Liability. Neither the Administrative Agent, the Issuing
Bank nor any Lender shall be liable to the Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be

37





--------------------------------------------------------------------------------




deemed an agent of the Administrative Agent, the Issuing Bank or any Lender,
(ii) any loss, liability or delay caused by fires, earthquakes, wars, civil
disturbances, power surges or failures, acts of government, labor disputes,
failures in communications networks, legal constraints or other events beyond
Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation. Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.
Section 2.17.    Increase in Revolving Commitments. [Intentionally deleted.]


ARTICLE III.
PAYMENTS, FEES AND OTHER GENERAL PROVISION
Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand

38





--------------------------------------------------------------------------------




that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1.(a), 2.2.(c) and 2.3.(a) shall be made from the Lenders, each
payment of the fees under Sections 3.5.(a), 3.5.(b) and 3.5.(c) shall be made
for the account of the Lenders, and each reduction of the amount of the
Revolving Commitments under Section 2.12shall be applied to the respective
Revolving Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Revolving Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Revolving Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Lenders pro rata in
accordance with their respective Revolving Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the making of Loans of
a particular Type shall be made pro rata among the Lenders according to the
amounts of their respective Loans and the Interest Period for each Lender’s
portion of each Loan shall be coterminous;(e) the Lenders’ participation in, and
payment obligations in respect of, the Term Loan under Section 2.3., shall be in
accordance with their respective Term Commitment Percentages; and (f) the
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.2., shall be in accordance with their respective
Revolving Commitment Percentages. Any payment or prepayment of principal or
interest made (i) during the existence of a Default or Event of Default shall be
made for the account of the Lenders in accordance with the order set forth in
Section 11.5. and (ii) pursuant to Section 2.7.(b) shall be made for the account
of the Lenders holding Revolving Commitments (or, if the Revolving Commitments
have been terminated, holding Revolving Loans and Letter of Credit Liabilities)
in accordance with the order set forth in Section 11.5.
Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
setoff, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., such Lender shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance

39





--------------------------------------------------------------------------------




with the requirements of Section 3.2. or Section 11.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with the respect to such participation as fully
as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Fees.
(a)    Closing Fee. On the Agreement Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees.On the Agreement Date
Borrower shall pay a one-time facility fee of .30% of the Revolving Commitment
to Administrative Agent for the benefit of Lenders and one-time facility fee of
.35% of the Term Commitment to Administrative Agent for the benefit of Lenders.
(b)    Facility Fee and Unused Fees.
(i) Unused Fee. During the period from the Effective Date to but excluding the
Maturity Date of Revolving Loan (or, if earlier, the occurrence of a Credit
Rating Election Event), the Borrower agrees to pay to the Administrative Agent
for the account of the Lenders an unused facility fee equal to the average daily
amount by which the aggregate amount of the Revolving Commitments (as they may
be reduced from time to time pursuant to Section 2.12.) exceeds the aggregate
outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate:


Amount by Which Revolving Commitments
Exceed Revolving Loans and Letter of Credit
Liabilities
Unused Fee
(percent per
annum)
$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Commitments


0.25%
Greater than an amount equal to 50% of the aggregate amount of Revolving
Commitments
30%



Such fee shall be computed on a daily basis for each calendar quarter during the
term of this Agreement and shall be payable quarterly in arrears on the fifth
day of each January, April, July



40





--------------------------------------------------------------------------------




and October during the term of this Agreement and on the Maturity Date of
Revolving Loan or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.For the avoidance of doubt,
for purposes of calculating an unused facility fee, the outstanding principal
balance of the Term Loan shall not be factored into the computation.After a
Credit Rating Election Event has occurred there will no longer be an Unused Fee.
(ii) Facility Fee. Upon the occurrence of the Credit Rating Election Event until
the Maturity Date of Revolving Loan, and so long as the Applicable Margin to
Revolving Loan shall be determined by reference to the Credit Rating of the
Borrower, on each anniversary date of the Agreement Date, the Borrower agrees to
pay to the Administrative Agent for the account of the Lenders a facility fee
equal to the average daily aggregate amount of the Revolving Commitments
(whether or not utilized) times a rate per annum equal to the Applicable
Facility Fee. Such fee shall be payable quarterly in arrears on the fifth day of
each January, April, July and October during the term of this Agreement and on
the Maturity Date of Revolving Loan or any earlier date of termination of the
Revolving Commitments or reduction of the Revolving Commitments to zero.The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin to Revolving Loan times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full; provided, however, in no event shall the aggregate
amount of such fee in respect of any Letter of Credit be less than $1,000. In
addition to such fees, the Borrower shall pay to the Issuing Bank solely for its
own account, a fronting fee in respect of each Letter of Credit at the rate
equal to 0.15 percent (0.15%) per annum on the daily average Stated Amount of
such Letter of Credit; provided, however, in no event shall the amount of such
fronting fee in respect of any Letter of Credit be less than $1,500. The fees
provided for in the immediately preceding two sentences shall be non-refundable
and payable in arrears (i) quarterly on the fifth day of January, April, July
and October, (ii) on the Maturity Date of Revolving Loan, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent. The Borrower shall pay
directly to the Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by the Issuing
Bank from time to time in like circumstances with respect to the issuance of
each Letter of Credit, drawings, amendments and other transactions relating
thereto.
(d)    Extension Fee. [Intentionally deleted.]
(e)    Administrative and Other Fees. In addition to the fees described above,
on each January 15, Borrower shall pay to Administrative Agent a servicing fee
in the amount of Seventy Eight Thousand Seven Hundred Fifty and NO/100 Dollars
($78,750.00)for Administrative Agent’s services in connection with administering
the Loan with the Lenders. The servicing fee shall belong solely to
Administrative Agent and the other Lenders shall have no interest therein.
Section 3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other

41





--------------------------------------------------------------------------------




Obligations due hereunder shall be computed on the basis of a year of 365/366
days and the actual number of days elapsed.
Section 3.7.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.
Section 3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders; provided
however, in no event may the Defaulting Lender's Revolving Commitment or Term
Commitment be increased without the Defaulting Lender's consent.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of

42





--------------------------------------------------------------------------------




any amounts owing by such Defaulting Lender to the Issuing Bank; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or amounts owing by such
Defaulting Lender under Section 2.2.(j) in respect of Letters of Credit (such
amounts “L/C Disbursements”), in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Article
VI. were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and the Term
Loan are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    To the extent the Applicable Margin to Revolving Loan is determined by
reference to the ratio of Total Indebtedness to Total Asset Value, no Defaulting
Lender shall be entitled to receive any Fee payable under Section 3.5.(b)(i) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender). To the extent the
Applicable Margin to Revolving Loan is determined by reference to the Credit
Rating of the Borrower, each Defaulting Lender shall be entitled to receive the
Fee payable under Section 3.5.(b)(ii) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to the sum of (1) the
outstanding principal amount of the Revolving Loans funded by it, and (2) its
Revolving Commitment Percentage of the Stated Amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (e).
(ii)    Each Defaulting Lender shall be entitled to receive letter of credit
fees payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the



43





--------------------------------------------------------------------------------




immediately following subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to the immediately following subsection
(d), (y) pay to each Issuing Bank and Lender, as applicable, the amount of any
such Fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Article VI. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(e)    Cash Collateral.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent

44





--------------------------------------------------------------------------------




additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and the Term Loan to be
held pro rata by the Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
Section 3.10.    Taxes; Foreign Lenders.
(a)    Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes,(ii) any taxes (other than withholding taxes) that would not
be imposed but for a connection between the Administrative Agent, the Issuing
Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits and

45





--------------------------------------------------------------------------------




(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto, and (v) any taxes imposed by Sections 1471
through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “with holdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:
(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
(iii)    pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(b)    Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.
(c)    Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes becomes a party hereto, such Person shall deliver to
the Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may

46





--------------------------------------------------------------------------------




withhold from such payment to such Lender such amounts as are required by the
Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Administrative Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Administrative
Agent.
(d)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.


ARTICLE IV.
[RESERVED]
ARTICLE V.
YIELD PROTECTION, ETC.
Section 5.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that compliance with any law
or regulation or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender’s or such corporation’s Commitments or its making or
maintaining Loans below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) calendar days
after written demand by such Lender, pay to such Lender additional amounts
sufficient to compensate such Lender or such corporation controlling such Lender
to the extent that such Lender determines such increase in capital is allocable
to such Lender’s obligations hereunder.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall following fifteen (15)
days written demand therefor pay to the Administrative Agent for the account of
a Lender such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it reasonably
determines are attributable to its making or maintaining of any LIBOR Loans or
its obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan

47





--------------------------------------------------------------------------------




Documents in respect of any of such LIBOR Loans or its Commitments (other than
taxes imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Loans by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved or increasing any liquidity
requirement but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy and liquidity).
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make LIBOR Loans shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5. shall apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy, liquidity requirement or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that if the Administrative Agent, the Issuing
Bank or Lender shall fail to give such notice within forty-five (45) days after
it obtains actual knowledge of such event, then the Administrative Agent, the
Issuing Bank or Lender, as the case may be, shall only be entitled to
compensation under any of the preceding subsections for compensable amounts
attributable to such event arising following the date the Administrative Agent,
the Issuing Bank or Lender, as the case may be, obtains actual knowledge of such
event. The Administrative Agent, the Issuing Bank and each Lender, as the case
may be, agrees to furnish to the Borrower (and in the case of the Issuing Bank
or a Lender to the Administrative Agent as

48





--------------------------------------------------------------------------------




well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Determinations by the Administrative Agent, the
Issuing Bank or such Lender, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, provided that such
determinations are made on a reasonable basis and in good faith.
Section 5.2.    Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of the LIBOR Rate:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of the LIBOR Rate are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans as provided herein or is otherwise unable to
determine the LIBOR Rate, or
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of the LIBOR Rate upon the basis of which the rate of interest for LIBOR Loans
is to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans then the Administrative Agent shall give the
Borrower and each Lender prompt notice thereof and, so long as such condition
remains in effect, the Lenders shall be under no obligation to, and shall not,
make additional LIBOR Loans, and the Borrower shall, on the last day of the
currently existing Interest Period for each outstanding LIBOR Loan, prepay such
Loan.
Section 5.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5. shall be applicable).
Section 5.4.    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:     
(a)    any payment or prepayment (whether mandatory or optional) of a Term Loan
as provided in the Term Note; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing.

49





--------------------------------------------------------------------------------






Upon the Borrower’s request (made through the Administrative Agent) any Lender
seeking compensation under this Section shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.
Section 5.5.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans shall be suspended pursuant
to Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically converted into Base Rate Loans on the last day(s) of the
then current Interest Period for LIBOR Loans or on such earlier date as such
Lender may specify to the Borrower with a copy to the Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2., or Section 5.3. that gave
rise to such conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made by such Lender as LIBOR Loans
shall be made as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1.(c) or 5.3. that gave
rise to the conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period for such
outstanding LIBOR Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding LIBOR Loans and by such Lender
are held pro rata (as to principal amounts, and Types) in accordance with their
respective Commitments.
Section 5.6.    Affected Lenders.
If (a) a Lender (other than the Lender then acting as the Administrative Agent)
requests compensation pursuant to Section 3.10. or 5.1., and the Requisite
Lenders are not also doing the same, (b) the obligation of any Lender (other
than the Lender then acting as the Administrative Agent) to make LIBOR Loans
shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document, which, pursuant to Section 13.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitments to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.6.(c) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.2.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent,

50





--------------------------------------------------------------------------------




such Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expenses and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders; provided,
however, the Borrower shall not be obligated to reimburse or otherwise pay an
Affected Lender’s administrative or legal costs incurred as a result of the
Borrower’s exercise of its rights under this Section. The terms of this Section
shall not in any way limit the Borrower’s obligation to pay to any Affected
Lender compensation owing to such Affected Lender pursuant to Sections 3.10.,
5.1. or 5.4. with respect to any matters or events existing on or prior to the
date an Affected Lender ceases to be a party to this Agreement.
Section 5.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI.
CONDITIONS PRECEDENT
Section 6.1.    Initial Conditions Precedent.
The closing and effectiveness of this Agreement and the obligation of the
Lenders to effect or permit the occurrence of the first Credit Event hereunder,
whether as the making of a Loan or the issuance of a Letter of Credit, is
subject to the satisfaction or waiver of the following conditions precedent (as
confirmed to the Lenders by Administrative Agent):
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Revolving Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.11.(a) and the Term Notes executed by the
Borrower, payable to each Lender;
(iii)    a Guaranty executed by each of the Guarantors initially to be a party
thereto, and the Parent Guaranty executed by the Parent;

51





--------------------------------------------------------------------------------




(iv)    opinions of in-house and outside counsel of the Parent and the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders in form and substance acceptable to Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of (i) the Borrower and the Parent
certified as of a recent date by the Secretary of State of the state of
formation of such Person and (ii) each other Loan Party filed with the Secretary
of State of the state of formation of such Person, and in each case, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Person;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to the Parent and each Loan Party other than Georgia Square Partnership,
Georgia Square Associates, Ltd. and Old Hickory Mall Venture issued as of a
recent date by the Secretary of State of the state of formation of each such
Person;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
and the Parent with respect to each of the officers of such Person authorized to
execute and deliver the Loan Documents to which such Person is a party, and in
the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing and requests for Letters of Credit.
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party and the Parent of
(A) the by-laws of such Person, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending September 30, 2012;
(x)    a Transfer Authorizer Designation Form effective as of the Agreement
Date;
(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xii)    insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5. (including, without limitation, both
property and liability insurance) is in full force and effect;
(xiii)    evidence that all Liens securing the indebtedness, liabilities or
other obligations under the Existing Loan Agreement have been released;
provided, that provision shall have been made for certain releases and
terminations to be filed and fully effective within thirty (30) days after the
Effective Date;

52





--------------------------------------------------------------------------------




(xiv)    the duly executed Officer’s Certificate; and
(xv)    such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request.
(b)    In the good faith judgment of the Administrative Agent:
(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party;
(iii)    the Parent, the Borrower and the other Loan Parties shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower, any other Loan Party or the Parent to fulfill its obligations under
the Loan Documents to which it is a party;
(iv)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and
(v)    there shall not have occurred or exist any material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 6.2.    Conditions Precedent to All Loans and Letters of Credit.
The obligations of (i) Lenders to make any Loans, and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the terms of Section 2.15. and to
the further conditions precedent that:
(a)    in the case of the making of a Loan, no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto;
(b)    in the case of the issuance of a Letter of Credit, no Default or Event of
Default shall exist

53





--------------------------------------------------------------------------------




as of the date of the issuance of such Letter of Credit or would exist
immediately after giving effect thereto;
(c)    none of the conditions described in Section 2.15. would exist after
giving effect to the making of such Loan or the issuance of such Letter of
Credit;
(d)    the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and
(e)    in the case of the borrowing of Revolving Loans, the Administrative Agent
shall have received a timely Notice of Borrowing.
The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding subsections (a) through (d)
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time such Loan is made or such
Letter of Credit is issued that to the best of the Borrower’s knowledge all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI. have been satisfied.
Section 6.3.    Conditions as Covenants.
If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1. and 6.2., such condition or conditions shall not be
deemed waived unless Lenders or the Issuing Bank, as applicable, waive such
condition or conditions in writing and, if requested by Lenders or the Issuing
Bank, as applicable, Borrower shall nevertheless cause such condition or
conditions to be satisfied within a reasonable period of time after the date of
the making of such Loans or the issuance of such Letter of Credit. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 6.1.
and 6.2.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and to acquire participations in Letters of Credit
and, in the case of the Issuing Bank, to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Bank and

54





--------------------------------------------------------------------------------




each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Parent and the Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a domestic or foreign corporation,
partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.
(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of each Loan Party and each other Limited
Subsidiary, directly or indirectly, holding an Equity Interest in any Loan
Party, setting forth for each such Person, (i) the jurisdiction of organization
of such Person, (ii) each Person holding any Equity Interest in such Person,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Person represented by such Equity Interests. As
of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent, the Borrower and its applicable Subsidiaries owns, free and clear of all
Liens, and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule, (B) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth (i) all Persons which have assets included in the Unencumbered Asset Value
pursuant to clause (2) of the definition thereof and (ii) to the extent each
such Person owns an Eligible Property, the Management Company and each Wholly
Owned Subsidiary thereof, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower. Exhibit 21 to the Parent’s
Form 10-K for the fiscal year ended December 31, 2011 is an accurate list of the
Subsidiaries of the Parent as of such date (excluding those Subsidiaries that
need not be disclosed on such Exhibit pursuant to Regulation S-K of the
Securities Act).
(c)    Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. The
Borrower, each other Loan Party and the Parent has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which the Borrower, any other Loan Party or the Parent is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
and as may be limited by equitable principles generally.
(d)    Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
or the Parent is a party in



55





--------------------------------------------------------------------------------




accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Governmental Approval or violate any Applicable
Law (including all Environmental Laws) relating to any Loan Party or the Parent;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or the Parent, or
any indenture, agreement or other instrument to which any Loan Party or the
Parent is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party or the Parent other than in favor of the Administrative Agent for its
benefit and the benefit of the Lenders and the Issuing Bank.
(e)    Compliance with Law; Governmental Approvals. To the best of the knowledge
of the Parent and the Borrower after due inquiry, the Parent, each Loan Party
and each other Subsidiary is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement
Date, a complete and correct listing of all Eligible Properties of the Borrower,
each other Loan Party and each other Limited Subsidiary, setting forth, for each
such Property, the current occupancy status of such Property and whether such
Property is a Development Property or Unimproved Land. Each of the Loan Parties
and each other Limited Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.
(g)    Existing Indebtedness; Total Indebtedness. The Parent’s form 10-Q for the
third quarter of fiscal year 2012 as filed with the Securities and Exchange
Commission sets forth true, correct and complete information, on a consolidated
basis, as of September 30, 2012, regarding all Indebtedness (including all
Guarantees) and Total Indebtedness of the Parent and each of the Loan Parties.
As of the Agreement Date, the Parent and the Loan Parties have materially
performed and are in material compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness.
(h)    Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts (other than Tenant
Leases). Each of the Parent and the Loan Parties that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.
(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party
or the Parent, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting the Parent, any Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Documents. There
are no strikes, slow-downs, work stoppages or walkouts or other labor disputes
in progress or threatened relating to, any Loan Party or any other Subsidiary
that could reasonably be expected to have a Material Adverse





56





--------------------------------------------------------------------------------




Effect.
(j)    Taxes. All federal, state and other tax returns of, the Borrower and the
Parent required by Applicable Law to be filed have been duly filed (other than
any return the filing date of which has been extended in accordance with
Applicable Law), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, the Borrower and the Parent and each of
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6. As of the Agreement Date, none of the United
States income tax returns of, either the Borrower or the Parent is under audit.
All charges, accruals and reserves on the books of the Borrower and the Parent
in respect of any taxes or other governmental charges are in accordance with
GAAP.
(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2010 and December 31, 2011,
and the related consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal years ended on such dates, with the opinion thereon of
Deloitte & Touche, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended September
30, 2012, and the related consolidated statements of operations, shareholders’
equity and cash flow of the Parent and its consolidated Subsidiaries for the
three (3) fiscal quarters ended on such date. Such balance sheets and statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Parent, the Borrower nor any consolidated Subsidiary
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements.
(l)    No Material Adverse Change. Since September 30, 2012, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries, or
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the
Parent, the Borrower, the other Loan Parties and the other Limited Subsidiaries
is Solvent.
(m)    ERISA. Management Company and each member of the ERISA Group has
fulfilled its obligations under the contribution requirements of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. Neither Management Company nor
any member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.
(n)    Absence of Default. None of the Parent, the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the

57





--------------------------------------------------------------------------------




passage of time, the giving of notice, or both, would constitute, a default or
event of default by, the Parent
or any Loan Party under any agreement (other than this Agreement) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
(o)    Environmental Laws. To the best of the knowledge of the Parent and the
Borrower after due inquiry, each of Parent, the Loan Parties and the other
Subsidiaries: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could be reasonably expected to have a Material Adverse
Effect. Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect to the best of the knowledge of the
Parent and the Borrower after due inquiry, neither the Parent nor any Loan Party
is aware of, nor has it received notice of, any past present or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to Parent, any Loan
Party or any other Subsidiary, their respective businesses, operations or with
respect to the Properties, may: (i) cause or contribute to an actual or alleged
violation of or noncompliance with Environmental Laws, (ii) cause or contribute
to any other potential common-law or legal claim or other liability, or (iii)
cause any of the Properties to become subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law or require the
filing or recording of any notice, approval or disclosure document under any
Environmental Law and, with respect to the immediately preceding clauses (i)
through (iii) is based on or related to the on-site or off-site manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport, removal, clean up or handling, or the emission, discharge, release or
threatened release of any wastes or Hazardous Material, or any other requirement
under Environmental Law. There is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request, investigation, or proceeding pending or, to the Parent’s or the
Borrower’s knowledge after due inquiry, threatened, against Parent, any Loan
Party or any other Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect. None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
Parent’s and Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties is or has been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.
(p)    Investment Company. Neither Parent, any Loan Party, nor any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(q)    Margin Stock. Neither the Parent, any Loan Party nor any other Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose,

58





--------------------------------------------------------------------------------




whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
(r)    Affiliate Transactions. Except as permitted by Section 10.9. or as
otherwise set forth on Schedule 7.1.(r), neither Parent nor any Loan Party is a
party to or bound by any agreement or arrangement (whether oral or written) with
any Affiliate (other than a Third Party Affiliate).
(s)    Intellectual Property. Each of the Parent, the Loan Parties and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person.
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. To Borrower’s knowledge, no material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. To Borrower’s knowledge, the use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)    Business. As of the Agreement Date, the Parent, the Loan Parties and the
other Limited Subsidiaries are primarily engaged in the business of owning and
operating regional malls, strip shopping centers, outlet malls, and mixed-use
commercial properties.
(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.
(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data furnished to the Administrative Agent or any
Lender by, on behalf of, or at the direction of, the Parent, any Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods.
No fact is known to the Parent or any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7. 1.(k) or in such information, reports or other papers or data
or otherwise disclosed in writing to the Administrative Agent and the Lenders
prior to the Effective Date. No document furnished or written statement made to
the Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of Parent, any Loan Party or any other Subsidiary or
omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.
(w)    Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and
the Internal Revenue Code, none of the assets of the Parent, any Loan Party or
any other Subsidiary constitutes “plan assets”, within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder, of
any Plan. The execution, delivery and performance of the Loan Documents by the
Loan Parties and the Parent, and the borrowing, other credit extensions and
repayment of amounts

59





--------------------------------------------------------------------------------




thereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal
Revenue Code.
(x)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries, or any other Affiliate of the Parent or the
Borrower (provided, however, such representation or warranty with respect to any
Third Party Affiliate is made to the best knowledge of the Parent and the
Borrower): (i) is a person named on the list of Specially Designated Nationals
or Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(z)    Unencumbered Properties. Each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements (including those in
the definition of “Eligible Property”) contained in this Agreement for the same
to be included therein.
(aa)    Legal Restrictions on Ability to Borrow. Neither the Parent nor any Loan
Party is subject to any Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
Section 7.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent, to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in anycertificate, financial statement or other instrument
delivered by or on behalf of any Loan Party or the Parent prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit,
but shall terminate upon the termination of this Agreement in accordance with,
but subject to, the provisions of Section 13.11.

60





--------------------------------------------------------------------------------






ARTICLE VIII.
AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:
Section 8.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Compliance with Applicable Law.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 8.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary to, (a) protect and preserve all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear and insured casualty losses excepted, and (b) from time to time make or
cause to be made all necessary repairs and replacements to such Properties, so
that the business carried on in connection therewith may be properly conducted
at all times.
Section 8.4.    Conduct of Business.
The Borrower shall, and shall cause the other Loan Parties and each other
Limited Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).
Section 8.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates evidencing all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the

61





--------------------------------------------------------------------------------




expiration thereof and the properties and risks covered thereby. Such insurance
shall, in any event, include terrorism coverage (to the extent reasonably
available).
Section 8.6.    Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is (x) being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, or (y) bonded or otherwise
insured against to the reasonable satisfaction of the Administrative Agent.
Section 8.7.    Books and Records; Inspections.
The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Parent and the Borrower will, and the
Borrower will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the Borrower’s presence if an Event of Default does not
then exist), all at such reasonable times during business hours and as often as
may reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice; provided, however, unless an Event of Default exists
only the Administrative Agent may exercise its rights under this Section which
shall be limited to two (2) inspections during any period of twelve (12)
consecutive months, and (b) the Administrative Agent may not discuss the
affairs, finances and accounts of the Parent or the Borrower with their
employees pursuant to this Section. The Borrower shall be obligated to reimburse
the Administrative Agent and the Lenders for their actual costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.
Section 8.8.    Use of Proceeds.
The Borrower will only use the proceeds of Loans (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to make
equity investments otherwise permitted under this Agreement and (e) to provide
for the general working capital needs of the Borrower and its Subsidiaries and
for other general partnership purposes of the Borrower and its Subsidiaries. The
Borrower shall only use Letters of Credit for the same purposes for which it may
use the proceeds of Loans. The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary or the Parent to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock if, in any such case, such use might result in any of the Loans or
other Obligations being considered to be “purpose credit” directly or indirectly
secured by

62





--------------------------------------------------------------------------------




margin stock within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.
Section 8.9.    Environmental Matters.
    
The Borrower shall, and shall cause Parent, each Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause the Parent and each other Loan Party and
each other Subsidiary to comply, and the Borrower shall use, and shall cause the
Parent and each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws in all material respects. The
Borrower shall, and shall cause the Parent and each other Loan Party and each
other Subsidiary to, promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply in all material respects
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except that such requirement shall not
prevent Borrower from first contesting matters in which it reasonably believes
there has been no violation of any Environmental Law or Governmental Approval
The Borrower shall, and shall cause the Parent and the Loan Parties and the
other Subsidiaries to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.


Section 8.10.    Further Assurances.


At the Borrower’s cost and expense (provided such cost is reasonable and shall
not have a Material Adverse Effect) and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 8.11.    Material Contracts.


The Borrower shall, and shall cause the Parent and each other Loan Party to,
duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. The Borrower shall not, and shall
not permit the Parent and any other Loan Party to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.


Section 8.12.    REIT Status.


The Parent shall at all times maintain its status as, and election to be treated
as, a REIT.


Section 8.13.    Exchange Listing.


The Parent shall maintain outstanding at least one class of common shares of the
Parent having







63





--------------------------------------------------------------------------------




trading privileges on the New York Stock Exchange or the American Stock Exchange
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.


Section 8.14.    Guarantors.
(a)Within five (5) Business Days (or such longer period as the Administrative
Agent may reasonably determine) after the end of the calendar month in which(i)
any Person became a Material Subsidiary (other than an Excluded Subsidiary)
after the Agreement Date, (ii) any Subsidiary of the Borrower (other than an
Excluded Subsidiary) became the owner, directly or indirectly, of the equity
interests of any other Guarantor, (iii) solely with respect to any Subsidiary
(other than an Excluded Subsidiary) that was a Material Subsidiary as of the
Agreement Date, and in good faith and without the actual knowledge of the
Borrower did not become a Guarantor as of the Agreement Date, such Subsidiary
was identified as being a Material Subsidiary, (iv) solely with respect to any
Material Subsidiary that was not an Excluded Subsidiary, but in good faith and
with reasonable belief was identified by the Borrower to be an Excluded
Subsidiary as of the Agreement Date and did not become a Guarantor as of the
Agreement Date, such Material Subsidiary was identified as not being an Excluded
Subsidiary,(v) any Subsidiary that owns an Eligible Property or other asset, the
value of which is included in the determination of Unencumbered Asset Value,
incurred, acquired or suffered to exist any Recourse Indebtedness of such
Subsidiary, and (vi) any Subsidiary executed and delivered a Guaranty of, or
otherwise became obligated in respect of, any Indebtedness of the Parent, the
Borrower or any Subsidiary of the Borrower, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (a) an Accession Agreement executed by such Subsidiary
and (b) to the extent reasonably requested by the Administrative Agent,the items
that would have been delivered under subsections (iv) through (viii) and (xvi)
of Section 6.1.(a) if such Person had been a Material Subsidiary on the
Agreement Date; provided, that promptly [and in any event within five (5)
Business Days] upon any Material Subsidiary which is an Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from becoming a
Guarantor on the Effective Date or delivering an Accession Agreement pursuant to
this Section, as the case may be, such Material Subsidiary shall comply with the
provisions of this Section.


(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (but not the Parent) from its Guaranty so long as: (i) no Property
owned by such Guarantor shall thereafter be included in the list of Eligible
Properties, (ii) such Guarantor shall no longer be a Material Subsidiary and is
not otherwise required to be a party to the Guaranty under the immediately
preceding subsection (a) and (iii) no Default or Event of Default shall then be
in existence or would occur as a result of such release. In the event the
Borrower obtains an Investment Grade Rating during the term of this Agreement,
the Borrower may request in writing that the Administrative Agent release, so
long as there is no Default or Event of Default in existence or that would occur
as a result of such release, and upon receipt of such request the Administrative
Agent shall release, each of the Guarantors (but not (x) the Parent, (y) any
Subsidiary required to become a Guarantor pursuant to Section 8.14.(a)(v) or
(vi), or (z) any Subsidiary that holds title to any Eligible Property or any
other asset the value of which is included in the determination of Unencumbered
Asset Value solely to the extent any Equity Interests of such Subsidiary are
owned, directly or indirectly, by any Subsidiary of the Borrower that is an
Excluded Subsidiary pursuant to clause (a)(x)(ii) of the definition of such term
[such Subsidiary under this clause (z) being a “Continuing Guarantor
Subsidiary”] from the Guaranty, the Guaranty [but not the Parent Guaranty and
other than with respect to any Subsidiary required to become a Guarantor
pursuant to Section 8.14(a)(v) or (vi) and any Continuing Guarantor Subsidiary]
shall be terminated in accordance with the terms hereof and thereof, and, except
to the extent required pursuant to Section 8.14.(a)(v) or (vi) and with respect
to any

64





--------------------------------------------------------------------------------




Continuing Guarantor Subsidiary, no future Subsidiary of the Borrower shall be
required to provide a Guaranty.
(c) Within five (5) Business Days of the Parent executing and delivering a
Guaranty of any Indebtedness of the Borrower or any Subsidiary [except for (i)
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability, (ii) the
Indebtedness set forth on Schedule 8.14.(c), and (iii) guaranties of tenant
improvement allowances with respect to any Property owned by any of its
Subsidiaries to the extent such guaranties are entered into in the ordinary
course of the Borrower’s business and consistent with past practice], the
Borrower shall cause the Parent to amend and the Parent shall amend the Parent
Guaranty to unconditionally guaranty the Obligations hereunder in their
entirety.
ARTICLE IX.
INFORMATION
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall furnish to the
Administrative Agent at the Principal Office for distribution to each of the
Lenders:
Section 9.1.    Quarterly Financial Statements.
Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10-Q (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within forty-five (45) days after the close of each
of the first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).
Section 9.2.    Year-End Statements.
Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10-K (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Parent, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Parent and its

65





--------------------------------------------------------------------------------




Subsidiaries as at the date thereof and the result of operations for such period
and (b) Deloitte & Touche or any other independent certified public accountants
of recognized national standing reasonably acceptable to the Requisite Lenders,
whose certificate shall be unqualified and in scope and substance required by
generally accepted auditing standards and who shall have authorized the Parent
to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.
Section 9.3.    Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., (a) a certificate substantially in the form of
Exhibit K(a “Compliance Certificate”) executed on behalf of the Borrower by any
officer of the Parent having a position of at least a senior vicepresident or
the Parent’s vice president of accounting (i) setting forth as of the end of
such quarterly accounting period or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 10.1.; and (ii) stating that to the best of such
officer’s knowledge, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Parent with respect to such event,
condition or failure, (b) a statement of cash flow for such quarterly accounting
period or fiscal year, (c) a report of newly acquired Properties for such
quarterly accounting period or fiscal year, including the Net Operating Income,
cost and Mortgage Indebtedness, if any, of each such Property, and (d) a
schedule of the Properties comprising Unencumbered Asset Value detailing
trailing twelve (12) month Net Operating Income, GAAP undepreciated cost basis,
Occupancy Rate and a calculation of Unencumbered Asset Value for such quarterly
accounting period or fiscal year.
Section 9.4.    Other Information.
(a)Within ten (10) Business Days of the filing thereof, and if the same are not
available on-line free of charge from either the website of the Securities and
Exchange Commission or the website of the Parent, copies of all press releases,
shareholder reports, registration statements (excluding the exhibits thereto and
any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Parent, any Loan Party or any other Subsidiary shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange;
(b)No later than sixty (60) days after the end of each fiscal year of the Parent
ending prior to the Maturity Date, projected balance sheets, operating
statements, profit and loss projections and cash flow budgets (including sources
and uses of cash) of the Parent and its Subsidiaries on a consolidated basis for
each quarter of the next succeeding fiscal year, all itemized in reasonable
detail. The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Parent, and
when appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 10.1. and at the end of each fiscal quarter of
the remainder of the fiscal year;


(c)If and when any member of the ERISA Group or the Management Company (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any

66





--------------------------------------------------------------------------------




such reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower, Management Company, or
applicable member of the ERISA Group is required or proposes to take;
(d)To the extent any Senior Officer is aware of the same, prompt notice of any
notification received from, any inquiry by or the commencement of any proceeding
or investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses (including but not limited to any notification of a material
violation of any law or regulation) which, if determined or resolved adversely
to such Person, could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of any Loan Party or any other Subsidiary are being audited;
(e)A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, or any other Loan Party within five (5)
Business Days after the effectiveness thereof;
(f)Prompt notice of any change in the Chairman, Chief Executive Officer,
President or Chief Financial Officer of the Parent, the Borrower, the Management
Company or any other Loan Party and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent or any Loan Party which has had or could reasonably be expected to
have Material Adverse Effect;
(g)Prompt notice of (i) the occurrence of any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by
Parent, any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(h)Prompt notice of any order, judgment or decree which is not covered by
insurance and which is in excess of $1,000,000 having been entered against the
Parent or any Loan Party or any of their respective properties or assets;
(i)Prompt notice of any guaranty executed by a Subsidiary guaranteeing
indebtedness of the Parent or Borrower and which, as a result thereof, is
required to execute an Accession Agreement pursuant to Section 8.14.;
(j)Prompt notice of the acquisition, incorporation or other creation of any
Subsidiary, the



67





--------------------------------------------------------------------------------




purpose for such Subsidiary, the nature of the assets and liabilities thereof,
whether such Subsidiary is a Wholly Owned Subsidiary of the Borrower, and
whether such Subsidiary is a Material Subsidiary;
(k)Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;
(l)Promptly, upon any change in the Parent’s or Borrower’s Credit Rating, a
certificate stating that the Parent’s or the Borrower’s Credit Rating has
changed and the new Credit Rating that is in effect;
(m)Promptly, upon each request, information identifying the Parent or Borrower
as a Lender may request in order to comply with the USA Patriot Act [Title III
of Pub. L. 107-56 (signed into law October 26, 2001];
(n)Within ten (10) days after the Borrower obtains knowledge thereof, the
Borrower shall provide the Administrative Agent with written notice of the
occurrence of any of the following: (i) the Borrower, the Parent, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
non-compliance with any Environmental Law has or may have been committed; (ii)
the Borrower, the Parent, any Loan Party or any other Subsidiary shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or non-compliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby, and such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(o)From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any of their respective
Subsidiaries, any other Loan Party or the Management Company as the
Administrative Agent or any Lender may reasonably request; and
(p)No more than thirty (30) days following the consummation of any transaction
of acquisition, merger or purchase of assets, involving consideration, or
valued, in excess of $300,000,000, whether in a single transaction or related
series of transactions, written notice of such transaction or transactions,
together with a reasonably detailed description thereof, provided however, that
this Section 9.4.(p) shall not eliminate any requirement in Section 10.4. or
elsewhere herein that Borrower provide notice to the Administrative Agent and/or
receive approval or consent from the Administrative Agent and/or the Lenders
prior to such transactions.
(q)No more than ten (10) Business Days following the consummation of any
disposition of an asset or pool of assets, involving consideration, or valued,
in excess of $500,000,000, whether in a single transaction or related series of
transactions, written notice of such transaction or transactions, together with
a reasonably detailed description thereof, provided however, that this Section
9.4.(q) shall not eliminate any requirement in Section 10.4. or elsewhere herein
that Borrower provide notice to the Administrative Agent and/or receive approval
or consent from the Administrative Agent and/or the Lenders prior to such
transactions.



68





--------------------------------------------------------------------------------




Section 9.5.    Electronic Delivery of Certain Information.
(a)Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender (or the Issuing Bank) pursuant to Article II., (ii) any
Lender that has notified the Administrative Agent or Borrower that it cannot or
does not want to receive electronic communications and (iii) notices of Default
or Event of Default. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Eastern time on the opening of
business on the next Business Day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the Compliance Certificates required by Section
9.3., the Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.


Section 9.6.    Public/Private Information.
The Borrower and the Parent shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower or the Parent. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Borrower or the Parent to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.


Section 9.7.    USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time

69





--------------------------------------------------------------------------------




request, and the Borrower shall, and shall cause the Parent and the other Loan
Parties, to provide to such Lender, Borrower’s, Parent’s, each Guarantor’s and
each other Loan Party’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law. An “account” for this purpose may include, without limitation,
a deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product. Each Lender will treat all information furnished to it in
accordance with this Section 9.7. in the manner required by Section 13.9. of
this Agreement.


ARTICLE X.
NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower or the Parent, as the
case may be, shall comply with the following covenants:


Section 10.1.    Financial Covenants.
(a)Minimum Tangible Net Worth. The Parent shall not permit Tangible Net Worth of
the Parent and its Subsidiaries at any time to be less than (i)
$1,279,179,000.00 plus (ii) seventy percent (70%) of the Net Proceeds of all
Equity Issuances effected at any time after June30, 2012 by the Parent or any of
its Subsidiaries to any Person other than the Parent or any of the Parent’s
Wholly Owned Subsidiaries.
(b)Maximum Leverage Ratio; Ratio of Total Indebtedness to Total Asset Value. The
Parent shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries determined on a consolidated basis to (ii) Total Asset Value of
the Parent and its Subsidiaries determined on a consolidated basis to exceed
0.60 to 1.00 at any time.
(c)Maximum Unencumbered Leverage Ratio; Ratio of Unencumbered Asset Value to
Unsecured Indebtedness. The Parent shall not permit the ratio of (i)
Unencumbered Asset Value determined on a consolidated basis to (ii) Unsecured
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to be less than 1.60 to 1.00 at any time.
(d)Minimum Fixed Charge Coverage Ratio; Ratio of EBITDA to Fixed Charges. The
Parent shall not permit the ratio of (i) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the four (4) fiscal quarters
most recently ending to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.50 to 1.00
as of the last day of such period.
(e)Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any other Loan Party or other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings (for purposes of this Section 10.1. the value of the holdings described
in items (i) through (vi) shall be calculated in accordance with GAAP, and the
value of the holdings described in item (ii) shall be the lower of cost or
market) of such Persons to exceed the following percentages of Total Asset Value
at any time:
(i)    Unimproved Land, such that the aggregate book value of all such
Unimproved Land exceeds five percent (5%) of Total Asset Value;

70





--------------------------------------------------------------------------------






(ii)    Common stock, Preferred Stock, other capital stock, beneficial interest
in trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market, exceeds five percent (5%) of Total Asset
Value;
(iii)    Mortgage Receivables, such that the aggregate book value of
Indebtedness secured by such Mortgage Receivables exceeds five percent (5%) of
Total Asset Value;
(iv)    Investments in Unconsolidated Affiliates of the Borrower or the Parent,
such that the aggregate book value of such Investments in Unconsolidated
Affiliates exceeds ten percent (10%) of Total Asset Value;
(v)    the aggregate amount of the Total Budgeted Costs for Development
Properties in which the Borrower either has a direct or indirect ownership
interest shall not exceed fifteen percent (15%) of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Borrower or
any Subsidiary, then the greater of (1) the product of(A) the Borrower’s or such
Subsidiary’s Ownership Share in such Unconsolidated Affiliate and (B) the amount
of the Total Budgeted Costs for such Development Property or (2) the recourse
obligations of the Borrower or any Subsidiary relating to the Indebtedness of
such Unconsolidated Affiliate, shall be used in calculating such investment
limitation;
(vi)    Investments in Properties that are not Retail Properties (other than the
real estate located at CBL Center, 2030 Hamilton Place Boulevard, Chattanooga,
Tennessee), such that the aggregate value of all such Investments exceeds five
percent (5%) of Total Asset Value; and
(vii)    Purchase Money Advances, such that the aggregate book value of all such
Purchase Money Advances exceeds five percent (5%) of Total Asset Value.
In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii), (iv), (v), (vi) and (vii) shall not exceed thirty percent (30%) of Total
Asset Value.
(f) Dividends and Other Restricted Payments. The Parent and the Borrower shall
not, and shall not permit any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom: the Borrower may pay cash
dividends to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the greater of (i) the amount required to be distributed for the
Parent to remain in compliance with Section 8.12. or (ii) ninety-five percent
(95%) of Funds From Operations. Notwithstanding the foregoing, but subject to
the following sentence, if a Default or Event of Default exists, the Parent may
only cause the Borrower (directly or indirectly through any intermediate
Subsidiaries) to make cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the





71





--------------------------------------------------------------------------------




Parent may so distribute, cash dividends to its shareholders in an aggregate
amount required to be distributed for the Parent to remain in compliance with
Section 8.12. Notwithstanding the foregoing, if a Default or Event of Default
specified in Section 11.1.(a) resulting from the Borrower’s failure to pay when
due the principal of, or interest on, any of the Loans or any Fees, Section
11.1.(e) or (f) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 11.2.(a), the Parent and the Borrower shall not, and shall
not permit any other Subsidiary to, make any Restricted Payments whatsoever.
Subsidiaries other than the Borrower may make Restricted Payments to the
Borrower and the other Subsidiaries at any time.
(g)Minimum Unencumbered Interest Coverage Ratio; Ratio of Unencumbered NOI to
Unsecured Interest Expense. The Parent shall not permit the ratio of (i)
Unencumbered NOI for any fiscal quarter [solely for this clause (i), calculated
on an accrual basis for such fiscal quarter with respect to property taxes and
insurance] to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries
determined on a consolidated basis for such fiscal quarter, to be less than 1.75
to 1.00 as of the last day of such fiscal quarter.
(h)Maximum Secured Recourse Indebtedness; Ratio of Secured Recourse Indebtedness
to Total Asset Value. The Parent shall not permit the ratio of (i) the sum of
all Recourse Indebtedness which is Secured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to (ii) Total Asset Value of the
Parent and its Subsidiaries determined on a consolidated basis to exceed 0.20 to
1.00 at any time.
(i)Maximum Secured Indebtedness; Ratio of Secured Indebtedness to Total Asset
Value. The Parent shall not permit the ratio of (i) Secured Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis to (ii) Total
Asset Value of the Parent and its Subsidiaries determined on a consolidated
basis to exceed, at any time, (x) from the Effective Date until December 31,
2013, 0.60 to 1.00 or (y) from January 1, 2014 through the Maturity Date, 0.55
to 1.00.
(j)Ratio of Adjusted Total Asset Value. Prior to the occurrence of a Credit
Rating Election Event, the Parent shall not permit the ratio of (i) the Adjusted
Total Asset Value attributable solely to the Borrower and the Guarantors (other
than the Parent) to (ii) the Adjusted Total Asset Value determined on a
consolidated basis to be less than 0.90 to 1.00 at any time.
(k)Ratio of Total Asset Value. The Parent shall not permit (i) the ratio of (x)
the Total Asset Value attributable to the Borrower and its Subsidiaries to (y)
the Total Asset Value of the Parent and its Subsidiaries determined on a
consolidated basis to be less than 0.98 to 1.00 at any time and (ii) the ratio
of (x) the amount of rents and other revenues received in the ordinary course
from all Property owned by the Borrower and its Subsidiaries to (y) the amount
of rents and other revenues received in the ordinary course from all Property
owned by the Parent and its Subsidiaries determined on a consolidated basis (in
each case, including proceeds of rent loss or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) to be less than
0.98 to 1.00 at any time.


Section 10.2.    Negative Pledge.
(a)The Borrower shall not, and shall not permit any other Loan Party or
Subsidiary (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, (i) create, assume, incur,
permit or suffer to exist any Lien on any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired, except for
Permitted Liens

72





--------------------------------------------------------------------------------




or (ii) permit any of its properties, assets, income or profits or any direct or
indirect ownership interest of the Borrower or in any Person owning any
properties, assets, income or profits, to be subject to a Negative Pledge (other
than the Negative Pledge under this Agreement).
(b)The Borrower shall not, and shall not permit any Excluded Subsidiary to, (i)
create, assume, incur, permit or suffer to exist any Lien on any Equity
Interests of any Subsidiary of the Borrower holding title to any Eligible
Property or any other asset the value of which is included in the determination
of Unencumbered Asset Value or the Equity Interests of any Subsidiary of the
Borrower that owns, directly or indirectly any Equity Interests in any
Subsidiary of the Borrower holding title to any Eligible Property or any other
asset the value of which is included in the determination of Unencumbered Asset
Value (all such Equity Interests under this clause (i) being “Specified Equity
Interests”), except for Permitted Liens described in clause (f) of the
definition of that term or (ii) permit any Specified Equity Interests to be
subject to a Negative Pledge (other than the Negative Pledge under this
Agreement).


Section 10.3.    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiaries (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (c) make loans or
advances to the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary; other than (i) with
respect to clauses (a) – (d) those encumbrances or restrictions contained in any
Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.


Section 10.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.
Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); (c) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire the assets of, or make an
Investment in, any other Person involving consideration, or value, in excess of
fifteen percent (15%) of Total Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter; provided, however,
that:
(i)any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor;
(ii)any Subsidiary may sell, transfer or dispose of its assets to a Loan Party;
(iii)a Loan Party (other than the Borrower) and any Subsidiary that is not (and
is not required to be) a Loan Party may convey, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter

73





--------------------------------------------------------------------------------




liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
(iv)any Loan Party and any other Subsidiary may, directly or indirectly, (A)
acquire (whether by purchase, acquisition of Equity Interests of a Person, or as
a result of a merger or consolidation) the assets of, or make an Investment in,
any other Person in excess of fifteen percent (15%) of Total Asset Value for the
quarter most recently ended as reported on the Compliance Certificate for such
quarter, and (B) sell, lease or otherwise transfer, whether by one or a series
of transactions, assets (including capital stock or other securities of
Subsidiaries) in excess of fifteen percent (15%) of Total Asset Value for the
quarter most recently ended as reported on the Compliance Certificate for such
quarter to any other Person, so long as, in each case, (1) the Borrower shall
have given the Administrative Agent and the Lenders at least thirty (30) days
prior written notice of such consolidation, merger, acquisition, Investment,
sale, lease or other transfer, together with all information related to such
consolidation, merger, acquisition, Investment, sale, lease or transfer as
Administrative Agent may reasonably request; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including, without limitation, a Default or
Event of Default resulting from a breach of Section 10.1.; (3) in the case of a
consolidation or merger involving the Borrower or a Loan Party which owns an
Eligible Property, such Person shall be the survivor thereof; (4) at the time
the Borrower gives notice pursuant to clause (1) of this subsection, the
Borrower shall have delivered to the Administrative Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 10.1., after giving
effect to such consolidation, merger, acquisition, Investment, sale, lease or
other transfer; and (5)(A) with respect to any such acquisition or Investment
involving consideration, or valued, in excess of fifteen percent (15%), but less
than twenty-five percent (25%), of Total Asset Value for the quarter most
recently ended as reported on the Compliance Certificate for such quarter,
Administrative Agent has consented thereto or (B) with respect to any such
acquisition or Investment involving consideration, or valued, in excess of
twenty-five percent (25%) of Total Asset Value for the quarter most recently
ended as reported on the Compliance Certificate for such quarter, Requisite
Lenders have consented thereto; and
(v)the Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.
Further, no Loan Party shall enter into any sale-leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.


Section 10.5.    Plans.
The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA or the Internal Revenue Code and the respective
regulations promulgated thereunder for purposes of ERISA and the Internal
Revenue Code.





74





--------------------------------------------------------------------------------




Section 10.6.    Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.
Section 10.7.    Modifications of Organizational Documents and Material
Contracts.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is adverse to the interest of the Administrative Agent, the
Issuing Bank or the Lenders or (b) could reasonably be expected to have a
Material Adverse Effect. The Borrower shall not enter into, and shall not permit
any other Loan Party or any Subsidiary to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect or default in the performance of any obligations of
any other Loan Party or any Subsidiary in any Material Contract or permit any
Material Contract to be canceled or terminated prior to its stated maturity.


Section 10.8.    Subordinated Debt Prepayments; Amendments.
The Borrower shall not, and shall not permit any other Loan Party to, prepay any
principal of, or accrued interest on, any Subordinated Debt or otherwise make
any voluntary or optional payment with respect to any principal of, or accrued
interest on, any Subordinated Debt prior to the originally scheduled maturity
date thereof or otherwise redeem or acquire for value any Subordinated Debt.
Further, the Borrower shall not, and shall not permit any other Loan Party to,
amend or modify, or permit the amendment or modification of, any agreement or
instrument evidencing any Subordinated Debt where such amendment or modification
provides for the following or which has any of the following effects:
(a)increases the rate of interest accruing on such Subordinated Debt;
(b)increases the amount of any scheduled installment of principal or interest,
or shortens the date on which any such installment or principal or interest
becomes due;
(c)shortens the final maturity date of such Subordinated Debt;
(d)increases the principal amount of such Subordinated Debt;
(e)amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or which requires the Borrower to improve its financial
performance;
(f)provides for the payment of additional fees or the increase in existing fees;
and/or
(g)otherwise could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders.


Section 10.9.    Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other

75





--------------------------------------------------------------------------------




Subsidiary to permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Loan Party or any Subsidiary, except (a) as
set forth on Schedule 7.1.(r), or (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower, any of
its Subsidiaries, or any Loan Party and upon fair and reasonable terms which are
no less favorable to the Borrower, such Subsidiary, or any Loan Party than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate (which shall include but not be limited to Property Management
Agreements). Notwithstanding the forgoing, no payments may be made with respect
to any items set forth on such Schedule 7.1.(r) if a Default or Event of Default
exists or would result therefrom.
Section 10.10.    Environmental Matters.
The Borrower shall not, and shall not permit Parent, any other Loan Party or
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.


Section 10.11.    Derivatives Contracts.
The Borrower shall not, and shall not permit Parent or any other Loan Party to
enter into or become obligated in respect of, Derivatives Contracts, other than
(a) Specified Derivatives Contracts or (b) Derivatives Contracts entered into by
the Parent, the Borrower or a Loan Party in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Parent, the Borrower or a Loan
Party (including, without limitation, liabilities under this Agreement).


ARTICLE XI.
DEFAULT
Section 11.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a) Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Loans or any Reimbursement Obligation, or shall fail to pay any
of the other payment Obligations owing by the Borrower under this Agreement or
any other Loan Document, or any other Loan Party shall fail to pay when due any
payment obligation owing by such Loan Party under any Loan Document to which it
is a party, and, solely in the case of interest or any other payment Obligation
(other than principal of any Loan), such failure continues for a period of ten
(10) days after the date the Administrative Agent gives the Borrower notice of
such failure.





76





--------------------------------------------------------------------------------




(b) Default in Performance.


(i)Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1., Section 8.8., Section 8.12., Section 9.4.(g)(i), or
Article X; or
(ii)Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained Section 8.14 or Article IX (other than Section 9.4.(g)(i)) and such
failure shall continue for a period of five (5) Business Days; or


(iii)Any Loan Party or the Parent shall fail to perform or observe any other
term, covenant, condition or agreement contained in this Agreement or any other
Loan Documentto which it is a party and not otherwise mentioned in this Section
and such failure shall continue for a period of thirty (30) calendar days after
the earlier of (x) the date upon which any Senior Officer of the Borrower has
actual knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent.
(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party or the Parent under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party or the Parent to the Administrative Agent, the
Issuing Bank or any Lender under or in connection with this Agreement or any
other Loan Documents, shall at any time prove to have been incorrect or
misleading in any material respect when furnished or made or deemed made.
(d)    Cross-Default.
(i)Any of the Borrower, Parent, any other Loan Party or any Subsidiary shall
fail to make any payment when due and payable (subject to any notice and after
giving effect to any applicable grace or cure period) in respect of any Recourse
Indebtedness or Non-Recourse Indebtedness (other than the Loans and
Reimbursement Obligations) having an outstanding principal amount (or, in the
case of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value) (x) in the case of
Recourse Indebtedness, equal to or greater than $50,000,000 for any such
Recourse Indebtedness and (y) in the case of Non-Recourse Indebtedness, equal to
or greater than $150,000,000 for any such Person’s Ownership Share of such
Non-Recourse Indebtedness (in the case of each of clause (x) and (y), “Material
Indebtedness”); or
(ii)The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness; or
(iii)Any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or
(iv)Any other event shall have occurred and be continuing which, with or without
the passage of time, the giving of notice, or otherwise, would permit any holder
of Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other

77





--------------------------------------------------------------------------------




Person, to accelerate the maturity of any such Material Indebtedness or require
any such Material Indebtedness to be prepaid or repurchased prior to its stated
maturity; or
(v)There occurs an “Event of Default” under and as defined in any Specified
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any Subsidiary is an “Affected Party”
(as defined therein).
(e) Voluntary Bankruptcy Proceeding. The Borrower, the Parent, any Loan Party or
any other Significant Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization,winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.
(f)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, the Parent, any Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking: (i)
relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue un-dismissed or
un-stayed for a period of ninety (90) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
(g)Revocation of Loan Documents. Any Loan Party or the Parent shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).
(h)Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, the Parent, or any Subsidiary by any court or other tribunal and (i)
such judgment or order shall continue for a period of thirty (30) days without
being paid, stayed, dismissed through appropriate appellate proceedings or
otherwise bonded and (ii) either (A) the amount of such judgment or order for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Parent, the Loan Parties and Subsidiaries, $50,000,000, or (B) in the case
of an injunction or other non-monetary relief, such judgment or order could
reasonably be expected to have a Material



78





--------------------------------------------------------------------------------




Adverse Effect.
(i)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, the Parent, any Loan Party or
any Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of sixty (60) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any Loan Party,
any Subsidiary or the Parent.
(j)ERISA. Any member of the ERISA Group or Management Company shall fail to pay
when due an amount or amounts which it shall have become liable to pay under
Title IV of ERISA; or notice of intent to terminate a Material Plan shall be
filed under Title IV of ERISA by any member of the ERISA Group or Management
Company any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group or Management Company
to incur withdrawal liability or a current payment obligation; and such failure,
action, event or occurrence could reasonably be expected to have a Material
Adverse Effect.
(k)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(l)Change of Control/Change in Management.
(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five percent (35%) of the total voting power of
the then outstanding voting stock of the Parent entitled to vote for the
election of directors (“Parent Voting Stock”); provided, however, this clause
shall not apply to any Parent Voting Stock acquired after the date hereof by a
Person as a result of the conversion of limited partnership interests in the
Borrower into Parent Voting Stock in accordance with Borrower’s partnership
agreement; provided further, however, this clause shall not apply to any Parent
Voting Stock acquired after the date hereof by Borrower, the Principals, or any
combination thereof, as a result of purchases of Parent Voting Stock by Borrower
or the Principals or as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower’s
partnership agreement;
(ii)during any twelve-month period (whether before or after the Agreement Date),
individuals who at the beginning of such period were directors of the Parent
(together with any new directors whose election by such board of directors or
election by the shareholders of the Parent was approved by a vote of a majority
of the directors then still in office who were either

79





--------------------------------------------------------------------------------




directors at the beginning of such period or whose election or nomination for
election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any Person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors) shall cease for any reason (other than death or mental or
physical disability) to constitute a majority of the board of directors of the
Parent;
(iii)the general partner of the Borrower shall cease to be a Wholly Owned
Subsidiary of the Parent or the Parent shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or
(iv)    the Parent shall cease to beneficially own, directly or indirectly, at
least sixty-five percent (65%) of the outstanding Equity Interests of the
Borrower.
(m)Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower or any other Loan
Party taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, no Event of Default shall exist if within thirty (30) days of the
occurrence of any such event or circumstance described in the preceding
sentence, Borrower delivers to the Administrative Agent for prompt distribution
to each Lender a written plan acceptable to all of the Lenders to eliminate such
event or circumstance. If such event or circumstance is not eliminated within
ninety (90) days of the occurrence of such event or circumstance, an Event of
Default shall be deemed to have occurred hereunder.
(n)Subordinated Debt Documents. The failure of the Parent or any Loan Party to
comply with the terms of any intercreditor agreement or any subordination
provisions of any note or other document running to the benefit of the
Administrative Agent or Lenders, or if any such document becomes null and void
or unenforceable against any lender holding the Subordinated Debt.


Section 11.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties, and (2) the Commitments and the obligation
of the Issuing Bank to issue Letters of Credit hereunder shall all immediately
and automatically terminate.
(ii)Optional. If any other Event of Default shall exist, the Administrative
Agent

80





--------------------------------------------------------------------------------




may, and at the direction of the Requisite Lenders shall: (1) declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.
(b)Loan Documents. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and the
Subsidiaries of the Parent, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower, the Parent and their
Subsidiaries related thereto and to exercise such power as the court shall
confer upon such receiver.
(e)Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, the Parent, any Loan Party or other Subsidiary to enforce
or collect net amounts owing to such Specified Derivatives Provider pursuant to
any Specified Derivatives Contract.


Section 11.3.    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments
shall immediately and automatically terminate.





81





--------------------------------------------------------------------------------




Section 11.4.    Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied and all Liens, rights and remedies therefor,
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.


Section 11.5.    Allocation of Proceeds.
If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower, the Parent or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:
(a)amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 13.2. until paid in full, and then Fees;
(b)payments of interest on all Loans;
(c)payments of principal of all Loans,to be applied for the ratable benefit of
the Lenders in such order as the Lenders may determine in their sole discretion;
(d)amounts to be deposited into the Letter of Credit Collateral Account in
respect of Letters of Credit;
(e)amounts due to the Administrative Agent and the Lenders pursuant to Sections
12.8. and 13.10.;
(f)payments of all other amounts due under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whoever else may be legally entitled thereto.
Section 11.6. Letter of Credit Collateral Account.
(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided

82





--------------------------------------------------------------------------------




herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account established pursuant to the requirements
of Section 2.14. and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Administrative Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Letter of Credit
Collateral Account shall be subject to withdrawal only as provided in this
Section and in Section 2.14.


(b)Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and prudently reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion.
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Bank and the Lenders, provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.
(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.
(d)If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.
(e)So long as no Default or Event of Default exists, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.
(f)The Borrower shall pay to the Administrative Agent from time to time such
reasonable fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent's administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.


Section 11.6.    Reserved.
Section 11.7.    Performance by Administrative Agent.

83





--------------------------------------------------------------------------------




If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, but shall not be obligated to, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 11.8.    Rights Cumulative.
The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents,and Specified Derivatives Contracts shall be cumulative
and not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


ARTICLE XII.
THE ADMINISTRATIVE AGENT
Section 12.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the

84





--------------------------------------------------------------------------------




Parent, the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2.    First Tennessee as Lender.
First Tennessee, as a Lender or as a Specified Derivatives Provider, as the case
may be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include First Tennessee
in each case in its individual capacity. First Tennessee and its affiliates may
each accept deposits from, maintain deposits or credit balances for, invest in,
lend money to, act as trustee under indentures of, serve as financial advisor
to, and generally engage in any kind of business with the Borrower, any other
Loan Party, the Parent or any other affiliate thereof as if it were any other
bank and without any duty to account therefor to the Issuing Bank, other
Lenders, or any other Specified Derivatives Providers. Further, the
Administrative Agent and any affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the Issuing Bank, the other Lenders or any other Specified Derivatives
Providers. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, First Tennessee or its affiliates may receive information regarding
the Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them unless
otherwise required by the terms of this Agreement.


Section 12.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent’s

85





--------------------------------------------------------------------------------




recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 12.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (excepting only a Default or Event
of Default under Section 11.1(a)) unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement,describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Administrative Agent) becomes aware of any Default or Event
of Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.


Section 12.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final nonappealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its counsel or counsel for the Borrower, any other Loan Party
or the Parent), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person and shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party, the
Parent or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender or the Issuing Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders, the Issuing Bank and the Specified Derivatives Providers
in any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,

86





--------------------------------------------------------------------------------




employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.


Section 12.6.    Indemnification of Administrative Agent.
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
“Lender”) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any expenses (including the reasonable fees and
expenses of outside counsel to the Administrative Agent but excluding the
allocated costs, fees and expenses of the Administrative Agent’s in-house
counsel and legal staff and any expenses incurred by the Administrative Agent in
connection with its review of any appraisal or environmental, structural or
engineering report) reasonably incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 12.7.    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the

87





--------------------------------------------------------------------------------




Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other affiliates has made any representations or
warranties to the Issuing Bank or such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on the financial statements of the Parent, the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Parent, the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each of the Lenders and the Issuing Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Bank by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or the Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each of the Lenders and the Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or the Issuing Bank.


Section 12.8.    Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and
the Borrower upon 30 days' prior written notice if the Administrative Agent (i)
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (ii) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within

88





--------------------------------------------------------------------------------




thirty (30) days after the current Administrative Agent’s giving of notice of
resignation or the Lenders’ removal of the current Administrative Agent, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Such successor Administrative Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current
Administrative Agent, in either case, to assume effectively the obligations of
the current Administrative Agent with respect to such Letters of Credit. After
any Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its affiliates by giving the
Borrower and each Lender prior written notice.
Section 12.9.    Titled Agents. [Reserved]
ARTICLE XIII.
MISCELLANEOUS
Section 13.1.    Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
CBL & Associates Limited Partnership c/o CBL & Associates Properties, Inc. 2030
Hamilton Place Blvd., Suite 500 Chattanooga, Tennessee 37421-6000 Attention:
Chief Financial Officer
Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001
with an informational copy to:
CBL & Associates Limited Partnership c/o CBL & Associates Properties, Inc. 2030
Hamilton Place Blvd., Suite 500 Chattanooga, Tennessee 37421-6000 Attention:
Finance Counsel
Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001



89





--------------------------------------------------------------------------------




If to the Administrative Agent:
First Tennessee Bank National Association
701 Market Street
Chattanooga, Tennessee 37402
Attn: Commercial Construction Lending
Telecopier Number: 423/757-4040 Telephone Number: 423/757-4272
If to the Issuing Bank:
First Tennessee Bank National Association
701 Market Street
Chattanooga, Tennessee 37402
Attn: Commercial Construction Lending
Telecopier Number: 423/757-4040 Telephone Number: 423/757-4272
If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, upon confirmation of
transmission; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Articles II. and IV. shall be effective only when actually received. None
of the Administrative Agent, the Issuing Bank or any Lender shall incur any
liability to the Parent, the Borrower or any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.


Section 13.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any

90





--------------------------------------------------------------------------------




amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
all costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and the reasonable fees and disbursements of
counsel to the Administrative Agent relating to all such activities, (b) to pay
to the Issuing Bank all reasonable out-of-pocket costs and expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (c) to
pay or reimburse the Administrative Agent, the Issuing Bank and the Lenders for
all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of counsel retained by the Administrative
Agent and of one law firm retained by the Lenders (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (d) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (e) to the extent not already covered by any
of the preceding subsections, to pay the reasonable fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.


Section 13.3.    Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
Section 13.4.    Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any

91





--------------------------------------------------------------------------------




Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding the foregoing, each Lender hereby waives any right of
setoff against the Obligations it has with respect to any deposit account of any
Guarantor (other than the Parent) maintained with such Lender or any other
account or property of such Guarantor held by such Lender; provided however,
that this waiver is not intended, and shall not be deemed, to waive any right of
setoff (a) any Lender has with respect to any account required to be maintained
pursuant to this Agreement or any other Loan Document or (b) arising other than
pursuant to this Agreement or the other Loan Documents.


Section 13.5.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE BORROWER AND THE PARENT HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF
THE LENDERS OF ANY KIND OR NATURE.


(b)THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF TENNESSEE SITTING IN HAMILTON COUNTY, AND
OF THEUNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF TENNESSEE, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH TENNESSEE

92





--------------------------------------------------------------------------------




STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL, NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(d)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 13.6.    Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b),(ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties

93





--------------------------------------------------------------------------------




hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (as determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Revolving Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment or Revolving Loans, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required in respect of a Revolving Commitment unless (x) a
Default or Event of Default shall exist at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a

94





--------------------------------------------------------------------------------




Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and
(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of a Revolving
Commitment.
(iv)Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $4,500 for each assignment
($7,500 for any Defaulting Lender), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.
(v)No Assignment to Borrower or Guarantors. No such assignment shall be made to
the Borrower or any Guarantor or any of the Borrower’s or Guarantor's Affiliates
or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts relating to the
assigned loan to the assignee or another Lender (or Affiliate thereof).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.11. with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the



95





--------------------------------------------------------------------------------




Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Each Lender that sells a
participation as described in Section 13.6.(d) shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (w)
increase such Lender’s Commitment, (x) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduce the
rate at which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty. Subject to the immediately following subsection
(e), the Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.10., 5.1., 5.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 13.4. as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3. as though it were a
Lender.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10.(c) as though
it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



96





--------------------------------------------------------------------------------




(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


Section 13.7.    Amendments and Waivers.
(a)Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary set
forth in this Section 13.7.(a), the Administrative Agent shall be authorized on
behalf of all the Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late fees provided in
Section 2.8, up to a maximum of three (3) times per calendar year.
(b)Unanimous Consent of Lenders Directly Affected. Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by all of the Lenders(or the Administrative Agent at the written direction of
the Lenders), do any of the following:
(i)increase the Commitments of any of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 13.6. and any
increases contemplated under Section 2.17.) or subject any Lender to any
additional obligations;
(ii)reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, any Loans or other Obligations;
(iii)reduce the amount of any Fees payable to the Lenders hereunder ; provided,
however, the Administrative Agent shall be authorized on behalf of all Lenders,
without the necessity of any notice to, or further consent from, any Lender, to
waive the imposition of the late fees provided in Section 2.8., up to a maximum
of three (3) times per calendar year;
(iv)postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations, or extend the
expiration date of any Letter of Credit beyond the Maturity Date except in
accordance with Section 2.13.;
(v)change the definitions of Revolving Commitment Percentage, Term Commitment
Percentage or Pro Rata Share (excluding any change as a result of an assignment

97





--------------------------------------------------------------------------------




of Commitments permitted under Section 13.6.);
(vi)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14.(b) or release Parent from the Parent Guaranty;
(ix)waive a Default or Event of Default under Section 11.1.(a);
(x)amend, or waive the Borrower’s compliance with, Section 2.15; or
(xi)except as provided in Section 3.2 above, allow application of payments
received by Borrower other than in accordance with each Lender's ProRata Share.
(c)Amendment or Waiver by Administrative Agent. The Administrative Agent may,
subject to the terms of subsections (a) and (b) above, (i) approve any amendment
to this Agreement that is administrative in nature or is otherwise reasonably
determined by the Administrative Agent in good faith not to be material, and
(ii) waive any obligation or waive or confirm as cured any default of any Loan
Party hereunder or under any of the Loan Documents, to the extent such waiver is
administrative in nature or such obligation or default is otherwise reasonably
determined by the Administrative Agent in good faith not to be material.
(d)Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required herein above to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.2. or the
obligations of the Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required herein above to take such action,
require the written consent of the Issuing Bank. Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required herein
above to take such action, require the consent of the Lender that is (or having
an Affiliate that is) such Specified Derivatives Provider. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Parent, the Borrower, any other Loan Party or any other
Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.



98





--------------------------------------------------------------------------------




Section 13.8.    Non-Liability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. Neither the Administrative Agent, the Issuing Bank
nor any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary or any other Loan
Party. Neither the Administrative Agent, the Issuing Bank nor any Lender
undertakes any responsibility to the Borrower or the Parent to review or inform
the Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower, the Parent or any of their respective
Subsidiaries or Affiliates.


Section 13.9.    Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis

99





--------------------------------------------------------------------------------




prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 13.10.    Indemnification.
(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of the Administrative Agent, each of the Lenders and the Issuing Bank and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an "Indemnified Party") from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the fees and disbursements of counsel incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10. or 5.1. or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an "Indemnity Proceeding") which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent's, the Issuing Bank's or any Lender's entering into this
Agreement or any other Loan Document; (v) the fact that the Administrative
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Bank and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party as set forth above for
any acts or omissions of such Indemnified Party in connection with matters
described in this clause (viii) that constitute gross negligence or willful
misconduct on the part of such Indemnified Party as determined in a final
nonappealable judgment by a court of competent jurisdiction; (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred inconnection with defense
thereof by, the Administrative Agent, the Issuing Bank or any Lender as a result
of conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower, its Subsidiaries or any other Loan Party (or its respective
properties) (or the Administrative Agent and/or the Lenders and/or the Issuing
Bank as successors to the Borrower) to be in compliance with such Environmental
Laws.



100





--------------------------------------------------------------------------------




(b)The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder. Each Indemnified Party shall use its reasonable
efforts to give Borrower as much advance notice of anticipated fees, expenses
and costs as is reasonably practicable under the circumstances, but failure to
give such notice shall not absolve Borrower of Borrower’s obligation to pay the
same.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)Subject to the immediately following Section 13.11., the Borrower’s
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.
References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

101





--------------------------------------------------------------------------------






Section 13.11.    Termination; Survival.
At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been cancelled, (c) none of the Lenders
is obligated any longer under this Agreement to make any Loans and no Issuing
Bank is obligated any longer under this Agreement to issue Letters of Credit and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent, the Issuing Bank
and the Lenders are entitled under the provisions of Sections 3.10., 5.1., 5.4.,
12.8., 13.2. and 13.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 13.5., shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.


Section 13.12.    Severability of Provisions.
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 13.13.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TENNESSEE APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 13.14.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 13.15.    Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.





102





--------------------------------------------------------------------------------






Section 13.16.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 13.17.    Limitation of Liability.
None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower and the Parent hereby waive, release, and agree not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower or the Parent in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. The Borrower and the Parent hereby waive, release, and
agree not to sue the Administrative Agent, the Issuing Bank or any Lender or any
of the Administrative Agent's, the Issuing Bank's or any Lender's affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.


Section 13.18.    Entire Agreement.
This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.


Section 13.19.    Construction, Conflict of Terms.
The Administrative Agent, the Issuing Bank, the Borrower, the Parent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower, each Lender and the
Parent. In the event of a conflict between the terms and provisions of this
Agreement and the terms and provisions of any of the other Loan Documents, the
terms of this Agreement shall govern.


Section 13.20.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.





103





--------------------------------------------------------------------------------






Section 13.21.    Limitation of Liability of Borrower’s General Partner.
Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing: (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Administrative Agent or
the Lenders in the pursuit or enforcement of any right, remedy or judgment
against the Borrower or any other Loan Party, or any of their respective assets;
and (b) the General Partner shall be fully liable to the Administrative Agent
and the Lenders to the same extent that the General Partner would be liable
absent the foregoing provisions of this Section for fraud or willful
misrepresentation by the Borrower, the General Partner, its or their Affiliates
or predecessor general partner (i.e., the Parent), (to the full extent of losses
suffered by the Administrative Agent or any Lender by reason of such fraud or
willful misrepresentations).


Section 13.22.    Limited Nature of Parent’s Obligations.
THE LENDERS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT
IS JOINING IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF
BEING BOUND BY THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT,
INCLUDING SECTIONS 8.1., 8.2., 8.6, 8.7., 8.12., 8.13., 9.6., 10.1., 10.4.,
10.6., and 10.7. OF THIS AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR
OTHER LOAN DOCUMENT RESULTING FROM A BREACH BY THE PARENT OF, OR A
MISREPRESENTATION BY THE PARENT UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH
SECTIONS SHALL NOT CREATE ANY PERSONAL LIABILITY ON THE PART OF THE PARENT FOR
THE PAYMENT OF THE OBLIGATIONS. NOTHING CONTAINED IN THIS SECTION IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE PARENT UNDER THE PARENT GUARANTY.


Section 13.23.    Limitation of Liability of Borrower’s Directors, Officers,
Etc.
The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower or any Affiliate of the Borrower shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Borrower.


Section 13.24.    AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.
THE EXISTING LOAN AGREEMENT IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS
ENTIRETY BY THIS AGREEMENT FOR THE CONVENIENCE OF THE PARTIES. THIS AGREEMENT
MERELY AMENDS, MODIFIES, RESTATES AND CONSOLIDATES THE INDEBTEDNESS, LIABILITIES
AND OBLIGATIONS EVIDENCED BY THE EXISTING LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING LOAN AGREEMENT) AND DOES NOT CONSTITUTE,
AND IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS AGREEMENT DOES NOT
EFFECT, A NOVATION OF THE EXISTING INDEBTEDNESS, LIABILITIES AND OBLIGATIONS
OWING BYTHE BORROWER PURSUANT TO THE EXISTING LOAN AGREEMENT. ALL SUCH
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND
EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE AMENDMENT,
RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE

104





--------------------------------------------------------------------------------




DEEMED TO HAVE PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE
DATE,UNLESSOTHERWISEEXPRESSLYSTATEDHEREIN.



105





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Loan Agreement to be executed by their authorized officers all as of the day and
year first above written.


 
BORROWER:


CBL & ASSOCIATES LIMITED PARTNERSHIP


By: CBL Holdings I, Inc., its sole general partner




By:  /s/ Farzana K. Mitchell__________________ 
Name: Farzana K. Mitchell
Title: Executive Vice President – Chief Financial Officer


 
PARENT:


CBL & ASSOCIATES PROPERTIES, INC., solely for the limited purposes set forth in
Section 13.22




By:  /s/ Farzana K. Mitchell__________________ 
Name: Farzana K. Mitchell
Title: Executive Vice President – Chief Financial Officer





Signatures Continued on Next Page)

106





--------------------------------------------------------------------------------






[Signature Page to Amended and Restated Loan Agreement]




 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender




By: /s/ Gregory L. Cullum___________________ 
Name: Gregory L. Cullum
Title: Senior Vice President





















(Signatures Continued on Next Page)

107





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
BANK OF AMERICA, N.A.
as a Lender




By: _/s/ Lissette Rivera-Pauley_______________
Name: Lissette Rivera-Pauley
Title: Senior Vice President


 
 























(Signatures Continued on Next Page)

108





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
BRANCH BANKING AND TRUST COMPANY,
as a Lender






By: _/s/ Ahaz A. Armstrong__________________
Name: Ahaz A. Armstrong
Title: Assistant Vice President

























(Signatures Continued on Next Page)

109





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
GOLDMAN SACHS BANK USA, as a Lender




By: _/s/ Mark Walton______________________
Name: Mark Walton
Title: Authorized Signatory

























(Signatures Continued on Next Page)

110





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
SYNOVUS BANK, as a Lender




By: __/s/ David W. Bowman_________________
Name: David W. Bowman
Title: Senior Vice President

























(Signatures Continued on Next Page)

111





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
TRUSTMARK NATIONAL BANK, as a Lender




By: __/s/ Rick Neal________________________
Name: Rick Neal
Title: Senior Vice President

























(Signatures Continued on Next Page)

112





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Loan Agreement]




 
WHITNEY BANK, as a Lender




By: __/s/ Dale St. John______________________
Name: Dale St. John
Title: Senior Vice President

























(End of Signatures)



113





--------------------------------------------------------------------------------




SCHEDULE I
Commitments
 
REVOLVING COMMITMENT
Lender
Commitment
First Tennessee Bank National Association
$25,500,000
Bank of America, N.A.
$0
Branch Banking and Trust Company
$13,000,000
Goldman Sachs Bank USA
$20,000,000
Synovus Bank
$16,500,000
Trustmark National Bank
$10,000,000
Whitney Bank
$15,000,000
TERM COMMITMENT
Lender
Commitment
First Tennessee Bank National Association
$12,000,000
Bank of America, N.A.
$10,000,000
Branch Banking and Trust Company
$7,000,000
Goldman Sachs Bank USA
$0
Synovus Bank


$8,500,000
Trustmark National Bank




$5,000,000
Whitney Bank


$7,500,000






114

--------------------------------------------------------------------------------




SCHEDULE 1.1
Permitted Liens


None.





115

--------------------------------------------------------------------------------




SCHEDULE 7.1(b)
Ownership Structure


SCHEDULE 7.1.(B) – PART I


LOAN PARTIES, LIMITED SUBSIDIARIES AND EQUITY INTERESTS


* Entities shown in bold are Guarantors


CBL & Associates Properties, Inc. (Delaware)


CBL & Associates Limited Partnership (Delaware)
CBL Holdings I, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Properties, Inc. - 100% common stock
CBL Holdings II, Inc. (Delaware) - 83% limited partnership interest
CBL & Associates Properties, Inc. - 100% common stock
Other Limited Partners – 16% limited partnership interest


Acadiana Expansion Parcel, LLC (Louisiana)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
        
Acadiana Mall of Delaware, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


AkronMallLand, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Alamance Crossing, LLC (North Carolina)
CBL & Associates Limited Partnership - 100% membership interest


Bonita Lakes Mall Limited Partnership (Mississippi)
Multi-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Brookfield Square Parcel, LLC (Wisconsin)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Eastgate I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Eastgate II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL El Paso Member, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest



116

--------------------------------------------------------------------------------




CBL FoothillsPlaza Partnership (Tennessee)
FHP Expansion GP I, LLC (Tennessee) – 0.2% membership interest
Associates Limited Partnership (Delaware) - 100% membership interest
FHP Expansion GP II, LLC (Tennessee) – 0.2% membership interest
Associates Limited Partnership (Delaware) –99.8% membership interest


CBL Gettysburg Member, LLC (Delaware)
CBL & Associates Limited Partnership – 100% membership interest


CBL/Gulf Coast, LLC (Florida)
CBL & Associates Limited Partnership – 100% membership interest


CBL/Huntsville, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest    


CBL/J I, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/J II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
        
Cbl/Low Limited Partnership (Wyoming)
Multi-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


CBL/Madison I, LLC (Delaware)
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Madison II, LLC (Delaware)
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville I, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville II, LLC (Pennsylvania)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville III, LLC (Pennsylvania)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville, L.P. (Pennsylvania)
CBL/Monroeville I, LLC (Delaware) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/ Monroeville Partner, L.P. (Pennsylvania) - 99.5% limited partnership
interest
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest



117

--------------------------------------------------------------------------------






CBL/Monroeville Expansion, L.P. (Pennsylvania)
CBL/Monroeville Expansion I, LLC (Pennsylvania) - .5% general partnership
interest    
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion Partner, L.P. (Pennsylvania) - 99.5% limited
partnership interest    
CBL/Monroeville Expansion II, LLC (Pennsylvania) - .5% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion III, LLC (Pennsylvania) - 99.5% limited partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion I, LLC (Pennsylvania)    
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion II, LLC (Pennsylvania)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion III, LLC (Pennsylvania)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion Partner, L.P. (Pennsylvania)    
CBL/Monroeville Expansion II, LLC (Pennsylvania) - .5% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion III, LLC (Pennsylvania) - 99.5% limited partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/ Monroeville Partner, L.P. (Pennsylvania)    
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL Morristown, Ltd. (Tennessee)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest


CBL/MSC, LLC(South Carolina)
CBL & Associates Limited Partnership – 100% membership interest


CBL/Nashua Limited Partnership (New Hampshire)
CBL & Associates Limited Partnership (Delaware) - 99.9209% general partnership
interest
Mortgage Holdings, LLC - .0791% limited partnership interest


CBL/Old Hickory I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL/Old Hickory II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Parkdale, LLC (Texas)



118

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership (Delaware) - 100% membership interest




CBL/Parkdale Mall GP, LLC(Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Regency I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Richland G.P., LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL RM-Waco, LLC (Texas)
CBL/Richland G.P., LLC (Texas) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


CBL SM-Brownsville, LLC (Texas)
CBL/Sunrise GP, LLC (Delaware) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


CBL Statesboro Member, LLC (Georgia)
CBL & Associates Limited Partnership (Delaware) –75,28% membership interest
CBL & Associates Properties, Inc. (Delaware) –24.72% membership interest


CBL/Sunrise Commons GP, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Sunrise Commons, L.P. (Texas)
CBL/Sunrise Commons GP, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


CBL/Sunrise GP, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Sunrise Land, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Sunrise XS Land, L.P. (Texas)
CBL/Sunrise Land, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


CBL-TRS Member I, LLC (Delaware)



119

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership – 100% membership interest


CBLWaldenPark, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CobblestoneVillage at PalmCoast, LLC (Florida)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
    
College Station Partners, Ltd. (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
Mortgage Holdings, LLC (Delaware) - .1% membership interest


Columbia Place/Anchor, LLC (South Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Dallan Acquisitions, LLC (Delaware)
Evin Acquisitions, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Eastgate Company (Ohio)
CBL/Eastgate I, LLC (Delaware) - 53.8475% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Eastgate II, LLC (Delaware) - 46.1525% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Evin Acquisitions, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


FHM Anchor, LLC (Tennessee)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Frontier Mall Associates Limited Partnership (Wyoming)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest


Georgia Square Associates, Ltd. (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest


Georgia Square Partnership (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest


Harford Mall Business Trust (Maryland)
CBL/Nashua Limited Partnership (New Hampshire) - 100% ownership interest
CBL & Associates Limited Partnership (Delaware) - 99.9209% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .0791% limited partnership
interest



120

--------------------------------------------------------------------------------






Hickory Point-OP Outparcel, LLC (Illinois)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Hixson Mall, LLC (Tennessee)
CBL & Associates Limited Partnership - 100% membership interest


Imperial ValleyCommons, L.P., (California)
CBL & Associates Limited Partnership – 59.5% limited partnership interest
IV Commons, LLC - .5% general partnership interest
CBL & Associates Limited Partnership – 100% membership interest


IV Commons, LLC (California)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Jefferson Mall Company II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


JG Randolph, LLC (Ohio)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


JG Randolph II, LLC (Delaware)
JG Randolph, LLC (Ohio) - 100% membership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Lakeshore/Sebring Limited Partnership (Florida)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest


Laredo/MDN II Limited Partnership (Texas)
    MDN/Laredo GP II, LLC (Delaware) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 99.5% limited partnership interest


Laurel Park Retail Properties, LLC (Delaware)
Laurel Park Retail Holdings, LLC (Delaware) – 100% membership interest
CBL & Associates Limited Partnership – 70% membership interest
Shostak Laurel Park Retail Holding LLC – 30% membership interest


Madison Joint Venture (Ohio)
CBL/Madison I, LLC (Delaware) - 65% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Madison II, LLC (Delaware) - 35% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Madison Plaza Associates, LTD (Alabama)



121

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership (Delaware) - 75% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 24.9% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Madison Square Associates, Ltd. (Alabama)
CBL & Associates Limited Partnership (Delaware) - 49.9% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 50% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Maryville Partners, L.P.
Tenn-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest    


Meridian Mall Limited Partnership (Michigan)
Multi-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
    
Monroeville Anchor Limited Partnership (Pennsylvania)
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest    
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Old Hickory Mall Venture (Tennessee)
CBL/Old Hickory I, LLC (Delaware) - 95% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Old Hickory II, LLC (Delaware) - 5% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest


Old Hickory Mall Venture II, LLC (Delaware)
Old Hickory Mall Venture (Tennessee) - 99.5% membership interest
CBL/Old Hickory I, LLC (Delaware) - 95% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Old Hickory II, LLC (Delaware) - 5% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL Old Hickory Mall, Inc. (Tennessee) - .5% membership interest


Panama City Mall, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


Parkdale Mall, LLC (Texas)
CBL/Parkdale Mall GP, LLC (Delaware) - .05% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest    
Parkdale Mall Associates, L.P. (Texas) - 99.95 % membership interest



122

--------------------------------------------------------------------------------






CBL/Parkdale, LLC (Texas) - .05% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.95% limited partnership
interest


Parkdale Mall Associates, L.P. (Texas)
CBL/Parkdale, LLC (Texas) - .05% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.95% limited partnership
interest


Pearland-OP Parcel 8, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Port Orange Holdings II, LLC (Florida)
The Pavilion at Port Orange, LLC (Florida) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 91.09% membership interest
CBL & Associates Management, Inc. (Delaware) - 9.91 % membership interest


POM-College Station, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
CBL & Associates Properties, Inc. (Delaware) - .1% membership interest


Racine Joint Venture (Ohio)
CBL/Regency I, LLC (Delaware) - 74.1% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware) - 25.9% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Racine Joint Venture II, LLC (Delaware)
Racine Joint Venture (Ohio) - (100% membership interest)
CBL/Regency I, LLC (Delaware) - 74.1% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware) - 25.9% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


River Ridge Mall, LLC (Virginia)
Seacoast Shopping Center Limited Partnership (New Hampshire) - 100% membership
interest
CBL & Associates Limited Partnership (Delaware) - 99.92% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .08% limited partnership interest


Rivergate Mall Limited Partnership (Delaware)
Tenn-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Seacoast Shopping Center Limited Partnership (New Hampshire)



123

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership (Delaware) - 99.92% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .08% limited partnership interest


Southpark Mall-DSG, LLC (Virginia)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest




The Courtyard at Hickory Hollow Limited Partnership (Delaware)
Tenn-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


The Lakes Mall, LLC (Michigan)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Landing at Arbor Place II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Shoppes at Panama City, LLC (Florida)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Village at Rivergate Limited Partnership (Delaware)
Tenn-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Turtle Creek Limited Partnership (Mississippi)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest    


Walnut Square Associates Limited Partnership
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
Mortgage Holdings, LLC (Delaware) - .1% limited partnership interest    


Westgate Crossing Limited Partnership (South Carolina)
Multi-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


WNCShopping Center, LLC (North Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Willowbrook Plaza Limited Partnership (Maine)
Multi-GP Holdings, LLC (Delaware) – 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest



124

--------------------------------------------------------------------------------









125

--------------------------------------------------------------------------------






SCHEDULE 7.1.(b)– PART II
NON-LOAN PARTY BORROWER AFFILIATES OWNING
ASSETS INCLUDED IN UNENCUMBERED ASSET VALUE




Non-Guarantor Wholly Owned Subsidiaries


CBL & Associates Management, Inc., a Delaware corporation
CBL & Associates Limited Partnership – 100% ownership interest


CBL Sunday Drive, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL 840 GC, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL 850 GC, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CVPC Outparcels, LLC, a Florida limited liability company
CBL & Associates Management, Inc. – 100% membership interest


Hickory Point Outparcels, LLC, an Illinois limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL-OB Business Center, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL One Oyster Point, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. – 100% membership interest


Pearland Hotel Operator, Inc., a Texas corporation
CBL & Associates Management, Inc. – 100% membership interest


CBL-PB Center I, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL-ST Building, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. – 100% membership interest


CBL Lee’s Summit East, LLC, a Delaware limited liability company
CBL & Associates Management, Inc. – 100% membership interest


The Shops at Pineda Ridge, LLC, a Florida limited liability company
CBL & Associates Management, Inc. – 100% membership interest


Consolidated JV Entities:


High Point Development Limited Partnership II, a North Carolina limited
partnership



126

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership – 74% limited partnership interest
CBL/GP, Inc. – 1% general partnership interest


Pearland Town Center Limited Partnership, a Texas limited partnership
CBL/T-C, LLC – 99.5% limited partnership interest (JV Entity)
Pearland Town Center GP, LLC – 0.5% general partnership interest
CBL/T-C, LLC – 100% membership interest
CBL SubREIT, Inc. – 34.44% membership interest
CW Joint Venture, LLC – 85% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
St. Clair Square GP, Inc. - .16% membership interest
The Galleria Associates, L.P. – 20.33% membership interest
CBL & Associates Limited Partnership – 89.9% general partnership interest
CBL & Associates Properties, Inc. – .1% limited
partnership                        interest
Oak Park Holding I, LLC – 5.54% membership interest
CBL & Associates Limited Partnership – 99.5% membership interest
CBL SubREIT, Inc. – 0.5% membership interest


OK City JV, LLC, a Delaware limited liability company
OK City Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 92.5% membership interest
CBL & Associates Management, Inc. – 7.5% membership interest


EL Paso Outlet Center II, LLC, a Delaware limited liability company
CBL El Paso Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 100% membership interest
        
EL Paso Outlet Outparcels, LLC, a Delaware limited liability company
CBL El Paso Outparcel Member, LLC – 50% membership interest
CBL & Associates Management, Inc. – 100% membership interest


Gettysburg Outlet Center, LLC, a Delaware limited liability company
CBL Gettysburg Member, LLC – 50% membership interest
CBL & Associates Limited Partnership – 100% membership interest


Atlanta Outlet Outparcels, LLC, a Delaware limited liability company
CBL Woodstock Outparcel Member, LLC – 75% membership interest
CBL & Associates Limited Partnership – 75% membership interest
CBL & Associates Management, Inc. – 25% membership interest


Lebcon Associates, a Tennessee limited partnership
CBL & Associates Limited Partnership – 89.9% general partnership interest
CBL & Associates Limited Partnership – .1% limited partnership interest


Village at Orchard Hills, LLC, a Michigan limited liability company



127

--------------------------------------------------------------------------------






CBL & Associates Limited Partnership – 66% membership interest
    
The Shoppes at Hamilton Place, LLC, a Tennessee limited liability company
Jarnigan Road Limited Partnership - 100% limited partnership interest
Development Options, Inc. - 1% general partnership interest
CBL & Associates Limited Partnership - 91% limited partnership interest


CBL/Westmoreland, L.P., a Pennsylvania limited liability company
CBL. Westmoreland I, LLC – .5% general partnership interest
CW Joint Venture, LLC – 85% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
St. Clair Square GP, Inc. - .16% membership interest
CBL. Westmoreland II, LLC – 99.5% general partnership interest
CW Joint Venture, LLC – 85% ownership interest
CBL & Associates Limited Partnership – 55.56% membership interest
Arbor Place Limited Partnership – 12.17% membership interest
CBL & Associates Limited Partnership – 99% general partnership interest
Arbor Place GP, Inc. -     1% general partnership interest
St. Clair Square GP, Inc. - .16% membership interest




Unconsolidated JV Entities:


Governor's Square Company IB, an Ohio general partnership
Montgomery Partners, L.P. – 50% general partnership interest
CBL & Associates Limited Partnership – 99% limited partnership interest
CBL/GP VI, Inc. – 1% general partnership interest


CBL-Shops at Friendly II, LLC, a North Carolina limited liability company
CBL-TRS Member I, LLC – 50% membership interest in CBL-TRS Joint Venture, LLC,
which is the Joint Venture that owns CBL-Shops at Friendly II, LLC
CBL & Associates Limited Partnership – 100% membership interest    
        
Mall of South Carolina Limited Partnership, a South Carolina limited partnership
CBL & Associates Limited Partnership – 49% limited partnership interest
CBL/MSC, LLC – 1% general partnership interest
CBL & Associates Limited Partnership – 100% membership interest


GCTC Peripheral IV, LLC, a Florida limited liability company    
CBL/Gulf Coast, LLC - 50% membership interest in JG Gulf Coast Town Center LLC,
which is the Joint Venture that owns GCTC Peripheral IV, LLC
CBL & Associates Limited Partnership – 100% membership interest













128

--------------------------------------------------------------------------------




SCHEDULE 7.1.(f) - PART II
Eligible Properties
Property Description
Occupancy
Rate
Property
Classification
1500 Sunday Drive
96.5%
 
840 Greenbrier Circle
87.0%
 
850 Greenbrier Circle
100.0%
 
AcadianaExpansionLand
 
Land
Alamance Outparcel
 
Land
Bonita Crossing
97.2%
 
Bonita Lakes Mall
95.6%
 
BrookfieldSquareLifestyleCenter
 
 
Chapel Hill Asso. Center
77.4%
 
Chapel Hill Vacant Land
 
Land
Citadel Mall Peripheral
 
Land
CobblestoneVillage at PalmCoast
98.6%
 
Cobblestone at PC Outparcels
 
Land
College Square
94.8%
 
Columbia JCP
 100.0%
 
Columbia Joint Venture OP
 
Land
Courtyard at Hickory
100.0%
 
Douglasville, GA Outparcels 1
 
Land
EastgateLand
 
Land
Foothills Carmike FHM Anchor
100%
Development
Foothills Mall
77.0%
 
FoothillsPlaza Expansion
100%
 
Frontier Mall
91.5%
 
Frontier Square
100.0%
 
Georgia Square
92.0%
 
Georgia Square Cinema
100.0%
 
Greenbriar Outparcel
 
Land
Harford Annex
100.0%
 
Harford Mall
97.6%
 
Hickory Point Outparcel
 
Land
Honey Creek OP
 
Land
Imperial Valley Comm El Centro
 
Land
J.C. Penney Maryville
100%
 
Jacksonville Regal Cinema Mgt
 
Land
Jefferson Mall Outparcels
 
Land
Lakeshore Mall
79.5%
 
Lansing, MI Land
 
Land
Laural Park Mall
99.0%
 
 
 
 
 
 
 




129

--------------------------------------------------------------------------------




LeesSumittLand (CBL Mgmt Ops)
 
Land
MadisonPlaza
72.5%
 
Madison Square
87.8%
 
Mall del Norte - Cinemark
100%
 
Marshall's Creek
 
Development
Meridian Mall
93.1%
 
Monroeville
95.3%
 
Monroeville Annex
96.0%
 
Monroeville Mall Anchor
 
Development
Northgate Mall
78.0%
 
Oak Branch Bus. Center
77.1%
 
Old Hickory Mall
95.4%
 
Oyster Point - Two
79.4%
 
Panama City Mall
93.1%
 
Panama City Shoppes
96.2%
 
Parkdale Mall LLC Tract 4
 
Land
Pearland Hotel
75.6%
 
Pearland Outparcel
 
Land
Pearland Residential
 93.7%
 
Pearland Self Development Outparcel
 
Land
PembertonPlaza
95.9%
 
PeninsulaBusCenter I
91.4%
 
Peninsula Bus Center II
100.0%
 
Port OrangeFL West (CBL Mgmt Ops)
 
Land
Post Oak Mall
85.6%
 
Randolph Mall
83.5%
 
Regency Mall
91.9%
 
Richland Mall
94.7%
 
River Ridge
94.0%
 
Rivergate Mall
98.7%
 
Settler's Ridge Phase III Mgmt
 
Land
Shopps at Eastgate Cincinnati
100.0%
 
Shopps At Hickory Point
 66.7%
 
Shops at Pineda Vacant Land
 
Land
Southaven Out Parcel
 
Land
Southpark - Dick's Sporting Goods
 
Land
Stillwater Outparcels
 
Land
Sunrise Commons
100.0%
 
SunriseExcessLand
 
Land
Sunrise Mall
93.0%
 
The Lakes Mall
96.1%
 
The Lakes OP 2
 
Land
 
 
 
 
 
 
 
 
 




130

--------------------------------------------------------------------------------




The Landing @ Arbor Place
84.9%
 
The Landing Out Parcels1
 
Land
Towne Mall (Parcel)
 
 
TownshipPropertyLand
 
Land
Turtle Creek Mall
97.2%
 
Village at Rivergate
95.9%
 
WaldenParkAustin TX
 
Land
Walnut Square
98.6%
 
Waynesville Comm Waynesville N
100.0%
Development
West Towne Crossing
100.0%
 
West Towne Restaurant District
 
Development
Westgate Crossing
70.9%
 










131

--------------------------------------------------------------------------------




SCHEDULE 7.1.(h)
Material Contracts
None.



132

--------------------------------------------------------------------------------










SCHEDULE 7.1.(i)


Material Litigation


None.



133

--------------------------------------------------------------------------------












SCHEDULE 7.1.(r)
Affiliate Transactions
None.







134

--------------------------------------------------------------------------------




SCHEDULE 8.14(C)
Parent Guaranties
•
Guaranty Agreement dated December 30, 2011, by CBL & Associates Properties, Inc.
and CBL & Associates Limited Partnership, in favor of Wells Fargo Bank National
Association, as Trustee and Administrative Agent for the Bondholders under
Mississippi Business Finance Corporation Revenue Refunding Bonds, Series 2011A
and Series 2011B, in the cumulative amount of $58,000,000.00.










135

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ____________, 20__
(the “Agreement”) by and among _____________________________________ (the
“Assignor”),
_______________________________ (the “Assignee”), CBL & ASSOCIATES LIMITED
PARTNERSHIP (the “Borrower”), and FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).
WHEREAS, the Assignor is a Lender under that certain Amended and Restated Loan
Agreement dated as of February22, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.6. thereof, the Administrative Agent, and the other parties thereto;
WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Loan Agreement, all on the terms and
conditions set forth herein; and
WHEREAS, the [Borrower, the] Issuing Bank and the Administrative Agent consents
to such assignment on the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Assignment.
(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of ____________________, 20__ (the “Assignment
Date”) the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $__________ interest (such interest being the
“Assigned Commitment”) in and to the Assignor’s Revolving Commitment, and all of
the other rights and obligations of the Assignor under the Loan Agreement, such
Assignor’s Revolving Note, and the other Loan Documents representing ____% in
respect of the aggregate amount of all Lenders’ Revolving Commitments, including
without limitation, a principal amount of outstanding Revolving Loans equal to
$________________, all voting rights of the Assignor associated with the
Assigned Commitment all rights to receive interest on such amount of Loans and
all Fees with respect to the Assigned Commitment and other rights of the
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Commitment, all as if the Assignee were an original Lender under
and signatory to the Loan Agreement having a Revolving Commitment equal to the
amount of the Assigned Commitment. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor with respect
to the Assigned Commitment as if the Assignee were an original Lender under and
signatory to the Loan Agreement having a Revolving Commitment equal to the
Assigned Commitment, which obligations shall include, but shall not be limited
to, the obligation of the Assignor to make Revolving Loans to the Borrower with
respect to the Assigned Commitment and the obligation to indemnify the
Administrative Agent as provided in the Loan Agreement (the foregoing
obligations, together with all other similar obligations more particularly set
forth in the Loan Agreement and the other Loan



136

--------------------------------------------------------------------------------




Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.
(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Loan Agreement. Not in limitation
of the foregoing, the Assignee acknowledges and agrees that, except as set forth
in Section 4. below, the Assignor is making no representations or warranties
with respect to, and the Assignee hereby releases and discharges the Assignor
for any responsibility or liability for: (i) the present or future solvency or
financial condition of the Borrower, any other Loan Party or any other
Subsidiary, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any other Loan Party or any other Subsidiary in
connection with the Loan Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Loan Agreement, any Loan Document or any
other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Loan Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Loan Agreement or any other Loan Document.
Further, the Assignee acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents and based on the financial statements supplied by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to become a Lender under the Loan Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement or any
Note or pursuant to any other obligation. The Administrative Agent shall have no
duty or responsibility whatsoever, either initially or on a continuing basis, to
provide the Assignee with any credit or other information with respect to the
Borrower, any other Loan Party or any other Subsidiary or to notify the
undersigned of any Default or Event of Default except as expressly provided in
the Loan Agreement. The Assignee has not relied on the Administrative Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.
Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $________________________representing
the aggregate principal amount outstanding of the Revolving Loans owing to the
Assignor under the Loan Agreement and the other Loan Documents being assigned
hereby.
Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6.(b)(iv) of the Loan Agreement.
Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date (i)
the Assignor is a Lender under the Loan Agreement having a Revolving Commitment
under the Loan Agreement immediately prior to the Assignment Date, equal to
$____________________ and that the Assignor is not in default of its obligations
under the Loan Agreement; and (ii) the outstanding balance of Revolving Loans
owing to the Assignor is $_______________and (b) it is the legal and beneficial
owner of the Assigned Commitment which is free and clear of any adverse claim
created by the Assignor.



137

--------------------------------------------------------------------------------




Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Loan
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10. of the
Loan Agreement.
Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note.
Upon such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement for periods prior to the Assignment Date
directly between themselves.
Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:
_______________________________
_______________________________
_______________________________
Attention:_________________________


Telephone No.:_____________________
Telecopy No.: ______________________





138

--------------------------------------------------------------------------------




Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Loan Agreement, shall be made as provided in the Loan Agreement in
accordance with the following instructions:
_______________________________
______________________________
_______________________________
Attention: ________________________
Telephone No.: ____________________
Telecopy No.:    ____________________


Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent,the Issuing Bank and if required, the Borrower, and (b) the
payment to the Assignor of the amounts owing by the Assignee pursuant to Section
2. hereof and (c) the payment to the Administrative Agent of the amounts owing
by the Assignor pursuant to Section 3. hereof. Upon recording and acknowledgment
of this Agreement by the Administrative Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Loan Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.11
of the Loan Agreement) and be released from its obligations under the Loan
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.
Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEEAPPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.
Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.



139

--------------------------------------------------------------------------------




Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Loan Agreement.
[Include this Section only if the Borrower’s consent is required under Section
13.6.(b) of the Loan Agreement]Section 17. Agreements of the Borrower. The
Borrower hereby agrees that the Assignee shall be a Lender under the Loan
Agreement having a Revolving Commitment equal to the Assigned Commitment. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Loan Agreement and the other Loan Documents as if the Assignee
were an original Lender under and signatory to the Loan Agreement, including,
but not limited to, the right of a Lender to receive payments of principal and
interest with respect to the Assigned Obligations, if any, and to the Revolving
Loans made by the Lenders after the date hereof and to receive the Fees payable
to the Lenders as provided in the Loan Agreement. Further, the Assignee shall be
entitled to the benefit of the indemnification provisions from the Borrower in
favor of the Lenders as provided in the Loan Agreement and the other Loan
Documents. The Borrower further agrees, upon the execution and delivery of this
Agreement, to execute in favor of the Assignee a Revolving Note in an initial
amount equal to the Assigned Commitment. Further, the Borrower agrees that, upon
the execution and delivery of this Agreement, the Borrower shall owe the
Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.
[Signatures on Following Page]



140

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.
ASSIGNOR:
[NAME OF ASSIGNOR]
By: ___________________________
Name: ______________________
Title: _______________________
Payment Instructions


[Bank]
[Address] ABA No. : Account No.: Account Name:
Reference:
ASSIGNEE:
[NAME OF ASSIGNEE]
By: ______________________________
Name: _________________________     Title: __________________________


Payment Instructions


[Bank]
[Address] ABA No. : Account No.: Account Name:
Reference:
[Signatures continued on Following Page]







141

--------------------------------------------------------------------------------




Agreed and Consented to as of the date first written above.




[Include signature of the Borrower only if required under Section 13.6. (b) of
the Loan Agreement]
BORROWER:
[NAME OF BORROWER]
By: ______________________________
Name: _________________________
Title: __________________________
Accepted as of the date first written above.


ADMINISTRATIVE AGENT:
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent




By: _______________________________
Name: ____________________________
Title: _____________________________


Accepted as of the date first written above.


ISSUING BANK:


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Issuing Bank




By: _______________________________
Name: ____________________________
Title: _____________________________


Accepted as of the date first written above.







142

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SUBSIDIARY GUARANTY


THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of February22, 2013 by
and among each of the Subsidiaries of CBL & ASSOCIATES LIMITED PARTNERSHIP (the
“Borrower”) listed on the signature pages hereto (collectively, the “Initial
Guarantors” and each an “Initial Guarantor”) and those additional Subsidiaries
of the Borrower which become parties to this Guaranty by executing a supplement
hereto (a “Guaranty Supplement”) in the form attached hereto as Annex I (such
additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), for its benefit and for the
benefit of the Lenders and the Issuing Bank under the Loan Agreement described
below (the Administrative Agent, the Lenders and the Issuing Bank, each
individually a “Guaranteed Party” and collectively, the “Guaranteed Parties”).
Unless otherwise defined herein, capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, CBL & Associates Properties, Inc. (the “Parent”), the
financial institutions party thereto from time to time (the “Existing Lenders”),
and First Tennessee Bank National Association, as Administrative Agent (the
“Existing Administrative Agent”) are party to that certain Amended and Restated
Loan Agreement dated as of June 8, 2012 (as amended and in effect immediately
prior to the date hereof, the “Existing Loan Agreement”);
WHEREAS, pursuant to the Existing Loan Agreement, the Parent entered into a
Guaranty Agreement in favor of the Existing Administrative Agent for the benefit
of the Existing Lenders under the Existing Loan Agreement (collectively, as
amended and in effect immediately prior to the date hereof, the “Existing
Guaranty”);
WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their successors and assignees (the “Lenders”)
and the Administrative Agent have entered into that certain Amended and Restated
Loan Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
which Loan Agreement provides, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Loan Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 8.14. of the Loan Agreement) without limitation and with full recourse,
shall guarantee the payment when due of all Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Loan Agreement or the other Loan Documents; and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor to receive funds through contributions to capital, and for each
Guarantor to receive funds through intercompany advances or otherwise, from
funds provided to the Borrower pursuant to the Loan



143

--------------------------------------------------------------------------------




Agreement and the flexibility provided by the Loan Agreement for each Guarantor
to do so which significantly facilitates the business operations of the Borrower
and each Guarantor and in order to induce the Lenders and the Administrative
Agent to enter into the Loan Agreement, and to make the Loans and the other
financial accommodations to the Borrower and to issue the Letters of Credit
described in the Loan Agreement, each of the Guarantors is willing to guarantee
the Obligations under the Loan Agreement and the other Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Guaranteed Party and the Administrative Agent as
of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 6.2. of the Loan Agreement that:
(a)It is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a domestic or foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
(b)It has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform this Guaranty in accordance with its terms
and to perform its obligations hereunder. This Guaranty has been duly executed
and delivered by the duly authorized officers of such Guarantor and is a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.
(c)The execution, delivery and performance of this Guaranty in accordance with
its terms and the obligations hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to such
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of such Guarantor, or any indenture,
agreement or other instrument to which such Guarantor is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by such Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties
and the Issuing Bank. It is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(d)It has no Indebtedness other than Indebtedness permitted under the Loan
Agreement.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Guaranteed



144

--------------------------------------------------------------------------------






Party has any Revolving Commitment, or Letter of Credit outstanding under the
Loan Agreement or any amount payable under the Loan Agreement or any other
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Loan Agreement.
SECTION 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the Borrower and the
other Guarantors, the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Obligations,
including, without limitation, (i) the principal of and interest on each Loan
made to the Borrower pursuant to the Loan Agreement, (ii) obligations owing
under or in connection with Letters of Credit, (iii) all other amounts payable
by the Borrower under the Loan Agreement and the other Loan Documents, and (iv)
the punctual and faithful performance, keeping, observance, and fulfillment by
the Borrower of all of the agreements, conditions, covenants, and obligations of
the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations”). Upon the failure by
the Borrower, or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, subject to any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Loan Agreement or the relevant other Loan Document, as the case
may be. Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.
SECTION 3. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Loan Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(iii)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(iv)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;
(v)the existence of any claim, setoff or other rights which the Guarantors may
have



145

--------------------------------------------------------------------------------




at any time against the Borrower, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any Guaranteed Party or any other Person,
whether in connection herewith or in connection with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(vi)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Loan Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
(vii)the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(viii)any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(ix)the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
(x)the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or
(xi)any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 3, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty.
SECTION 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations that have not yet arisen) and
the Revolving Commitments and all Letters of Credit issued under the Loan
Agreement shall have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and evidenced in writing,, at which time, subject to all
the foregoing conditions, the guarantees made hereunder shall automatically
terminate. If at any time any payment of the principal of or interest on any
Loan, Obligation or any other amount payable by the Borrower or any other party
under the Loan Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise (including pursuant to any settlement entered into
by a Guaranteed Party in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. “Unliquidated Obligations” means
at any time, any Obligations (or portion thereof) that are contingent in nature
or unliquidated at such time, including any Obligation that is: (i) an
obligation under the Loan Agreement to reimburse the Issuing Bank for drawings
not yet made under a Letter of Credit issued by it; (ii) any other obligation
(including any guarantee) under the Loan



146

--------------------------------------------------------------------------------




Agreement that is contingent in nature at such time; or (iii) an obligation
under the Loan Agreement to provide collateral to secure any of the foregoing
types of obligations.
SECTION 5. General Waivers; Additional Waivers.
(a)General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.
(b)Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(ii)(1) notice of acceptance hereof; (2) notice of any Loans, Letters of Credit
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (3) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of the Administrative Agent and the Guaranteed Parties to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (4)
notice of any adverse change in the financial condition of the Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (5) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the other Guarantors or any third party; and each Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid in full in cash) of the other
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;


(iv)(a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Parties unless due to the gross negligence or willful
misconduct of the Administrative Agent or such Guaranteed Party as determined by
a court of competent jurisdiction in a final non-appealable judgment; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of sufficiency, validity,
or enforceability of the Guaranteed Obligations; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent’s and the other Guaranteed Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the other Guaranteed Parties of



147

--------------------------------------------------------------------------------




the Guaranteed Obligations; (3) any discharge of the other Guarantors’
obligations to the Administrative Agent and the other Guaranteed Parties by
operation of law as a result of the Administrative Agent’s and the other
Guaranteed Parties’ intervention or omission; or (4) the acceptance by the
Administrative Agent and the other Guaranteed Parties of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantors.
SECTION 6. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which the Issuing Bank, any of the Guaranteed Parties or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Guaranteed Obligations are indefeasibly paid in
full in cash (other than Unliquidated Obligations) and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations that have not yet arisen). Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Guaranteed Parties and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Guaranteed Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(a).
(b)Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any



148

--------------------------------------------------------------------------------




distribution,division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Guaranteed Parties, such Guarantor shall receive and hold
the same in trust, as trustee, for the benefit of the Guaranteed Parties and
shall forthwith deliver the same to the Administrative Agent, for the benefit of
the Guaranteed Parties, in precisely the form received (except for the
endorsement or assignment of such Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Guaranteed
Parties. If any such Guarantor fails to make any such endorsement or assignment
to the Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the Unliquidated Obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Guaranteed Parties have
been terminated, no Guarantor will assign or transfer to any Person (other than
the Administrative Agent) any claim any such Guarantor has or may have against
any Obligor.
SECTION 7. Contribution with Respect to Guaranteed Obligations.
(a)To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen), and
all Revolving Commitments, and Letters of Credit have terminated or expired or,
in the case of all Letters of Credit, are fully collateralized on terms
reasonably acceptable to the Administrative Agent, and the Loan Agreement has
terminated, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b)As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.





149

--------------------------------------------------------------------------------




(c)This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(c)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(d)The rights of the indemnifying Guarantors against other Guarantors under this
Section 7 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations that have
not yet arisen) and the termination or expiry (or in the case of all Letters of
Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Revolving Commitments, and all Letters of Credit
issued under the Loan Agreement and the termination of the Loan Agreement.
SECTION 8. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Loan Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.
SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 13.1. of the Loan
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Guarantor, in the care of the Borrower at the address
of the Borrower set forth in the Loan Agreement, or such other address or
telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1. of the Loan Agreement.
SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Loan Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Loan Agreement or the other Loan



150

--------------------------------------------------------------------------------




Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.
SECTION 14. Governing Law; Jurisdiction.
(a)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TENNESSEE APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE GUARANTORS OR THE ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ADMINISTRATIVE AGENT AND EACH OF THE GUARANTORS HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY, THE LOAN AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE GUARANTORS, THE PARENT, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(c)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF TENNESSEE SITTING IN HAMILTON COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TENNESSEE, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
TENNESSEE STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL,
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BYSUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.





151

--------------------------------------------------------------------------------




NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(d)EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
IN THE LOAN AGREEMENT. SHOULD A GUARANTOR FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.
(e)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE
TERMINATION OF THE LOAN AGREEMENT AND THE TERMINATION OF THIS GUARANTY.
SECTION 15. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
SECTION 16. Taxes; Expenses of Enforcement, Etc.
(a)    Taxes. All payments by any Guarantor of principal of, and interest on,
the Loans and all other Obligations shall be made free and clear of and without
deduction for any Taxes. If any withholding or deduction from any payment to be
made by a Guarantor hereunder is required in respect of any Taxes pursuant to
any Applicable Law, then such Guarantor will:
(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such





152

--------------------------------------------------------------------------------




Governmental Authority; and
(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(iv)If any Guarantor fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent, for its
account or the account of the Issuing Bank or respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Guarantors
shall indemnify the Administrative Agent, the Issuing Bank and the Lenders for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent, the Issuing Bank or any Lender as a result of any such
failure.
(v)By accepting the benefits hereof, each Lender agrees that it will comply with
Section 3.10.(c) of the Loan Agreement.
(b) The Guarantors agree to reimburse the Guaranteed Parties for any reasonable
costs and out-of-pocket expenses (including attorneys’ fees) paid or incurred by
any Guaranteed Party in connection with the collection and enforcement of
amounts due under the Loan Documents, including without limitation this
Guaranty.


SECTION 17. IReservedl
SECTION 18. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower, the
other Guarantors and any and all endorsers and/or other guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Guaranteed Parties or the Administrative Agent shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Guaranteed Party or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such Guaranteed Party or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Guaranteed Party or the Administrative Agent, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.
SECTION 19. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 20. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any



153

--------------------------------------------------------------------------------




Guaranteed Party or the Administrative Agent.
SECTION 21. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
SECTION 22. Termination of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 8.14.(b)
of the Loan Agreement.
SECTION 23. AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION. THE EXISTING
GUARANTY IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS ENTIRETY BY THIS
GUARANTY FOR THE CONVENIENCE OF THE PARTIES. THIS GUARANTY MERELY AMENDS,
MODIFIES, RESTATES AND CONSOLIDATES THE OBLIGATIONS EVIDENCED BY THE EXISTING
GUARANTY AND DOES NOT CONSTITUTE, AND IT IS THE EXPRESS INTENT OF THE PARTIES
HERETO THAT THIS GUARANTY DOES NOT EFFECT, A NOVATION OF THE EXISTING
OBLIGATIONS OF THE GUARANTORS PARTY TO THE EXISTING GUARANTY. ALL SUCH
OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND EVIDENCED BY THIS GUARANTY. THE
AMENDMENT, RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE
PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN.
SECTION 24. General Partners.
(a)CBL Holdings I, Inc., the general partner of the Borrower, shall not be
personally liable for the payment of the Guaranteed Obligations, except to the
extent provided for in Section 13.21. of the Loan Agreement.
(b)Subject to the exceptions and qualifications described below, so long as any
general partner of a Guarantor (specifically excluding, however, CBL &
Associates Limited Partnership) (each a “General Partner”) owns no property or
assets (including Equity Interests in any Person) other than its interest in
Guarantor, said General Partner (specifically excluding, however, CBL &
Associates Limited Partnership) shall not be personally liable for the payment
of the Guaranteed Obligations. Notwithstanding the foregoing: (i) if an Event of
Default occurs, nothing contained herein shall in any way prevent or hinder the
Administrative Agent, the Issuing Bank or the Lenders in the enforcement or
foreclosure of any Lien securing any of the Obligations, or in the pursuit or
enforcement of any right, remedy or judgment against the Guarantor, the Borrower
or any other Loan Party, or any of their respective assets; (ii) the General
Partner shall be fully liable to the Administrative Agent and the Lenders to the
same extent that the General Partner would be liable absent the foregoing
provisions of this Section for fraud or willful misrepresentation by the General
Partner, or its Affiliates, (to the full extent of losses suffered by the
Administrative Agent or any Lender by reason of such fraud or willful
misrepresentations); and (iii) CBL & Associates Limited Partnership shall in all
events be fully and personally liable for payment of the Obligations as set
forth in the Loan Documents.
ISIGNATURE PAGES TO FOLLOWI





154

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
IGUARANTORS TO COMEJ
By: ___________________________ Name:
Title:




































































Signature Page to Guaranty









155

--------------------------------------------------------------------------------




Acknowledged and Agreed to:


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent
By: __________________________________
Name: _______________________________
Title: ________________________________










































































Signature Page to Guaranty





156

--------------------------------------------------------------------------------




ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
ofFebruary22, 2013, made by each of the Subsidiaries of CBL & Associates Limited
Partnership (the “Borrower”) listed on the signature pages thereto (each an
“Initial Guarantor”, and together with any additional Subsidiaries which become
parties to the Guaranty by executing Guaranty Supplements thereto substantially
similar in form and substance hereto, the “Guarantors”), in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, under
the Loan Agreement. Each capitalized term used herein and not defined herein
shall have the meaning given to it in the Guaranty.


By its execution below, the undersigned, __________________________________
[NAME OF NEW GUARANTOR], a[corporation]; [partnership]; [limited liability
company] (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 1 of the Guaranty are true and correct in all respects as
of the date hereof.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this day of _____________, 20__.
[NAME OF NEW GUARANTOR]






By: ______________________________
Name: ____________________________
Title: ______________________________



157

--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF BORROWING


CBL & ASSOCIATES
LIMITED PARTNERSHIP


______________, 20__
________________


First Tennessee Bank National Association
701 Market Street
Chattanooga, TN 37402
ATTN: Commercial Construction Lending
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Loan Agreement dated as
of February22, 2013 (as it may be modified, amended and restated from time to
time, the "Loan Agreement"), by and among CBL & Associates Limited Partnership
(the "Borrower"), CBL & Associates Properties, Inc., First Tennessee Bank
National Association and the other lenders from time to time party thereto
(collectively, together with Assignees under Section 13.6 thereof, the
"Lenders") and First Tennessee Bank National Association, as administrative
agent (in such capacity, "Administrative Agent"). Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Loan Agreement.
1.
Pursuant to Section 2.1(b) of the Loan Agreement, the Borrower hereby requests
that the Lenders make a Revolving Loan to the Borrower in an amount equal to
______________ Dollars ($__________).

2.
The Borrower requests that the Revolving Loan be made available to the

Borrower on _________________, 20__.


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Revolving Loan,
and after giving effect to such Revolving Loan, (a) the proposed use of the
proceeds of such Loan set forth above is consistent with the provisions of
Section 8.8 of the Loan Agreement; (b) there exists no Default or Event of
Default, nor will a Default or Event of Default exist immediately after giving
effect to the Revolving Loan requested hereunder; (c) none of the conditions
described in Section 2.15. would exist after giving effect to the making of such
Loan; and (d) all of the representations and warranties made by Borrower or any
other Loan Party under the Loan Agreement or under any of the other Loan
Documents are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof with the same force and effect as if made on and as of such
date, except to the extent such representations or warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Agreement or the other Loan
Documents. In addition, the Borrower certifies to the



158

--------------------------------------------------------------------------------






Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article VI. of the Loan Agreement will
have been satisfied at the time such Revolving Loans are made.
CBL & ASSOCIATES LIMITED PARTNERSHIP
By:
CBL Holdings I, Inc., as General Partner



By: ________________________
                            Name: ______________________
                            Title: _______________________






159

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF PARENT GUARANTY


THIS PARENT GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of February
22, 2013 by CBL & Associates Properties, Inc. (“Guarantor”) in favor of First
Tennessee Bank National Association, as Administrative Agent (the
“Administrative Agent”), for its benefit and for the benefit of the Lenders and
the Issuing Bank under the Loan Agreement described below (the Administrative
Agent, the Lenders and the Issuing Bank, each individually a “Guaranteed Party”
and collectively, the “Guaranteed Parties”). Unless otherwise defined herein,
capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
W I T N E S S E T H :
WHEREAS, CBL & Associates Limited Partnership (the “Borrower”), the Guarantor,
the financial institutions party thereto from time to time (the “Existing
Lenders”), and First Tennessee Bank National Association, as Administrative
Agent (the “Existing Administrative Agent”) are party to that certain Amended
and Restated Loan Agreement dated as of June 8, 2012 (as amended and in effect
immediately prior to the date hereof, the “Existing Loan Agreement”);
WHEREAS, pursuant to the Existing Loan Agreement, the Guarantor entered into a
Guaranty in favor of the Existing Administrative Agent dated as of June 8, 2012
for the benefit of the Existing Lenders under the Existing Loan Agreement (as
amended and in effect immediately prior to the date hereof, the “Existing
Guaranty”);
WHEREAS, the Borrower, the Guarantor, each of the financial institutions
initially a signatory thereto together with their successors and assignees (the
“Lenders”) and the Administrative Agent have entered into that certain Amended
and Restated Loan Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), which Loan Agreement provides, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Loan Agreement that the Guarantor agree to amend and restate the
Existing Guaranty in the form of this Guaranty, whereby the Guarantor shall
guarantee the payment when due of all obligations of CBL Holdings I, Inc., the
general partner of the Borrower, and its successors as general partner of the
Borrower (hereinafter referred to as the “General Partner”) pursuant to the Loan
Documents (subject to the limitations set forth in Section 13.22. of the Loan
Agreement);
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Loan Agreement that certain Subsidiaries of the Borrower
(collectively, the “Subsidiary Guarantors”) enter into a Guaranty, dated as of
the date hereof in favor of the Administrative Agent (the “Subsidiary
Guaranty”); and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantor, which significantly facilitates the business
operations of the Borrower and the Guarantor, and in order to induce the Lenders
and the Administrative Agent to enter into the Loan Agreement, and to make the
Loans and the other financial accommodations



1

--------------------------------------------------------------------------------




to the Borrower and to issue the Letters of Credit described in the Loan
Agreement, the Guarantor is willing to guarantee the payment when due of all
obligations of the General Partner under the Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Representations, Warranties and Covenants. The Guarantor represents
and warrants to each Guaranteed Party and the Administrative Agent as of the
date of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Effective Date, and thereafter on each
date as required by Section 6.2. of the Loan Agreement that:
(a)It is a corporation, duly organized, validly existing and in good standing
under the jurisdiction of its incorporation, has the power and authority to own
or lease its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and is in good standing as a
domestic or foreign corporation, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.
(b)It has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform this Guaranty in accordance with its terms
and to perform its obligations hereunder. This Guaranty has been duly executed
and delivered by the duly authorized officers of the Guarantor and is a legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein and as may be limited by equitable principles
generally.
(c)The execution, delivery and performance of this Guaranty in accordance with
its terms and the obligations hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Guarantor, or any indenture, agreement
or other instrument to which the Guarantor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by the Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties
and the Issuing Bank. It is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(d)It has no Indebtedness other than Indebtedness permitted under the Loan
Agreement.
In addition to the foregoing, the Guarantor covenants that, so long as any
Guaranteed Party has any Revolving Commitment, or Letter of Credit outstanding
under the Loan Agreement or any amount payable under the Loan Agreement or any
other Obligations shall remain unpaid, it will, and, if necessary, will cause
the Borrower and the General Partner to, fully comply with those covenants and
agreements of the Borrower and the General Partner applicable to the Guarantor
set forth in the Loan



2

--------------------------------------------------------------------------------




Agreement.
SECTION 2. The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of all obligations of the
General Partner now or hereafter existing under the Loan Agreement, the Notes
issued thereunder and the other Loan Documents executed in connection therewith
(subject to the limitations set forth in Section 13.21. of the Loan Agreement)
(all of the foregoing being referred to collectively as the “Guaranteed
Obligations”). Upon the failure by the Borrower, the General Partner, or any of
their respective Affiliates, as applicable, to pay punctually or perform the
Guaranteed Obligations, subject to any applicable grace or notice and cure
period, the Guarantor agrees that it shall forthwith on demand pay such amount
or perform such obligation at the place and in the manner specified in the Loan
Agreement or the relevant other Loan Document, as the case may be. The Guarantor
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and is not a guaranty of collection.
SECTION 3. Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(i)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Loan Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(iii)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(iv)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower, the General Partner or any
other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
the General Partner or any other guarantor of the Guaranteed Obligations, or any
of their respective assets or any resulting release or discharge of any
obligation of the Borrower, the General Partner or any other guarantor of any of
the Guaranteed Obligations;
(v)the existence of any claim, set off or other rights which the Guarantor may
have at any time against the Borrower, the General Partner, any other guarantor
of any of the Guaranteed Obligations, the Administrative Agent, any Guaranteed
Party or any other Person, whether in connection herewith or in connection with
any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;





3

--------------------------------------------------------------------------------




(vi)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower, the General Partner or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Loan Agreement or any other Loan
Document, or any provision of applicable law, decree, order or regulation
purporting to prohibit the payment by the Borrower, the General Partner or any
other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
(vii)the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(viii)any borrowing or grant of a security interest by the Borrower or the
General Partner, as debtor-in-possession, under Section 364 of the Bankruptcy
Code;
(ix)the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
(x)the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or
(xi)any other act or omission to act or delay of any kind by the Borrower, the
General Partner, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Guaranteed Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of the Guarantor’s obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty.
SECTION 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Guarantor’s obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than Unliquidated Obligations that have not yet arisen) and the Revolving
Commitments and all Letters of Credit issued under the Loan Agreement shall have
terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate. If at any time any payment of the
principal of or interest on any Loan, Obligation or any other amount payable by
the Borrower, the General Partner or any other party under the Loan Agreement or
any other Loan Document (including a payment effected through exercise of a
right of setoff) is rescinded, or is or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or the General
Partner or otherwise (including pursuant to any settlement entered into by a
Guaranteed Party in its discretion), the Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. “Unliquidated Obligations” means at any time, any
Obligations (or portion thereof) that are contingent in nature or unliquidated
at such time, including any Obligation that is: (i) an obligation under the Loan
Agreement to reimburse the Issuing Bank for drawings not yet made under a Letter
of Credit issued by it; (ii) any other obligation (including any guarantee)
under the Loan Agreement that is contingent in nature at such time; or (iii) an
obligation under the Loan Agreement to provide collateral to secure any of the
foregoing types of obligations.



4

--------------------------------------------------------------------------------




SECTION 5. General Waivers; Additional Waivers.
(a)General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, the General Partner, any other guarantor of the Guaranteed
Obligations, or any other Person.
(b)Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:
(i)any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(ii)(1) notice of acceptance hereof; (2) notice of any Loans, Letters of Credit
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (3) notice of the
amount of the Guaranteed Obligations, subject, however, to the Guarantor’s right
to make inquiry of the Administrative Agent and the Guaranteed Parties to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (4)
notice of any adverse change in the financial condition of the Borrower or the
General Partner or of any other fact that might increase the Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to the Guarantor hereunder or under the Loan
Documents) and demands to which the Guarantor might otherwise be entitled;
(iii)its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the General Partner, the Subsidiary Guarantors or any third
party; and the Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of the General Partner or the Subsidiary Guarantors or by reason
of the cessation from any cause whatsoever of the liability of the General
Partner or the Subsidiary Guarantors in respect thereof;
(iv)(a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which the Guarantor may now or at any time hereafter have against the
General Partner, the Subsidiary Guarantors or any other party liable to the
Administrative Agent and the other Guaranteed Parties unless due to the gross
negligence or willful misconduct of the Administrative Agent or such Guaranteed
Party as determined by a court of competent jurisdiction in a final
non-appealable judgment; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of sufficiency, validity, or enforceability of the Guaranteed Obligations;
(c) any defense the Guarantor has to performance hereunder, and any right the
Guarantor has to be exonerated, arising by reason of: (1) the impairment or
suspension of the Administrative Agent’s and the other Guaranteed Parties’
rights or remedies against the other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the other Guaranteed Parties
of the Guaranteed Obligations; (3) any discharge of the obligations of the
General Partner or the Subsidiary Guarantors to the Administrative Agent and the
other



5

--------------------------------------------------------------------------------




Guaranteed Parties by operation of law as a result of the Administrative Agent’s
and the other Guaranteed Parties’ intervention or omission; or (4) the
acceptance by the Administrative Agent and the other Guaranteed Parties of
anything in partial satisfaction of the Guaranteed Obligations;and (d) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to the Guarantor’s liability hereunder; and
(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantor.
SECTION 6. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantor (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waives any right to enforce
any remedy which the Issuing Bank, any of the Guaranteed Parties or the
Administrative Agent now have or may hereafter have against the Borrower, the
General Partner, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person. Should the Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, the Guarantor
hereby expressly and irrevocably (A) subordinates any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that the Guarantor may have to the payment in full in
cash of the Guaranteed Obligations until the Guaranteed Obligations are
indefeasibly paid in full in cash (other than Unliquidated Obligations) and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash (other than Unliquidated Obligations that have not yet arisen). The
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Administrative Agent and the Guaranteed Parties and shall not limit or
otherwise affect the Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Guaranteed Parties and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 6(a).
(b)Subordination of Intercompany Indebtedness. The Guarantor agrees that any and
all claims of the Guarantor against the Borrower, the General Partner or any
Subsidiary Guarantor (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, the Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of the Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of the Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. The Guarantor shall not have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership,



6

--------------------------------------------------------------------------------




assignment for the benefit of creditors or any other action or proceeding, or if
the business of any such Obligor is dissolved or if substantially all of the
assets of any such Obligor are sold, then, and in any such event (such events
being herein referred to as an “Insolvency Event”), any payment or distribution
of anykind or character, either in cash, securities or other property, which
shall be payable or deliverable upon or with respect to any indebtedness of any
Obligor to the Guarantor (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Guaranteed Obligations, due or to become due, until such Guaranteed Obligations
shall have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Guarantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower or the General Partner and the Guaranteed
Parties, the Guarantor shall receive and hold the same in trust, as trustee, for
the benefit of the Guaranteed Parties and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Guaranteed Parties, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Guaranteed Parties. If the
Guarantor fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees is
irrevocably authorized to make the same. The Guarantor agrees that until the
Guaranteed Obligations (other than the Unliquidated Obligations) have been paid
in full (in cash) and satisfied and all financing arrangements pursuant to any
Loan Document among the Borrower or the General Partner and the Guaranteed
Parties have been terminated, the Guarantor will not assign or transfer to any
Person (other than the Administrative Agent) any claim the Guarantor has or may
have against any Obligor.
SECTION 7. IReservedl.
SECTION 8. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by the Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of the Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which the Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower or the General Partner under the Loan Agreement
or any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, the General Partner or any of their respective
Affiliates, all such amounts otherwise subject to acceleration under the terms
of the Loan Agreement or any other Loan Document shall nonetheless be payable by
the Guarantor hereunder forthwith on demand by the Administrative Agent.
SECTION 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 13.1. of the Loan
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to the Guarantor, in the care of the Borrower at the address
of the Borrower set forth in the Loan Agreement, or such other address or
telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1. of the Loan Agreement.
SECTION 11. No Waivers. No failure or delay by the Administrative Agent or any
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any



7

--------------------------------------------------------------------------------




single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Loan Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided bylaw.
SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that the Guarantor shall not have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Loan Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon the Guarantor and its successors and assigns.
SECTION 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by the Guarantor and the Administrative Agent.
SECTION 14. Governing Law; Jurisdiction.
(a)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TENNESSEE APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN THE
GUARANTOR OR THE ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE ADMINISTRATIVE AGENT
AND THE GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY, THE
LOAN AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
GUARANTOR, THE GENERAL PARTNER, THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(c)THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF TENNESSEE SITTING IN HAMILTONCOUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE EASTERNDISTRICT OF TENNESSEE, AND ANY APPELLATE COURT FROM
ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLYSUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH TENNESSEE



8

--------------------------------------------------------------------------------




STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL, NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(d)THE GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR IN THE
LOAN AGREEMENT. SHOULD THE GUARANTOR FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, THE GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.
(e)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE
TERMINATION OF THE LOAN AGREEMENT AND THE TERMINATION OF THIS GUARANTY.
SECTION 15. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption orburden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.
SECTION 16. Taxes; Expenses of Enforcement, Etc.
(a) Taxes. All payments by the Guarantor of principal of, and interest on, the
Loans and all other Obligations shall be made free and clear of and without
deduction for any Taxes. If any withholding or deduction from any payment to be
made by the Guarantor hereunder is required in respect of any Taxes pursuant to
any Applicable Law, then the Guarantor will:
(i)pay directly to the relevant Governmental Authority the full amount



9

--------------------------------------------------------------------------------




required to be so withheld or deducted;
(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and
(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(iv)If the Guarantor fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent, for its
account or the account of the Issuing Bank or respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Guarantor
shall indemnify the Administrative Agent, the Issuing Bank and the Lenders for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent, the Issuing Bank or any Lender as a result of any such
failure.
(v)By accepting the benefits hereof, each Lender agrees that it will comply with
Section 3.10.(c) of the Loan Agreement.
(b) The Guarantor agrees to reimburse the Guaranteed Parties for any reasonable
costs and out-of-pocket expenses (including attorneys’ fees) paid or incurred by
any Guaranteed Party in connection with the collection and enforcement of the
Guaranteed Obligations.
SECTION 17. [Reserved]
SECTION 18.    Setoff. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, the Guarantor hereby authorizes each Guaranteed Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to the Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent and Requisite Lenders, exercised in their sole discretion,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender or such
Participant or any affiliate of the Administrative Agent, the Issuing Bank, or
such Lender to or for the credit or the account of the Guarantor against and on
account of any of the Guaranteed Obligations, although such obligations shall be
contingent or unmatured. The Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of the Guarantor in the amount of such
participation.
SECTION 19. Financial Information. The Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower, the
General Partner, the Subsidiary Guarantors and any and all endorsers and/or
other guarantors of all or any part of the Guaranteed Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, that diligent inquiry would reveal, and the
Guarantor hereby agrees that none of the Guaranteed Parties or the
Administrative Agent shall have any duty to advise the Guarantor of information
known to



10

--------------------------------------------------------------------------------




any of them regarding such condition or any such circumstances. In the event any
Guaranteed Party or the Administrative Agent, in its sole discretion, undertakes
at any time or from time to time to provide any such information to the
Guarantor, such Guaranteed Party or the Administrative Agent shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Guaranteed Party or the
Administrative Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to the
Guarantor.
SECTION 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 21. Merger. This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Guaranteed Party or the
Administrative Agent.
SECTION 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.


SECTION 23. [Reserved].
SECTION 24. General Partners.
(a)    CBL Holdings I, Inc., the general partner of the Borrower, shall not be
personally liable for the payment of the Guaranteed Obligations, except to the
extent provided for in Section 13.21 of the Loan Agreement.
(b)    Subject to the exceptions and qualifications described below, so long as
any general partner of Guarantor (specifically excluding, however, CBL &
Associates Limited Partnership) (each a "General Partner") owns no property or
assets (including Equity Interests in any Person) other than its interest in
Guarantor, said General Partner (specifically excluding, however, CBL &
Associates Limited Partnership) shall not be personally liable for the payment
of the Guaranteed Obligations. Notwithstanding the foregoing: (i) if an Event of
Default occurs, nothing contained herein shall in any way prevent or hinder the
Administrative Agent, the Issuing Bank or the Lenders in the enforcement or
foreclosure of any Lien securing any of the Obligations, or in the pursuit or
enforcement of any right, remedy or judgment against the Guarantor, the Borrower
or any other Loan Party, or any of their respective assets; (ii) the General
partner shall be fully liable to the Administrative Agent and the Lenders to the
same extent that the General Partner would be liable absent the foregoing
provisions of this Section for fraud or willful misrepresentation by the General
Partner, or its Affiliates, (to the full extent of losses suffered by the
Administrative Agent or any Lender by reason of such fraud or willful
misrepresentations); and (iii) CBL & Associates Limited Partnership shall in all
events by fully and personally liable for payment of the Obligations as set
forth in the Loan Documents.


[SIGNATURE PAGES TO FOLLOW]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.
CBL & ASSOCIATES PROPERTIES, INC.
By:___________________________ Name: ________________________
Title: _________________________





--------------------------------------------------------------------------------




Acknowledged and Agreed to:
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent
By: _________________________________
Name: Gregory L. Cullum
Title: Senior Vice President





--------------------------------------------------------------------------------






EXHIBIT E
FORM OF REVOLVING NOTE


REVOLVING CREDIT NOTE
THIS SENTENCE WILL BE DELETED IN THE NOTES FOR THE BANKS WHICH DID NOT
PARTICIPATE IN THE PRIOR LOAN: [This Revolving Credit note amends and replaces
that certain Revolving Credit Note dated June 8, 2012 in the original principal
sum of $27,500,000.00 from the undersigned payable to the order of the below
named Lender (the "Existing Note").]
$_______________    Chattanooga, Tennessee
Dated as of February ___, 2013


On February 5, 2016 (the "Maturity Date"), unless sooner accelerated as provided
herein, the undersigned, CBL& ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (the "Borrower"), promises to pay to the order of FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, a national banking association having a place of
business in Chattanooga, Tennessee (the "Lender"), the principal sum of
_________ Million _________ Hundred Thousand and NO/100 Dollars ($________.00),
value received, together with interest from date advanced until paid, upon
disbursed and unpaid principal balances, at the rate(s) hereinafter specified,
said interest being payable monthly on the fifth day of each month commencing on
March 5, 2013, with the final installment of interest being due and payable
concurrently on the same date that the principal balance is due hereunder.
This Note is a “Revolving Note” referred to in the Amended and Restated Loan
Agreement dated as of February ___, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, Administrative Agent and the other financial institutions party
thereto and their assignees under Section 13.6. thereof, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Loan Agreement.


Subject to the limitations hereinafter set forth and prior to any Credit Rating
Election Event, each advance hereunder shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
(hereinafter defined) to and including the last day of such Interest Period at a
rate per annum equal to the sum of (a) the Applicable Margin to Revolving Loan,
plus (b) the LIBOR Rate. "LIBOR Rate" shall mean the independent index which is
the London Interbank Offered Rate of interest for an interest period of one (1)
month, which appears on Bloomberg page BBAM under the column heading “USD” on
the day that is two (2) London Business Days preceding the end of each Interest
Period (the “Reset Date”). “London Business Day” shall mean any day on which
commercial lenders in London, England are open for general business. If the
LIBOR Rate, as defined above, is not available or is not published for any Reset
Date, then LIBOR Rate shall mean the per annum rate of interest equal to the sum
of the Base Rate plus one and ninety five hundredths percent (1.95%) per annum,
which rate shall become effective at the beginning of the next Interest Period.
As used herein "Interest Period" initially means from the date of this Note
through the end of the current month and then each calendar month thereafter,
with the LIBOR Rate



--------------------------------------------------------------------------------




adjusting on the first day of each month, and the Applicable Margin to Revolving
Loan adjusting on the first day of each quarter (on September 1, December 1,
March 1 and June 1) based upon the grid below:     


Level
Ratio of Total Indebtedness to
Total Asset Value
Applicable
Margin to Revolving Loan (per annum)
1
Less than 0.45 to 1.00
1.55%
2
Greater than or equal to 0.45 to
1.00 but less than 0.50 to 1.00
1.70%
3
Greater than or equal to 0.50 to
1.00 but less than 0.55 to 1.00
1.85%
4
Greater than or equal to 0.55 to
1.00
2.10%

Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin to Revolving Loan shall mean the percentage rate set forth in
the table below corresponding to the level (each, a “Level”) into which the
Borrower’s Credit Rating then falls:
Level
Credit Rating
Applicable
 Margin to Revolving Loan (per
 annum)
1


A-/A3 or better
1.000%
2


BBB+/Baa1
1.075%
3


BBB/Baa2
1.175%
4


BBB/Baa3
1.400%
5


Lower than BBB-/Baa3
1.750%



Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) of the Loan
Agreement that the Borrower’s Credit Rating has changed; provided, however, if
the Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two (2) Credit
Ratings that are not equivalent, the Applicable Margin to Revolving Loan shall
be determined based on the Level corresponding to the higher of such two (2)
Credit Ratings. During any period for which the Borrower has received a Credit
Rating from only one Rating Agency, then the Applicable Margin to Revolving Loan
shall be determined based on such Credit Rating. During any period that the
Borrower has not received a Credit Rating from



--------------------------------------------------------------------------------




any Rating Agency, and provided a Credit Rating Election Event has occurred, the
Applicable Margin to Revolving Loan shall be determined based on Level 5.
The annual interest rate for this Note is computed on a 365/366 basis; that is,
by applying the ratio of the annual interest rate over a year of 365/366 days,
as the case may be, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding.
So long as no Event of Default or Default under the terms and provisions of the
Loan Agreement is continuing (and in the case of any borrowing subject to the
satisfaction of the conditions precedent to borrowing set forth in the Loan
Agreement) the Borrower may borrow, repay and reborrow up to the principal
amount of this Note.
In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, or if the LIBOR Rate or an
acceptable substitute rate is no longer published or is unavailable for any
reason, the indebtedness hereby evidenced shall bear interest at Administrative
Agent’s Base Rate. "Base Rate" means the base commercial rate of interest
established from time to time by Administrative Agent. The Base Rate is
currently three and twenty five hundredths percent (3.25%) per annum.
This Note is secured by certain Guaranty Agreements of even date herewith from
various entities which are subsidiaries or affiliates of Borrower and from CBL &
Associates Properties, Inc., as such Guaranty Agreements may be amended from
time to time.
All installments of interest, and the principal hereof, are payable for the
account of the Lender at the office of Administrative Agent, 701 Market Street,
Chattanooga, Tennessee 37402, or at such other place as the holder may designate
in writing, in lawful money of the United States of America, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment.
Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest from the date due at the lesser of (a) Post-Default Rate or
(b) the maximum effective variable contract rate which it is lawful for the
holder hereof to charge.
For any payment which is not made within ten (10) days of the due date for such
payment, the Borrower shall pay a late fee, including without limitation loans
which are renewed more than ten (10) days after the due date even though the
renewal may be dated as of the past-due payment date. The late fee shall be
equal to five percent (5%) of the unpaid portion of the past-due payment.
Upon the occurrence of an Event of Default, then, in such event, the entire
unpaid principal balance of the indebtedness evidenced hereby together with all
interest then accrued, shall, at the absolute option of the Lender, at once
become due and payable, without demand or notice, the same being expressly
waived.
If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Lender in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Borrower, the Parent or any
other Loan Party against the Lender, the Borrower shall pay on demand all costs
of collection and litigation (including court costs), together with a reasonable
attorney's fee.
The Borrower and any endorsers or guarantors hereof waive protest, demand,
presentment, and



--------------------------------------------------------------------------------




notice of dishonor, and agree that this Note may be extended, in whole or in
part, without limit as to the number of such extensions or the period or periods
thereof, without notice to them and without affecting their liability hereon.
It is the intention of the Lender and the Borrower to comply strictly with
applicable usury laws; and, accordingly, in no event and upon no contingency
shall the Lender ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum rate which the Lender may lawfully charge under applicable statutes
and laws from time to time in effect; and in the event that the holder hereof
ever receives, collects, or applies as interest any such excess, such amount
which, but for this provision, would be excessive interest, shall be applied to
the reduction of the principal amount of the indebtedness hereby evidenced; and
if the principal amount of the indebtedness evidenced hereby, and all lawful
interest thereon, is paid in full, any remaining excess shall forthwith be paid
to the Borrower, or other party lawfully entitled thereto. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the highest rate which Lender may lawfully charge under applicable law
from time to time in effect, the Borrower and the Lender shall, to the maximum
extent permitted under applicable law, characterize any non-principal payment as
a reasonable loan charge, rather than as interest. Any provision hereof, or of
any other agreement between the Lender and the Borrower, that operates to bind,
obligate, or compel the Borrower to pay interest in excess of such maximum rate
shall be construed to require the payment of the maximum rate only. The
provisions of this paragraph shall be given precedence over any other provision
contained herein or in any other agreement between the Lender and the Borrower
that is in conflict with the provisions of this paragraph.
No recourse shall be had, whether by levy or execution or otherwise, for the
payment of any obligations due or for any claim under this Note against any of
Borrower's principals, shareholders, officers, directors, agents, trustees,
advisors or employees, except with respect to (i) CBL & Associates Properties,
Inc. under any Guaranty Agreement dated of even date herewith, as amended from
time to time, and for any failure to abide by sections of the Loan Agreement
applicable to it, and (ii) any Material Subsidiary under any Guaranty Agreement
dated of even date herewith or after the date hereof, as amended from time to
time.
This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Borrower be liable for the payment of interest in
excess of the maximum rate permitted by such applicable law, from time to time
in effect.
CBL Holdings I, Inc., Borrower’s sole general partner, its successors and
assigns shall not be personally liable for the payment of this Note except to
the extent set forth in Section 13.21 of the Loan Agreement.
The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium.
THIS PARAGRAPH WILL BE DELETED IN THE NOTES FOR THE BANKS WHICH DID NOT
PARTICIPATE IN THE PRIOR LOAN: This Note is an amendment to and replacement of
the



--------------------------------------------------------------------------------




Existing Note. All references herein to the “Note” shall collectively refer to
this Revolving Credit Note. The execution and delivery of this Note does not
constitute payment, cancellation, satisfaction, discharge, release or novation
of the Existing Note.


To the extent there is a conflict between the terms of this Note and the terms
of the Loan Agreement, the Loan Agreement shall govern and control.
(Signatures on Next Page)



--------------------------------------------------------------------------------




[Signature Page to Revolving Credit Note]




CBL& ASSOCIATES LIMITED PARTNERSHIP


BY:    CBL HOLDINGS I, INC.,
Its Sole General Partner


By:____________________________________
Name: Charles W. A. Willett, Jr.
Title: Senior Vice President-Real Estate Finance


STATE OF TENNESSEE:
COUNTY OF HAMILTON:


Personally appeared before me, ________________________, a Notary Public in and
for said State and County duly commissioned and qualified, Charles W. A.
Willett, Jr., with whom I am personally acquainted (or proved to me on the basis
of satisfactory evidence), and who, upon oath, acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Senior Vice President-Real Estate Finance of CBL
Holdings I, Inc. (the "Constituent"), the sole general partner of CBL&
Associates Limited Partnership, a Delaware limited partnership (the "Borrower")
and is authorized by the Borrower or by its Constituent, the Constituent being
authorized by the Borrower, to execute this instrument on behalf of the
Borrower.
WITNESS my hand, at office, this ____ day of February, 2013.


________________________________
Notary Public
My Commission Expires:


__________________________


(Notary Seal)



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TERM NOTE


TERM NOTE
$_______________    Chattanooga, Tennessee
Dated as of February ___, 2013


On February 5, 2018 (the "Maturity Date"), unless sooner accelerated as provided
herein, the undersigned, CBL& ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (the "Borrower"), promises to pay to the order of FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, a national banking association having a place of
business in Chattanooga, Tennessee (the "Lender"), the principal sum of
_________ Million _________ Hundred Thousand and NO/100 Dollars ($________.00),
value received, together with interest from date advanced until paid, upon
disbursed and unpaid principal balances, at the rate(s) hereinafter specified,
said interest being payable monthly on the fifth day of each month commencing on
March 5, 2013, with the final installment of interest being due and payable
concurrently on the same date that the principal balance is due hereunder.
This Note is a “Term Note” referred to in the Amended and Restated Loan
Agreement dated as of February ___, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, Administrative Agent and the other financial institutions party
thereto and their assignees under Section 13.6. thereof, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Loan Agreement.


Subject to the limitations hereinafter set forth, the outstanding principal
amount hereofshall bear interest from and including the first day of the
Interest Period (hereinafter defined) to and including the last day of such
Interest Period at a rate per annum equal to the sum of (a) the Applicable
Margin to Term Loan [one and ninety hundredths percent (1.90%)], plus (b) the
LIBOR Rate. "LIBOR Rate" shall mean the independent index which is the London
Interbank Offered Rate of interest for an interest period of one (1) month,
which appears on Bloomberg page BBAM under the column heading “USD” on the day
that is two (2) London Business Days preceding the end of each Interest Period
(the “Reset Date”). “London Business Day” shall mean any day on which commercial
lenders in London, England are open for general business. If the LIBOR Rate, as
defined above, is not available or is not published for any Reset Date, then
LIBOR Rate shall mean the per annum rate of interest equal to the sum of the
Base Rate plus one and ninety five hundredths percent (1.95%) per annum, which
rate shall become effective at the beginning of the next Interest Period.As used
herein "Interest Period" initially means from the date of this Note through the
end of the current month and then each calendar month thereafter, with the LIBOR
Rate adjusting on the first day of each month.


The annual interest rate for this Note is computed on a 365/366 basis; that is,
by applying the ratio of the annual interest rate over a year of 365/366 days,
as the case may be, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding.





--------------------------------------------------------------------------------




Borrower may not reborrow any sums paid under this Note.
In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, or if the LIBOR Rate or an
acceptable substitute rate is no longer published or is unavailable for any
reason, the indebtedness hereby evidenced shall bear interest at Administrative
Agent’s Base Rate. "Base Rate" means the base commercial rate of interest
established from time to time by Administrative Agent. The Base Rate is
currently three and twenty five hundredths percent (3.25%) per annum.
This Note is secured by certain Guaranty Agreements of even date herewith from
various entities which are subsidiaries or affiliates of Borrower and from CBL &
Associates Properties, Inc., as such Guaranty Agreements may be amended from
time to time.
All installments of interest, and the principal hereof, are payable for the
account of the Lender at the office of Administrative Agent, 701 Market Street,
Chattanooga, Tennessee 37402, or at such other place as the holder may designate
in writing, in lawful money of the United States of America, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment.
Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest from the date due at the lesser of (a) Post-Default Rate or
(b) the maximum effective variable contract rate which it is lawful for the
holder hereof to charge.
For any payment which is not made within ten (10) days of the due date for such
payment, the Borrower shall pay a late fee, including without limitation loans
which are renewed more than ten (10) days after the due date even though the
renewal may be dated as of the past-due payment date. The late fee shall be
equal to five percent (5%) of the unpaid portion of the past-due payment.
Upon the occurrence of an Event of Default, then, in such event, the entire
unpaid principal balance of the indebtedness evidenced hereby together with all
interest then accrued, shall, at the absolute option of the Lender, at once
become due and payable, without demand or notice, the same being expressly
waived.
If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Lender in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Borrower, the Parent or any
other Loan Party against the Lender, the Borrower shall pay on demand all costs
of collection and litigation (including court costs), together with a reasonable
attorney's fee.
The Borrower and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability hereon.
It is the intention of the Lender and the Borrower to comply strictly with
applicable usury laws; and, accordingly, in no event and upon no contingency
shall the Lender ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum rate which the Lender may lawfully charge under applicable statutes
and laws from time to time in effect; and in the event that the holder hereof
ever receives, collects, or applies as interest any such excess, such amount
which, but for this provision, would be excessive interest, shall be applied to
the reduction of the principal amount of the indebtedness hereby evidenced; and
if the principal amount of



--------------------------------------------------------------------------------




the indebtedness evidenced hereby, and all lawful interest thereon, is paid in
full, any remaining excess shall forthwith be paid to the Borrower, or other
party lawfully entitled thereto. In determining whether or not the interest paid
or payable, under any specific contingency, exceeds the highest rate which
Lender may lawfully charge under applicable law from time to time in effect, the
Borrower and the Lender shall, to the maximum extent permitted under applicable
law, characterize any non-principal payment as a reasonable loan charge, rather
than as interest. Any provision hereof, or of any other agreement between the
Lender and the Borrower, that operates to bind, obligate, or compel the Borrower
to pay interest in excess of such maximum rate shall be construed to require the
payment of the maximum rate only. The provisions of this paragraph shall be
given precedence over any other provision contained herein or in any other
agreement between the Lender and the Borrower that is in conflict with the
provisions of this paragraph.
No recourse shall be had, whether by levy or execution or otherwise, for the
payment of any obligations due or for any claim under this Note against any of
Borrower's principals, shareholders, officers, directors, agents, trustees,
advisors or employees, except with respect to (i) CBL & Associates Properties,
Inc. under any Guaranty Agreement dated of even date herewith, as amended from
time to time, and for any failure to abide by sections of the Loan Agreement
applicable to it, and (ii) any Material Subsidiary under any Guaranty Agreement
dated of even date herewith or after the date hereof, as amended from time to
time.
This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Borrower be liable for the payment of interest in
excess of the maximum rate permitted by such applicable law, from time to time
in effect.
CBL Holdings I, Inc., Borrower’s sole general partner, its successors and
assigns shall not be personally liable for the payment of this Note except to
the extent set forth in Section 13.21 of the Loan Agreement.
The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium unless it is prepaid
within twenty four (24) months from the date of this Note, in which event
Borrower shall pay a prepayment penalty equal to 50 basis points times the
amount being prepaid.
To the extent there is a conflict between the terms of this Note and the terms
of the Loan Agreement, the Loan Agreement shall govern and control.
(Signatures on Next Page)



--------------------------------------------------------------------------------




[Signature Page to Term Note]




CBL& ASSOCIATES LIMITED PARTNERSHIP


BY:    CBL HOLDINGS I, INC.,
Its Sole General Partner


By:____________________________________
Name: Charles W. A. Willett, Jr.
Title: Senior Vice President-Real Estate Finance


STATE OF TENNESSEE:
COUNTY OF HAMILTON:


Personally appeared before me, ________________________, a Notary Public in and
for said State and County duly commissioned and qualified, Charles W. A.
Willett, Jr., with whom I am personally acquainted (or proved to me on the basis
of satisfactory evidence), and who, upon oath, acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is the Senior Vice President-Real Estate Finance of CBL
Holdings I, Inc. (the "Constituent"), the sole general partner of CBL&
Associates Limited Partnership, a Delaware limited partnership (the "Borrower")
and is authorized by the Borrower or by its Constituent, the Constituent being
authorized by the Borrower, to execute this instrument on behalf of the
Borrower.
WITNESS my hand, at office, this ____ day of February, 2013.


____________________________________
Notary Public
My Commission Expires:


_________________________
(Notary Seal)







--------------------------------------------------------------------------------




EXHIBIT G
TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
NEW REPLACE PREVIOUS DESIGNATION ADD CHANGE DELETE LINE NUMBER
qNEW ©REPLACE PREVIOUS DESIGNATION qADD qCHANGE qDELETE LINE NUMBER
The following representatives of CBL & Associates Limited Partnership
(“Borrower”) are authorized to request the disbursement of Revolving Loans and
initiate funds transfers for Loan Number ___________dated February22, 2013
between First Tennessee Bank National Association (“Administrative Agent”), the
lenders party thereto and Borrower. Administrative Agent is authorized to rely
on this Transfer Authorizer Designation until it has received a new Transfer
Authorizer Designation signed by Borrower, even in the event that any or all of
the foregoing information may have changed.




 
Name
Title
Maximum Wire
Amount
1.
Charles B. Lebovitz
Chairman of the Board
$_____________
2.
Stephen D. Lebovitz
President and Chief Executive Officer
$_____________
3.
Farzana K. Mitchell
Executive Vice President – Finance
and Chief Financial Officer
$_____________
4.
Charles A. Willett, Jr.
Senior Vice President
$_____________
5.
 
 
 
Beneficiary Bank and Account Holder Information

1.
 
Transfer Funds to (Receiving Party Account Name):
CBL & Associates Limited Partnership
 
Receiving Party Account Number:


 
Receiving Bank Name, City and State:
First Tennessee Bank National Association, Chattanooga, TN
Receiving Bank Routing (ABA)
Number


 
Maximum Transfer Amount:
 






--------------------------------------------------------------------------------




$150,000,000.00
Further Credit Information/Instructions: Attention: Donna Whitehead at (423)
757-4074
 



2.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
 
Receiving Bank Name, City and State:
Receiving Bank
(ABA) Number
Routing
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:
 



3.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
 
Receiving Bank Name, City and State:
Receiving Bank
(ABA) Number
Routing
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:
 

1 Maximum Wire Amount may not exceed the Loan Amount.







--------------------------------------------------------------------------------




Date: ___________________, 20__


“BORROWER”


CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
CBL Holdings I, Inc., a Delaware corporation, its sole general partner



By: ________________________________
Name: ______________________________
Title: _______________________________
(CORPORATE SEAL)







26

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Amended and Restated Loan Agreement dated as of
February22, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the "Loan Agreement"), by and among CBL & Associates Limited
Partnership (the "Borrower"), CBL & Associates Properties, Inc. (the "Parent"),
the financial institutions party thereto and their assignees under Section 13.6
thereof (the "Lenders"), First Tennessee Bank National Association, as
Administrative Agent (the "Administrative Agent"), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Loan Agreement.
Pursuant to Section 9.3 of the Loan Agreement, the undersigned hereby certifies
on behalf of the Borrower to the Administrative Agent and the Lenders that:
1.(a) The undersigned has reviewed the terms of the Loan Agreement and has made
a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20___, and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default except as set forth on Schedule 2
hereto, which accurately describes the nature of the condition(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking) (is planning to take) with respect to such condition(s)
or event(s).
2.Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 10.1 of the Loan
Agreement on the date of the financial statements for the accounting period set
forth above.
3.As of the date hereof, (a) no Default or Event of Default exists other than as
set forth on Schedule 2 attached hereto, and (b) the representations and
warranties of the Borrower, the Parent and the other Loan Parties contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects, except to the extent such representations or warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Agreement or
the other Loan Documents.





27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ________________________    , 20___.


 
BORROWER:


CBL & ASSOCIATES LIMITED PARTNERSHIP


By: CBL Holdings I, Inc., its sole general partner




By: ____________________________________
Name: __________________________________
Title: ___________________________________


 
PARENT:


CBL & ASSOCIATES PROPERTIES, INC., solely for
the limited purposes set forth in Section 13.22




By: _____________________________________
Name ___________________________________
Title: ____________________________________


 
CBL & ASSOCIATES PROPERTIES, INC.


By: ____________________________________
Name: __________________________________
Title: ___________________________________



Compliance Certificate



28

--------------------------------------------------------------------------------




Schedule 1
Compliance Certificate



29

--------------------------------------------------------------------------------




Schedule 2
Compliance Certificate



30